     Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 1 of 137 Page ID #:50



1

2

3

4      Ronda N. Baldwin-Kennedy, Esq., SBN: 302813
5      Law Office of Ronda Baldwin-Kennedy
       5627 Kanan Rd, Suite 614
6      Agoura Hills, CA 91301-3358
       Telephone: 951-268-8977 / Fax: 702-974-0147
7

8

9                         UNITED STATES DISTRICT COURT
10
                         CENTRAL DISTRICT OF CALIFORNIA
                              LOS ANGELES DIVISION
11

12
      WESTLAKE FITNESS LLC;ART GILFUS                Case No.
13    and DOES 1-1000, inclusive,
14
           Plaintiff,
15
                                                     NOTICE OF REMOVAL BY
                        v.
16                                                   UNITED STATES OF AMERICA
17
       COUNTY OF VENTURA and ROBERT                  [28 u.s.c. § 1442(a) (1)]
       LEVIN, M.D., in his capacity as Health
18                                                   ATTACHMENT- LIST OF
19
       Officer for Ventura County                    PLEADINGS FROM STATE
                                                     COURT CASE 56-2021-00549550-
20
                                                     CU-MC-VTA
21         Defendants.
22

23

24

25
                    PLEASE TAKE NOTICE that WESTLAKE FITNESS LLC; ART GILFUS and
26
      DOES 1-1000, inclusive, Case 56-2021-00549550-CU-MC-VTA,
27

28
      ATTACHMENT LIST OF PLEADINGS FROM STATE COURT CASE 56-2021-00549550-CU-MC-VTA
     Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 2 of 137 Page ID #:51



1     pending in the Superior Court of California for the County of Ventura , to the United States
2
      District Court for the Central District of California pursuant to 28 U.S.C. § 1442(a)(1) is
3
      removing the following pleadings from Superior Court of California, County of Ventura .
4

5

6     ATTACHMENT 1- NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY

7     RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE ISSUANCE OF
8
      PRELIMINARY INJUNCTION; MEMORANDUM OF POINTS
9
      AND AUTHORITIES; DECLARATIONS OF ROBERT LEVIN, M.D., SEAN JONES, ANNE
10
      GUEVARRA, and CHRISTINE RENSHAW
11

12

13    ATTACHMENT 2- OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY
14
      RESTRAINING ORDER AND ORDER TO SHOW CASUSE RE ISSUANCE OF
15
      PRELIMINARY INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES;
16
      DECLARATIONS OF RONDA N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION
17

18    THISEOF.

19

20
               Respectfully submit,
21

22
      Date: 01/27/2021
23

24                                                            /S/ Ronda Baldwin Kennedy
                                                              ________________________
25                                                               Ronda Baldwin Kennedy
                                                                  Attorney for Plaintiffs
26

27

28
      ATTACHMENT LIST OF PLEADINGS FROM STATE COURT CASE 56-2021-00549550-CU-MC-VTA
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 3 of 137 Page ID #:52




               ATTACHMENT 1
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 4 of 137 Page ID #:53




      1   MICHAEL G. WALKER.        State Bar No. 150554
          County Counsel, County of Ventura
      2   JACLYN SMITH, State Bar No. 274311                                  ""df#B,.,
          Assistant County Counsel
      3   CHRISTINE RENSHAW, State Bar No. 249618                            JAN 2 7 ?1,zt
          Assistant County Counsel
      4   BRETT B. McMURDO, State Bar No. 293050                          n6lg"f,f.%!&'*+tf"
          Assistant Countv Counsel
      5   800 South Victdria Avenue, L/C #1830                                                Doptrly

          Ventura, California 93009
      6   Telephone: (805)654-2580                                    JEANETTE FIMBHEE
          Facslmile: (805) 654-2185
      1   E-mail:      jaclyn.smith@ventura.org

      8   Attomevs for Plaintiffs Countv of Ventura
          and Ro6ert Levin, M.D., in His Capacity as
      9   Health Officer for Ventura County                                  (EXEMPT FROM FILING
                                                                              FEES [Gov. Code, $ 61031.)
     10

     11                SUPERIOR COURT OF CALIFORNIA, COUNTY OF VENTURA

     t2
     13   COUNTY OF VENTURA and ROBER                   No. 56-202 1 -005495 50-CU-MC-VTA
          LEVIN, M.D., in his capacity as Health
     l4 Officer for Ventura County,                     Reservation No. 2548913

     15                        Plaintiffs,              REQUEST FOR ruDICIAL NOTICE IN
                                                        SUPPORT OF EX PARTE
     16          vs.                                    APPLICATION FOR TEMPORARY
                                                        RESTRAINING AND ORDER TO
     t7   WESTLAKE FITNESS LLC; ART                     SHOW CAUSE RE ISSUANCE OF
          GILFUS; and DOES 1-1000, inclusive,           PRELIMINARY INJIINCTION
     18
                               Defendants.              Date:         January 28,2021
     t9                                                 Time:         8:30 a.m.
                                                        Ctrm:         40
    20
                                                        Judge: Hon. Mark Borrell
    2I                                                  Complaint filed: I 11912021

    22

    23           Pursuant to Evidence Code sections 452, subd. (b), (c), (d), (g) and (h), and 453,

    24    plaintiffs County of Ventura and Robert Levin, M.D., in his capacity    as   Health Officer for

    25    Ventura County (collectively, "Plaintiffs"), hereby request that this court take judicial

    26    notice of various executive orders and orders issued by the California Department of

    27    Public Health ("CDPH") and its State Public Health Officer, as well as a federal court
    28
                                                        1


          REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY
           RESTRAINING AND ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 5 of 137 Page ID #:54




      1   ruling and pertinent municipal code(s). Plaintiffs request that the court take judicial
      2   notice of the following matters:

      3          1   .   Executive Order N-25-20, dated March 12,2020, issued by Gavin Newsom,

      4   Governor of California, a true and corect copy of which is attached hereto as Exhibit            1.

      5          2. Executive       Order N-33-20, dated March 19,2020, issued by Gavin Newsom,

      6   Governor of California, a true and correct copy of which is attached hereto as Exhibit 2.

                 3. "Blueprint for a Safer Economy"          issued by CDHP, available at

      8   <https ://www. cdph.     ca.   gov/Programs/ClD/DCDC/Pages/C OVID-

      9   19/COVIDlgCountyMonitoringOverview.aspx>,                4   true and correct copy of which is

     10   attached hereto as Exhibit 3.

     11          4. "Blueprint for        a Safer Economy   - Activity   and Business Tiers" issued by

     t2   CDHP,      a   true and correct copy of which is attached hereto as Exhibit 4.

     13          5. "Covid-19Industry Guidelines: Fitness Facilities" issued by CDPH and dated
     I4   October 20,2020, a true and correct copy of which is attached hereto as Exhibit 5.

     15          6. The Statewide Public Health Officer Regional Stay-at-Home Order dated
     16   December 3,2020, a true and correct copy of which is attached hereto as Exhibit 6.

     l7          7. "Regional Stay at Home Order          - Questions    and answers: Are gyms required to

     18   close in regions where the Regional Stay at Home Order is in effect?," available online at

     t9 https://covid19.ca.gov/stay-home-except-for-essential-needs/#regional-stay-home-order,                  a

     20   true and correct copy of which is attached hereto as Exhibit 7.

     2T          8. Best Supplement Guide, LLC et al. v. Gavin Newsom, et al., U.S. District Court,
     22   Eastern District of California, Case No. 2:20-ov-00965-JAM-CKD transcript regarding

     23   October    27   ,2020 City of Lodi, County of San Joaquin and State of California motion to
     24   dismiss hearing, attached hereto as Exhibit 8.

     25          9. Title 2, chapter       1, article 4 of the Thousand Oaks   Municipal Code, which is
     26   available online at

     27   https://codelibrary.amlegal.com/codes/thousandoaks/latest/thousandoaks -ca/0-0'0-I294,

     28   attached hereto as Exhibit 9.
                                                              2

           REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY
            RESTRAINING AND ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 6 of 137 Page ID #:55




     1                                      MICHAEL G. WALKER
                                            County Counsel, County of Ventura
     2
                                                                        PDF signature
     3
         Dated: January 21,2021             By       Cl"';nt*   ,eotta/zrr-
     4                                                CHzuSTINE RENSFIAW
                                                     Assistant County Counsel
     5
                                            Attorneys for Plaintiffs County of Ventura
     6                                      and Ro6ert Levin, M.D., in His Capacity as
                                            Health Officer for Ventura County
     7

     8

     9

    10

    11

    I2
    13

    I4
    15

    t6
    t7
    18

    19

    20

    2I
    22

    23

    24

    25

    26

    27

    28
                                                 a
                                                 J

         REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF EX PARTE APPLICATION FOR TEMPORARY
          RESTRAINING AND ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 7 of 137 Page ID #:56




                             Exhibit          1
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 8 of 137 Page ID #:57




                                     EXECUTIVE DEPARTIVT ENT
                                      STATE OF CALIFORNIA




                                          TXECUTIVT ORDER    N.25-20

                    WHEREAS on Morch 4,2A2A,1 procloimed q Stqte ol Emergency to exisi in
             Colifornio os q result of the lhreal of COVID-19; ond

                    WHEREAS despile sustoined efforts, the virus remcins o threot, ond furiher
             efforis to conlrol the spreod of the virus io reduce ond minimize lhe risk ot
             infection ore needed; ond

                   WHEREAS slote ond locol public heolth officiols moy, os they deem
             necessory in lhe inleresl of public heolth, issue guidonce limiling or
             recommending limiiolions upon ottendonce of public ossemblies, conferences,
             or other moss events, which could couse the concellolion of such golherings
             through no foull or responsibility of lhe porlies involved, thereby consliluiing o
             force mojeure; ond

                    WHEREAS lhe Deportmeni ot Public Heolth is moinloining up-to-dcte
             guidonce reloting to COVID-19, ovqilqble 1o ihe public ol
             http;1/cdph.qq.qov/covid I 9; ond

                    WHEREAS the Stole of Coliforniq ond locol governmenls, in colloboralion
             with the Federol government, conlinue susioined efforls to minimize ihe spread
             qnd miligole ihe effects of COVID-.l9; qnd

                  I'VHEREAS there is o need to secure numerous fociliiies to cccommodole
             quorontine, isolotion. or medicol treolmenl of individuqls testing posiiive for or
             exposed 1o COVID-I9; ond

                    I IHEREAS, mony individuqls who hove developmentql dissbilities qnd
             receive services through regionol centers funded by the Deporlment of
             Developmeniol Services olso hqve chronic medicol conditions lhqi moke lhem
             more suscepiilrle to serious symptoms of COVID-19, ond it is criticoi thot they
             conlirrue io receive iheir services while qlso protecting lheir own heollh qnd ihe
             generol public heollh; ond

                    ITVHEREAS individuqls exposed io COVID-19 moy be tempororily unoble io
             report to work due to illness coused by COVID-19 or quoroniines reloted io
             COVID-19 ond individuols directly alfecied by COVID-19 moy experience
             potenliol loss of income. heolih core <rnd medicol cover<:ge, ond obilily io poy
             for housing ond bqsic needs. thereby plocing increcsed demqnds on olreody
             slroined regionol qnd locql heollh ond sofely resources such qs sheliers ond
             food bqnks; ond

                   |YHCREAS in the inlerest ol public heqlth snd sofely, ii is necessory lo
             exercise my outhority under the Emergency Services Act' specificolly
             Governmenl Code seclion 8572, lo ensure cdequqfe facililies exisi 1o oddress
             the impocls of COVID-19; ond




                                                     #*

                                               RJN - Exhibit   1

                                                Page 1 of 5
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 9 of 137 Page ID #:58




                   WHEREAS      under lhe provisions of Governmenl Cocle secliorr 8571. I {ind
             ihot skici complionce wilh vorious stcrlules cnd regulotions specifiecj in lhis order
             would prevent, hinder, or deloy oppropriole oclions to prevent ond mitigote the
             effecls of the COVID-19 pon<iernic.

                    NOW, THEREFORI, l, GAVIN NEWSOM, Governor of the Sto1e of Colifornio,
             in <rc:cordonce with the oulhorily vesled in rne by ihe Sicle Constilulion oncl
             slolules of lhe Slole of Colifornio, onci in palficulor, Goverrrmenl Code sections
             8567. 8571 ond 8572, do hereby issue the following order lo become eflective
             immediotely:

                   IT IS HEREBY ORDERED THAT:


                   1.    All residenls ore to heed ony orders oncJ guidonce of stole ond locol
                         public heslih officiols, including bul not lirliled to the imposilion of
                         sociol disloncing rneosures, lo conlrol lhe spreocl of COVID-19.

                   2.    For lhe period thol begon Jonuory 24,2020lhrough the ciurotion of this
                         emergency, the Employment Developnrerrl Deportment shall hove lhe
                         discrelion to wqive lhe one-week wcriling periocl in Unemploymenl
                         lnsurcnce Code seciion 2627 (bltl ) for disobilily insuronce oppliconts
                         who ore unemployed ancl disoblecl os o resi:lt of ihe COVID-19. ond
                         who ore olhewise eligible for disobility insurqnce benefits.

                   3.    For ihe period thoi begon Jonuory 24.202A ihrough the duroiion of this
                         emergency, the Ernploymenl Developmenl Deporlrrrent sholl hove lhe
                         discreiion io woive the one-week woiting period in Unemployment
                         lnsurcnce Code seciion 1253(d) for unemployment insuronce
                         oppliconls who ore unemployed os o resull of the COVID-19, qnd who
                         ore olherwise eligible for unemploynrenl insuronce benefils.

                    4.   Notwithstonding Heollh ond Scfely Code section 1797.172{bl' during
                         the course of lhis emergency, lhe Direclor of lhe Emergency Medicol
                         Services Aulhorily shall hove the authorily to implernenl oddilions io
                         locol oplionol scopes of proctice without first consulling wilh o
                         comnrittee of locol EMS mediccl diieclors nomed by the EMS Medicol
                         Direclors Associolion of Colifornio.

                    5.   ln order to quickly provide relief from inierost ond penolties, the
                         provisions of lhe Revenue ond Toxotion Code thoi opply to lhe lqxes
                         snd fees qdministered by the Deporiment of Tox qnd Fee
                         Ac)miniskotion. requiring the filing of cr stolemenl under penolly of
                         perjury seiling forlh lhe focts for a cloinr for relief, sre suspended for o
                         period of 60 doys siter ihe daie of lhis Order for ony individuols or
                         businesses who sre unoble 1o file o limely lox relurn or moke o timely
                         pcymenl os o resull of cornplying with s stole or locsl public heolth
                         ofliciol's imposilion or recommendotion of sociol dislancing rneosures
                         reloled io COVID-l?.

                    6.   The Fronchise Tox Boord. lhe Boord o{ Equolizolion. lhe Deporimenl of
                         Tqx ond Fee Adnrinislrofion. ond the Office of Tox Appeols shsll use
                         iheir odministr<rtive powers where oppropriote lo provide lhose
                         individuqls ond businesses impocted by complying wilh o stote or locol
                         public heolih officiol's imposition or recommendqtion of sociol




                                                  RJN - Exhibit   1

                                                   Page 2 of 5
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 10 of 137 Page ID #:59




                       distcrncing rneosures relaled to COVID-19 wiih lhe exlensions fur fiiing,
                       poynrenl, ourliis, billing, noiices, ossessments, cloims for refun<l, ond
                       relief from subsequent penolties oncl inierest"

                  7" The Governor's Office of Emergency Senrices sholi ensure odequote
                       slole slcrffing cluring ihis emergency. Consistenl with oppiicoble iecleral
                       low. work hour limitotions lor relired onnuiionls, pernroneni ond
                       inlernriltenl personnel, ond slote monrrgemenl ond seniot supervisors,
                       ore suspended. Furthermore, reinstotemeni cnd work hour limilolions in
                       Governmenl Code seclions 2122A,21224(al, ond 7522.56(b), {d}. {fj,
                       an<j {g j, cnd lhe iime limitolions in Governmenf Cocje seclion l98BB.l
                       ond Colifornio Code of Reguloiions, litle 2, seciions 300-303 ore
                       suspended. The Director of ihe Colifornio Deportmenl of l-lumon
                       Resources musl be notitied ol any individuoi employed pursuonl to
                       thescl woivers.

                  8.   The Colifornio Heollh ond Humqn Serviccs Agency ond the Office of
                       Enrergency Serrvices sholl idenlify, snd sholl olherwise be preporecl 1o
                       moke ovoiiobl+*irrcluding through the execution of ony necessory
                       conlrqcls or olher ogreements ond, if necessory, ihrough lhe exercise
                       of the Stote's power to commondeer properiy - holels ond olher
                       ploces of temporory residence, medicol focilities, ond olher focilities
                       ihot ore suitoble {or use os ploces of temporory residence or mediccJl
                       locilities os necessory for quoroniining, isololing, or lreoting individut:is
                       who test positive for COVID-l I or who hove hod o high'risk exposure
                       ond are ihoughl io be in the incuboiion period.

                  9.   The cerlificalion ond licensure requiremenls of Cclitorniq Code ol
                       Regul<rtions. Tille 17, seclion 1079 ond Business ond Professions Code
                       seclion 1206.5 ore suspended cs to all persons who meet the
                       requiremenis under ihe Clinicol Lcborolory lmprovemeni Amendmenls
                       of seclion 353 of the Public Heclllh Service Acl for irigh complexity
                       'lesling <rnd who Gre performing onolysis of scmples to lesl for SARS-
                        CoY-2, the virus thqi couses COVID-19. in ony certified public heoith
                       loborolory or licensed clinicol loborotory.

                  l0.To ensure ihol individuols with developmeniol disobiliiies continue to
                     receive lhe services ond supporis nrqndolecl by thek individuol
                     progrom plons threotened by disruplions coused by COVID-19, lhe
                     Direclor of the Deporlmenl of Developmentol Services moy issue
                     directives woiving ony provision or requirement of ihe Lontermon
                     Developmentql Disobiliiies Services Act, the Colifomia Ecrly
                     lntervenlion Services Aci. ond ihe occomponying regulcltions of Title
                      17, Division 2 of the Colitornio Code of Regulolions. A direclive mcry
                     clelegote 1o ihe regionol cenlers ony outhorily grclnled lo the
                      Deporlmeni by lcw where the Director believes such delegotion is
                     necessory to ensure services to individuols with developmentol
                     discbiliiies. The Direcior sholl describe lhe need justifying the woiver
                     grcrnled in eoch direciive qnd orliculole how ihe woiver is necessory
                     1o proiecl the public heollh or sofely lrom the thtect of COVID-19 or
                      necessory to ensure thql services lo individucls wilh developmentol
                      disobilities ore not disrupted. Any woiver grrrnted by o direclive sholl
                      expire 30 doys fronr the dqte of its issuqnce. The Director moy gront
                     one or more 30-dcy axtensions ii lhe woiver continues to be necessory




                                                RJN - Exhibit    1

                                                 Page 3 of 5
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 11 of 137 Page ID #:60




                     io prolect heollh or sciely cr lo ensure delivery of services.   The
                     Direclor sholl rescinci o woiver once il is no lc'nget necessclry 1o ptotecl
                     pubiic hecrlth or sofely or ensure deiivery of services. Any woivers oncl
                     exiensiorrs grontecl pursuont 1o lhis porogroph sholl be posled orr lhe
                     Deporln':eril's websile.

                  f i. Notwiihsl<ln<iirrg <rny olher provision of siole or locol low, including the
                       Eogley-Keene Acl or the Brown Ac1. s locol legislolive body or stoie
                       body is oulhorizecl to holcj puLrlic moeiings vio leleconferencing ond 1o
                       make public meelings occerssible lelephonicolly or oihetwise
                       electronicolly lo oll nrembers ol the public seeking lc oiiend oncl to
                       crddress the local legislolive body or slote body, during lhe period in
                       which slote or locol public officiols inrpose or recommend meosures 1o
                       promole socicrl disioncing, including bui not limited io limitolions on
                       public events. All requiremenls in bolh lhe Bogley-Keene Act ond lhe
                       Brown Act expressly or irrrpliedly requiring the physicol presence of
                       nrembers, lhe clerk or olher personnel oi lhe body, or of lhe public os
                       o condilion ol porticipotion in or quorum {or q public rreeting sre
                       hereby woivod.

                     ln porliculor, <rny olhewise-opplicoLile reqiriremenis thcl

                        {i}     siole sncl locol bodies noiice eoclr ieleconfetence location
                                from which cr member will be porlicipoling in o public
                                meeling;
                        {ii}    eoch teleconierence locqtion be occessible 1o lhe public:
                        {iii}   mernbers of the public rloy o<ldress the body ot esch
                                leleconfere>nce conference locotion;
                        {ivl    slqie ond local bo<jies posl ogenclcrs ol oll teleconference
                                locclions;
                        (vl     al leost one member of the siole body be physicolly preseni
                                oi the locclion specified in lhe nolice of lhe meeling; ond
                        {vi)    during teleconference meelings, a leost o quorum of lhe
                                members o{ ihe locol body pqdicipote from localions wilhin
                                the b:oundories of ihe terrilory over which the locol body
                                exercises jutisdiciicn

                     ore hereby suspended, on lhe c.:ondilions lttot:

                        (il     eoch slote or locol body musl give odvcnce nolice of eoch
                                public meeling, occording to the linlefrqme otherwise
                                prescribed by ihe Bogley-Keene Aci or lhe Brown Act, r:n<j
                                using lhe nlecJns otherwise prescribecJ by the Bogley-Keene
                                Acl or ihe Brown Acl, os opplicoble; ond
                        {ii}    consistent with the notice requiremenl in pcrogroph (i}, eoch
                                slr:te or locol body rnusl nolice ot leasl one publicly
                                clccessible localion from which menrbers of the public shctll
                                have the right to observe and otfer public comment Gl lhe
                                public meeling, consisteni wilh lhe pr.rblic's righls of occess
                                ond public commenl olherwise piovidecl fot by the Bogley-
                                Keene Acl qnd lhe Brown Act, os opplicoble {including, buf
                                not lirnitecj to, lhe requirenrenl lhol such righls of qccsss ond
                                public cornment be mode ovoilqble in o monner consistenf
                                wilh the Americons with Disobililies Act).




                                               RJN - Exhibit   1

                                                Page 4 of 5
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 12 of 137 Page ID #:61




                        ln adcjilion lo lhe mclncjolory con<litions sel forth obove, oli stclle and
                        locol bodies ore urged io use sound discretion ond to ntoke
                        reosonoble efforls io odhere os closely os reosoncbly possible to the
                        provisions of lhe Bogley-Keene Act ond lhe Brorvn Act, ond olher
                        opplicoble locol lows reguloiing lhe conduct of public meelings, in
                        order to meximize lrcnsparency crnd provide the public occess fo lheir
                        meelings.

                      lr lS FURTHER ORDERED lhot os soon os hereofler possible. lhis Order be
              filed in ilre Office of the Secrelory ol Stote ond ihoi widespreod publicity cnd
              nolice be given ol this Order.

                    This Order is no1 inlended to, ond cloes nol, cteqie ony rights or benefils,
              subsloniive or procedurol, enforceoble ot low or in equity, ogoinsl lhe Slaie of
              Colifornio, ils ogencies, deporlmenls, entiiies, officers, employees. or ony olher
              person"



                                                      lN WITNESS IIIHEREOF I hove
                                                      hereunlo set my hond ond coused
                                                      lhe Greot Seol of the Stote ot
                                                      Colifornio to be offixed this 12th dsy
                                                      of         2A?A




                                                                 of Colifornio


                                                      ATTESI:




                                                      ALEX PADILLA
                                                      Secreiory of Sioie




                                                       ,#*



                                                 RJN - Exhibit   1

                                                  Page 5 of 5
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 13 of 137 Page ID #:62




                              Exhibitz
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 14 of 137 Page ID #:63




                                     EXECUTIVE DEPARTMENT
                                      STATE OF CALIFORNIA


                                          EXECUTIVE ORDER     N.33.20

                  WHEREAS    on Morch 4,2020,1 procloimed o Stote of Emergency 1o exist in
            Colifornio os o resull of the threot of COVID-]9; ond

                  WHEREAS in o short period of time, COVID-19 hos ropidly spreod
            throughout Cqlifornio, necessitoting updoted ond more stringenl guidonce from
            federol, stole, ond locol public heqlih officiols; ond

                   WHEREAS for the preservoiion of public heollh ond sofety throughout the
            enlire Stoie of Coliforniq, I find it necessory for oll Colifornions to heed lhe Stote
            public heolih direclives from the Deporiment of Public Heolih.

                   NOW, THEREFORE, l, GAVIN NEWSOM, Governor of the Stote of Coliforniq,
            in occordonce with the ouihority vesied in me by the Stole Consiituiion ond
            slotutes of the Stole of Colifornio, ond in porticulor, Government Code sections
             8567,8627, ond 8665 do hereby issue the following Order to become effective
            immediotely:

                  IT IS HEREBY ORDERED THAT:


                   1) To preserve the public heolth ond sofety, ond to ensure the heolthcore
                      delivery system is copoble of serving oll, ond priorifizing those ol the
                      highesi risk ond vulnerobilily, oll residents ore direcied to immediolely
                      heed ihe current Siote public heolth directives, which I ordered the
                      Deportment of Public Heolth io develop for the currenl siotewide
                      stotus of COVID-19. Those directives ore consisteni wiih lhe Morch 19,
                      2020, Memorondum on ldentificotion of Essentiol Criiicol lnfrqstructure
                      Workers During COVID-19 Response, found ot: hitps://covid l9.co.oov/.
                      Those direclives follow:

                                ORDER OF THE STATE PUBLIC HEALTH OFFICER
                                                 Mqrch \9,2020

                       To  prolect public heolth, I os Slote Public Heol.lh Officer ond Director
                       of the Colifornio Deportmeni of Public Heolth order oll individuols living
                       in the Stote of Colifornio to stoy home or of iheir ploce of residence
                       except os needed to moinloin continuity of operotions of the federol
                       criticol infrosiruclure sectors, os outlined ot
                       https:llwww,ciso.qov/idenlifvino-criticol-infrostrueture-durino-covid-19.
                       ln oddition, ond in consuliotion wilh the Director of the Governor!s
                       Office of Emergency Services, I moy designole oddilionol seciors os
                       crilicol in order to protect the heolth ond well-being of oll Colifornions.

                       Pursuont 1o the outhority under the Heolth ond Sofety Code l20l25,
                       120140, 131080, 120130(c), 120135, 120145,120175 ond 120150, this
                       order is to go inlo effect immediotely ond sholl sloy in effect uniil
                       further nolice.

                       The federol governmenl hos ideniified l6 criiicol infrostrucfure sectors
                       whose ossets, syslems, ond networks, whether physicol or virtuol, ore
                       considered so vitol to the Uniled Stotes thot their incopocitolion or

                                                     g!




                                                  RJN - Exhibit 2
                                                    Page 1 of2
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 15 of 137 Page ID #:64




                        desiruction would hove o debilitoting effect on security, economic
                        security, public heolih or sofeiy, or ony combinqtion thereof. I order
                                                             'l
                        thot Colifornions working in these 6 criticol infrostructure sectors moy
                        continue iheir work becouse of ihe imporionce.of these seclors to
                        Colifornions' heollh ond well-being.

                        This Order is being issued to protect the public heolth of Colifornions.
                        The Colifornio Deportment of Public Heqlth looks io estqblish
                        consistency ocross the stole in order to ensure ihot we mitigote the
                        impoct of COVID-19. Our gool is simple, we wont io bend the curve,
                        ond disrupt the spreod of the virus.

                        The supply choin must coniinue, qnd Colifornions must hove qccess to
                        such necessities qs food, prescriptions, ond heolth core. When people
                        need to leove their homes or ploces of residence, whelher to obioin
                        or perform the funciions obove, or to oiherwise focilitote outhorized
                        necessory octivities, they should of oll times proctice sociol disioncing.

                  2) The heolthcore delivery system sholl prioriiize services io serving those
                       who ore the sickesi ond sholl prioritize resources, including personol
                       protective equipment, for the providers providing direct core to them

                  3J The Office of Emergency Services        is   directed to toke necessory steps io
                       ensure complionce wiih this Order.

                  4)   ThisOrder sholl be enforceoble pursuont to Colifornio low, including
                       but not limited to, Government Code section 8665.

                  lI   lS FURIHER ORDERED  thot os soon os hereofter possible, this Order be
            filed in ihe Office of ihe Secretory of Stote ond thot widespreod publicity ond
            notice be given of lhis Order.

                   This Order is noi intended to, ond does noi, creote ony rights or benefits,
            substonlive or procedurol, enforceqble of lqw or in equity, ogoinst the Stote of
            Colifornio, its ogencies, deportments, entilies, officers, employees, or ony ofher
            person.


                                                     lN WITNESS WHEREOF I hove
                                                     hereunio set my ho   qnd coused
                                                     the       Seol of          of
                                                               io be         is 19ih doy

                                                              2020.




                                                                  NEWSOM
                                                                    oi Coliforniq

                                                     ATTEST:




                                                     ALEX PADILLA
                                                     Secretory of Stote

                                                    "*"3P'



                                                  RJN - Exhibit 2
                                                   Page 2 ol 2
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 16 of 137 Page ID #:65




                              Exhibit          3
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 17 of 137 Page ID #:66



12t1412020                                                          Blueprint for a Safer Economy

                Case 2:20-cv-02153-JAM-C KD                   Document       23-2 Filed 121L4120           Page 83 ot      I54
                   covlD-19


                 Blueprint for a Safer Economy
                 Catifornia has a btueprint for reducing COVID-19 in the state with revised criteria for loosening and tightening
                 restrictions on activities. Every county in Catifornia is assigned to a tier based on its test positivity and adjusted case
                 rate for tier assignment. Additionatty, a health eq u ity metric took effect on October 6, 2020, ln order to adva nce to
                 the next less restrictive tier, each county will need to meet an equity metric or demonstrate targeted investments to
                 eliminate disparities in levets of COVID-19 transmission, depending on its size. The Catifornia Heatth Equity Metric is
                 designed to hetp guide counties in their continuing efforts to reduce COVID-19 cases in at[ communities and
                 requires more intensive efforts to prevent and mitigate the spread of COVID-19 among Californians who have been
                 disproportionately impacted by this pandemic.


                 Updates as of t2lo9l2ozoz
                     .   CDPH continues to implement and operate the Btueprint For a Safer Economy under the emergency brakes
                         action announced on November 9,2020. Counties who are not currentty under a regionaI Stay at Home Order
                         may be moved to a more restrictive tier based on Blueprint data assessed each week. Once announced, the
                         county is required to implement tier related restrictions by 11:59pm the next day.

                     .   Thereafter,ifacountyentersintoaregional        StayatHomeOrderbasedonlCUcapacity,therestrictions
                         associated with that order woutd take effect.

                     .lntightoftherecent,unprecedentedsurgeinrateofincreaseofcases,notwithstandingtheBlueprint
                         framework outtined below, the following changes have been effective since 711912020 and witt stay in place
                         untit further notice:

                             o   Tier assignments may occur any day of the week and may occur more than once a week when CDPH
                                 determines that the most recent reliable data indicate that immediate action is needed to address
                                 COVID-19 transmission in a county.

                             o   Counties may be moved back more than one tier if CDPH determines that the data support the more
                                 intensive intervention. Key considerations will inctude the rate of increase in new cases and/or test
                                 positivity, more recent data as noted below, public health capacity, and other epidemiologicatfactors.

                             o   The most recent reliabte data will be used to complete the assessment.

                     .   TheCaliforniaBlueprintDataChart(Excel) hasbeenupdatedtoshowcountytierstatus,dateoftier
                         assignment, adjusted case rate for tier assignment, countywide test positivity, and the Heatth Equ ity quartile
                         test positivity.

                     .   CountVrequestsfortieradjudicationwillnotholdthecountyinthecurrenttierduringadjudication,and
                         given the current environment of rapidly escalating cases and widespread disease transmission across
                         California, tier adjudication requests are unlikety to be approved unless unique, extreme circumstances and
                         data are submitted justifying how the county is not impacted by the statewide increases.




https://www.cdph.ca.gov/Programs/ClD/DCDC/Pages/COVID-19/COVlDl9CountyMonitoringOverview.aspx                                                  1110



                                                                RJN - Exhibit 3
                                                                 Page 1 of '10
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 18 of 137 Page ID #:67



1211412020                                                              Blueprint for a Safer Economy
                                                                                                                Page 84 of 154
                ?ffi       ?t?8-fi        5Pfrlf 6-r1$Mt96RaB?friff nEAfirddFt]'ffc.tt4t2o
                       .   Find the status of activities in your county

                       .   Understand which activities and businesses are open in the fourtiers (PDF)

                       .   LearnmoreabouttheCaliforniaHealthEquityMetricandtheTargetedEquitylnvestmentPlansfromeach
                           cou   n   ty

                       .   COVID-19 Health Equity Playbook for communities (PDF)
                       .   CountyTierAdjudication Request

                       .   Exptore the complete data by county - California Btueprint Data Chart (Excet)

                       .   Find archived California Btueprint Data Charts

                       .   Proyecto para una economia mis segura I For other [anguages, visit our Multitingual Documents page




                 Plan for Reducing COVID-19 and Adjusting Permitted Sector Activities to Keep Californians
                 Heatthy and Safe
                 This guidance outtines an updated framework for a safe progression of opening more businesses and activities in
                 tight of the pand emic. The fra mework for this       gu   idance is informed by increased knowledge of disease transm ission
                 vulnerabilities and risk factors and is driven by the fottowing goals:

                       1. To progress in phases based on risk levels        with appropriate time between each phase in each county so
                           impacts of any given change can be futly evaluated.

                       2. To aggressively reduce case transmission to as tow a rate as possible across the state so the potential burden
                           of flu and COVID-19 in the late fa lt and winter does not cha llenge ou r healthcare detivery system's ability   to
                           surgewithspace,suppliesandstaff. Atso,withwinterweatherpushingmoreactivitiesindoors,towlevelsof
                           transmission in the community witt make large outbreaks in these riskier settings less likely.

                       3. To simplify the framework and lay out ctear disease transmission goals for counties to work towards.



                 Tier Framework
                 This framework lays out the measures that each county must meet, based on indicators that capture disease
                 burden, testing, and heatth equity. A county may be more restrictive than this framework. This framework also
                 notes signals of concern, including impacted healthcare capacity that may lead towards a dimming intervention.
                 This framework replaces the former County Data Monitoring metrics. As the COVID-19 pandemic continues to be an
                 evolving situation and new evidence and understanding emerges, the California Department of Pubtic Heatth
                  (CDPH), in cottaboration       with other State officiats, will continue to reassess metrics and thresholds.

                 See   chart below for the framework metrics as set according to tiers based on risk of community disease
                 transmission. Catculation of metrics is described in Appendix L. Description of the Health Equity Metric can be
                 found on the Heatth Equity Metric page.




https://www.cdph.ca.gov/Programs/ClD/DCDC/Pages/COVID-19/COVlDl9CountyMonitoringOverview.aspx                                                    2110



                                                                    RJN - Exhibit 3
                                                                     Page 2 of 10
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 19 of 137 Page ID #:68



1211412020                                                          Blueprint for a Safer Economy

                Case     2:   20-cv-02153-JAM-                                                           o
                                                                  of Community Disease Transmission"*"
                                                                                                                          Minimal
                                                                                                                           Tier 4
                                Measure
                    Adjusted Case Rate for
                      Tier Assignment*"
                       (Rate per 100,000
                    population* excluding
                     prison cases^,7 day
                    average with 7 day lag)


                         Testing Positivity^
                       (Excluding prison
                     cases^,7 day average
                         with 7 day lag)

                 Metrics with values greater than or less than tier cut points by 0.05 are rounded up or down using conventionaI
                 rounding rules.

                 ^Excludes state and federaI inmates, ICE facitity residents, State
                                                                                    Hospital inmates and US Marshal detainees

                 *Poputation denominators from the Department of Finance: State Population Projections            -   Total Population by

                 County- Table P-1

                 **Case rate will be determined using cases confirmed by       PCR

                 *** Counties are assigned a tier based on two metrics: test positivity and case rate. Large counties with populations

                 greaterthan approximately 106,000 must also meetthe heatth equity metric described on the Heatth Equity Metric
                 page in order to advance to a less restrictive tier.

                 Thecaserateisadjustedbasedontestingvotumeper100,000populationasdescribedbetow.                  Duetovariabitityin
                 data, this adjustment does not appty to smat[ counties (defined as those with a poputation tess than 106,000
                 residents).

                 As counties focus on increased testing in    their health equity quartiles and to support school openings, they are
                 tikety to experience an increased number of cases. We want to avoid disincentivizing increased testing, provided
                 that test positivity is low and there is sufficient capacity for contact tracing and isolation. We are therefore
                 increasing the adjustment for higher volume testing.

                     .    Forcountieswithtestingvotumeabovethestatemedian,thefactorislessthanl,decreasinginalinear
                          mannerfroml-.0to0.5astestingvolumeincreasesfromthestatemedianto2xthestatemedian.                           Thefactor
                          remains at 0.5 if the testing volume is greater than 2x the state median.

                     .    For counties with testing volume below the state median, the factor is greater than     J-,   increasing in a [inear

                          manner from 1.0 to 1.4 as testing votume decreases from the state median to zero. However, this adjustment
                         for low testing votume will not be apptied to counties with a test positivity < 3.570'

                  California COVID-19 Case Rate Adjustment Factor



https://www.cdph.ca.gov/Programs/ClD/DCDC/Pages/COVID-19/COVlDl9CountyMonitoringOverview.aspx                                                    3/1 0



                                                                RJN - Exhibit 3
                                                                 Page 3 of 10
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 20 of 137 Page ID #:69



1211412020                                                                Blueprint for a Safer Economy

                                                                                             Filed   t2lL4l20   Page 86 of    I54


                  0                                      1..4


                  0.25. State Median                     1.3

                  0.50. State Median                     r.2

                  0.75. State Median                     1.1

                   State Median                          I
                  1.25- State Median                     0.875

                  1.5* State Median                      0.75

                  1.75. State Median                     0.625

                  2.0*State Median and                   0.5
                  above


                      .    Counties with fewerthan 106,000 residents, will be exempted from case rate adjustments, and counties with
                           test positivity   <3.50/o   wilI be exempted from adjustment fortesting rates lowerthan the state median.

                      .lfthetwometricsarenotwithinthesametier,thecounty'stierassignmentwitl                     bedeterminedbythemore
                           restrictiveofthetwo. Forexampte,ifacounty'stestpositivitycorrespondstotier3(orange,moderate),but
                           the case rate corresponds to tier 1 (purpte, widespread), the county witl be assigned as tier 1. Movement will
                           be determined by criteria described below.


                 Moving through the Tiers
                 Rules of the framework:

                      1. CDPH       will assess indicators weekly on Mondays and retease updated tier assignments on Tuesdays.

                      2. A county must remain in a tier for a minimum of three weeks before being able to advance to a less restrictive
                           tier.

                      3. A county can only move forward one tier at a time, even if metrics quatify for a more advanced tier.

                      4. lf a county's adjusted case rate for tier assignment and test positivity measure fatt into two different tiers, the
                           county witl be assigned to the more restrictive tier.

                      5. The       health equity metric is apptied to jurisdictions with populations greaterthan 1"05,000. Rutes of the health
                           equity metric are described on the Health Equity Metric page.

                      6. City local health      jurisdiction (LHJ) data witl be included in overatl metrics, and city LHJs witt be assigned the
                           same tier as the surrounding county

                      7, An LHJ may continue            to implement or maintain more restrictive public health measures if the local health
                           officer determines that heatth conditions in that jurisdiction warrant such measures.

                      B.   Tier status goes into effect the Wednesday fottowing each weekly tier assignment announcement on
                           Tuesdays.

                 To advance:

https://www.cdph.ca.gov/Programs/ClD/DCDC/Pages/COVID-19/COV|Dl           gCountyMonitoringOverview.aspx                                          4l1O



                                                                      RJN - Exhibit 3
                                                                       Page 4 of 10
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 21 of 137 Page ID #:70



12114t2020                                                        Blueprint for a Safer Economy

              Case.830nerynQ?t1r50e$AMtrQKQurDoetismsr$fifitfiu''Fdedr1&hLfll20 Page 87 of 154
                    2. A couniy must meet criteria for   the next less restrictive tier for both measures for the prior two consecutive
                      weeks in order to progress to the next tier.

                    3. ln addition, counties must meet the health equity criteria to demonstrate the county's abitity to address the
                      most impacted communities within a county.

                To move back:

                    1. During the weekly assessment, if a county's adjusted case rate and/or test positivity has falten   within   a more

                      restrictive tier for two consecutive weekly periods, the state wi[[ review the most recent 10 days of data, and if
                      CDPHdeterminesthereareobjectivesignsofimprovementthecountymayremaininthetier.                       lfthecounty's
                      most recent 10 days data does not show objective signs of improvement the county must revert to the more
                      restrictive tier. For subsequent weekly assessments, the above rules apply.

                    2. At any time, state and county pu blic health officials may work together to determine targeted interventions
                      or county wide modifications necessary to address impacted hospitaI capacity and drivers of disease
                      transmission, as needed, inctuding movement across more than one tier. Key considerations will also inctude
                      the rate of increase in new cases and/or test positivity, more recent data as noted above, public health
                      capacity, and other epidemiologicat factors.

                    3. Counties with a poputation less than 106,000 will have a small county criteria applied to it to ensure
                      movement to a more restrictive tier is appropriate. Description of the sma[[ cou nty framework is betow.

                    4. Counties will have three days, beginning the Wednesday after tier assignments are announced on Tuesdays,
                      to imptement any sector changes or closures untess extreme circumstances merit immediate action.




                5ma[[ County Framework
                Because California's case rate metric      is normalized per 100,000 population, a number of counties with smatl
                populations have experienced large swings in their daily case rate as a result of a small number of newty reported
                cases. For some counties,     this has raised the specter of needing to move back to a more restrictive tier despite
                overaltdisease stabitity and a demonstrated abitity to trace, fottow up with, investigate and support cases.

                For exampte, once a small county is in yellow tier, a smatl number of cases         -   as low as 1 case per week for 2
                consecutive weeks   -   coutd cause it to return to a more restrictive tier. White the overall proportion of cases may be
                the same as a larger county, the absoluie number of cases is also an important consideration in gauging county
                capacity to control transmission through disease investigation, contact tracing and supportive isotation.

                It is not in the interest of the pubtic health of communities to close or restrict entire business sectors on the basis of
                such a small number of cases, and in some situations a small swing in week over week case counts can move                   a

                county from yetlow tier all the way to purple tier. Because the state wants to avoid swift shifts in tier status based on
                small absolute case number changes, we are creating an alternate case assessment measure to apply to small
                counties. Small counties are defined as having fewer than 106,000 residents.[L]

                Alternate Case Assessment Measure. Smatt counties are subject to at[ existing Btueprint rutes (test positivity
                thresholds, minimum duration of 3 weeks in a tier before moving to a less restrictive tier, inabitity to skip over a tier
                while moving from more restrictive to less restrictive tier designations, etc.) with the exception of the case rate
                thresholds as delineated below.



https://wwwcdph.ca.gov/Programs/ClD/DCDC/Pages/COVID-19/COVlDl9CountyMonitoringOverview.aspx                                                    5t10


                                                              RJN - Exhibit 3
                                                               Page 5 of 10
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 22 of 137 Page ID #:71



1211412020                                                          Blueprint for a Safer Economy

               Qaaer&i?ft€a6$a46&rdAM,rGKDe                  pQsfltsgit#3&'tFdod &HtNAMfiam 8& s{.fr#                                as a resutt

                of sma[[ increases in cases.

                For a smatt county that has test positivity that meets the threshold of that county's currentty assigned tier, but is
                ftagged for potentially moving to a more restrictive tier based on its weekly case rate assessment, the fottowing
                criteria shat[ be apptied in lieu ofthe Btueprint case rate thresholds.

                lf the county   exceeds   the fotlowing absotute weekly case numbers based on its poputation and tier for two
                consecutive weeks, it will be required to move to a more restrictive tier:




                 Current Tier                    Pop S 35K                       Pop 35K-70K                     Pop 70K-106K

                 Yeltow                         7                                I4                              2I

                 Orange                          t4                              2T                              28

                 Red                            35                               42                              49




                Movement into Yellow Tier

                ln moving from purple to red or red to orange tiers, small counties are subject to all existing Blueprint rutes (test
                positivity threshotds, minimum duration of 3 weeks in a tier before moving to a less restrictive tier, inabitity to skip
                over a tier white moving from more restrictive to less restrictive tier designations, etc.).

                For a smal[ county   to move from the orange to yellow tier, it must meet the existing test positivity threshotd of tess
                than2o/o. However, in lieu of meetingthe established daily case rate threshold foryellow tier of lessthan            l   case per
                100,000, a sma[[ couniy is altowed     to have   a daily case rate    of less than or equal to 2 cases per 100,000. Of note,
                these are the same parameters used for the health equity acceteration criteria to yellow tier.




                [1] Twenty-two California counties have a population of less than 1 00,000. Sutter, which has a population of 1 06,000 is also
                included as it shares a health officer with Yuba County. Counties below this size have similar challenges and opportunities in
                controlling COVID-19 transmission and generally do not have major or large, densely populated cities. This distinction factors
                into how rapidly COVID-19 transmission can increase beyond households and the ability of the county to rapidly identify and
                contain outbreaks with existing contact tracing, isolation and quarantine resources.




                Risk Criteria
                Activities and sectors witl begin to open at a specific tier based on risk-based criteria (PDF), as outtined betow.
                Lower risk activities or sectors are permitted sooner and higher risk activities or sectors are not permitted until later
                phases. Manyactivitiesorsectorsmayincreasethetevelofoperationsandcapacityasacountyreducesitslevelof
                transmission.

                Criteria used to determine low/medium/high risk sectors
                    .   Ability to accommodate face covering wearing at alltimes (e.g. eating and drinking would require removaI of
                        face covering)

                    .   Ability to physicatty distance between individuals from different households

https://wwwcdph.ca.gov/Programs/ClD/DCDC/Pages/COVID-19/COVlDl9CountyMonitoringOverviewaspx                                                         6/1 0



                                                               RJN - Exhibit 3
                                                                Page 6 of 10
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 23 of 137 Page ID #:72



1211412020                                                            Blueprint for a Safer Economy

                Case Rr;?fuCdn8ft163nJ,ffh4r&6$prDffiuq[flatra?-2 Filed                          t2lL4l20   Page 89 of 154
                      .   Abitity to Iimit duration of exposure

                      .   Ability to Iimit amount of mixing of people from differing househotds and communities

                      .   Ability to limit amount of physical interactions of visitors/patrons

                      .   Ability to optimize ventilation (e.g. indoor vs outdoor, air exchange and filtration)

                      .   Ability to timit activities that are known to cause increased spread (e.g. singing, shouting, heavy breathing;
                          loud environs will cause people to raise voice)


                 Schools
                 Schoots may reopen-for in-person instruction based on equivalent criteria to the July 17 School Re-opening
                 Framework (PDF) previously announced. That framework remains in effect except that Tier          I   is   substituted for the
                 previous County Data Monitoring List (which has equivalent case rate criteria to Tier 1). Schools in counties within
                 Tier 1 are not permitted to reopen for in-person instruction, with an exception for waivers granted by locat heatth
                 departments for TK-6 grades. Schoots that are not authorized to reopen, including TK-6 schools that have not
                 received a waiver, may provide structured, in-person supervision and services to students underthe Guidance for
                 Smatt Cohorts/Groups of Children and Youth.

                 Schools are etigible for reopening at least some in-person instruction following California Schoot Sector Specific
                 GuidetinesoncethecountyisoutofTierl(andthusinTier2)                  foratleast14days,whichissimilartobeingoffthe
                 County Data Monitoring List for at least 14 days. The first day a county is considered in Tier 2 is the Wednesday after
                 the weekly county tier assignments are announced and posted on the CDPH website (Tuesdays). For example, if                a

                 county is assigned to Tier 2 on Tuesday, October 13, the first full day the county is in Tier 2 is Wednesday, October
                 14. The county witl have completed 14 days in Tier 2 on Tuesday, October 27 and may reopen schools for in-person
                 instruction on Wednesday, October 28. As noted above, an LHJ may continue to implement or maintain more
                 restrictive pubtic heatth measures if the tocal health officer determines that heatth conditions in that jurisdiction
                 warrant such measures.

                 As   stated in the Juty 17 School Re-opening Framework (PDF), schools are not required to close if a county moves
                 back to Tier 1, but should consider surveillance testing of staff. However, if a school or district had not already
                 reopened for in-person instruction white in Tier 2 and is then moved to Tier 1, it may not reopen those schools until
                 the county moves back to Tier 2 and remains in Tier 2 for 14 days.


                 County Tier Adjudication Process
                 For more information, visit ou r County Tier Adjudication Request page



                 APPENDIX 1: Calculation of metrics

                  Metric                                 Definition




https://wwwcdph.ca.gov/Programs/ClD/DCDC/Pages/COVID-1       9/COVlDl9CountyMonitoringOverview.aspx                                              7   t10


                                                                  RJN - Exhibit 3
                                                                   Page 7 of 10
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 24 of 137 Page ID #:73



1211412020                                                             Blueprint for a Safer Economy

                                                                 Document       23-2      triled   I2JIal20      PAob 90 of 154-
                                                             cul ated as the average (mean) daily number of COVID-19+ cases, this
                   excluding prison cases, 7-day ; .*.1u6 es: (a) persons out of state or with unknown county of residence and (b)
                   average with 7-day lag)            persons incarcerated at state or federal prisons,    ICE   facilities, US Marshatonty
                                                      detention facitities or Department of State Hospitals (identified as cases with an
                                                      ordering facility name or address associated with these locations), over 7 days
                                                      (based on episode date), divided by the number of peopte tiving in the
                                                      county/region/state. This number is then multiplied by 100,000, Due to reporting
                                                      detays, there is a 7-day lag built into this calculation. For exampte, for data
                                                      updated through 8122120, the case rate witl be dated as Bl15l20 and witl include
                                                      the average case rate from 819120 - Bl15l20.


                   Linear adjusted case Rate per Calculated as the case rate multiplied by a case rate adjustment factor that is
                   100,000 per day,                   based on the difference between the county testing votume (testing volume,
                   excluding prisoners (7-day         tests per 100,000 per day, described below) and the median county testing
                   average with 7-day lag)            volume calcutated across alI counties. The median testing volume thus forms an
                                                      anchor for this adjustment and is recalcutated every four weeks to prevent
                                                      undue ftuctuation white remaining sensitive to evolving testing trends. For
                                                      counties with a testing votume above the median, the adjustment factor is less
                                                      than 1, decreasing in a [inear manner from 1.0 to 0.5 as testing votume increases
                                                      from the anchor point to 2x that vatue. The adjustment factor remains at 0.5 if
                                                      the county testing votume is greater tha n 2x the state med      ia   n. For counties   with
                                                      a   testing votume below the state median, the adjustment factor is greater than 1,
                                                      increasing in a linear manner from 1.0 to 1.4 as county testing volume decreases
                                                      from the state median to zero. The linear adjustment formula can be expressed
                                                      mathematicatly as follows:

                                                      For counties testing above the state median:

                                                      l-(((county testing rate - state median testing rate)/state median testing rate) *
                                                      0.s)

                                                      For counties testing below the state median:

                                                                                                                                          *
                                                       1-(((county testing rate   - state median testing rate)/state median testing rate)
                                                      0.4)

                                                      There are two conditions in which this formuta is not applied. The first is smatl
                                                      counties, those with a population less than approximately 1"00,000 based on CA
                                                      Department of Finance poputation projections (see reference * in tierframework
                                                      tabte). The smatl county exception prevents potential spurious adjustment due
                                                      to fluctuations in testing influenced by secular events unrelated to underlying
                                                      transmission risk. As a second condition for exception from the adjustment,
                                                      counties with a testing volume below the state median and testing positivity <
                                                      3.5o/o are   not adjusted, based on the assumption that votu me of testing in these
                                                      counties may not need to be as high with low test positivity. Under both these
                                                      conditions, the adjusted case rate is equal to the unadjusted rate.




https://www.cdph.ca.gov/Programs/ClD/DCDC/Pages/COVID-19/COVlDl9CountyMonitoringOverview.aspx                                                        8/1 0



                                                                   RJN - Exhibit 3
                                                                    Page 8 of 10
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 25 of 137 Page ID #:74



1211412020                                                                Blueprint for a Safer Economy

                                                                                             Filed 12l1,Al2O Paoe 91 of L54
                                                             cu      as             num er of positive polymerase Chain reaction (PCR) tests
                  excluding prisoners over 7-          for COVID-19 over a 7-day period (based on specimen cottected date) divided by
                  days (PCR only,7-day lag)            the total number of PCR tests conducted; this exctudes tests for: (a) persons out
                                                       of state or with unknown county of residence and (b) persons incarcerated at
                                                       state or federal prisons, ICE facitities, US Marshal only detention facilities and
                                                       Department of State Hospitals (identified as cases with an ordering facility name
                                                       or address associated with prison/state hospitals locations). This number is then
                                                       multiplied by 100 to get a percentage. Due to reporting detay (which may be
                                                       different between positive and negative tests), there is a 7-day tag.

                                                       Example: For cumutative lab data received on 6130120, reported test positivity is
                                                       dated as 6123120 and is catculated based on tests with specimen coltection dates
                                                       from 6l17-6123


                  Tests per 100,000 per day,           Calculated as the number of polymerase chain reaction (PCR) tests per day over
                  excluding prisoners (7-day           a1-day period (based on specimen collection date), excluding tests for persons
                  average with 7-day lag)              incarcerated at state or federal prisons, ICE facilities, US Marshal only detention
                                                       facitities and Department of State Hospitals (identified as cases with an ordering
                                                       facility name or address associated with prison/state hospitats tocations), and
                                                       divided by the number of people living in the county/region/state. This number
                                                       is   then multiplied by 100,000. Due to reporting delay, there is a 7-day lag
                                                       included in the catculation.

                                                       Example: For cumulative [ab data received through 8122120, the reported 7-day
                                                       average number of tests witl be dated as BlI5l20 and will include PCR tests with
                                                       specimen collection dates from 819120 - 8115120.


                  Doto Source: CoIREDIE


                 Helpfut Links
                     .   Find thestatus of activities in yourcounty

                     .   Understand which activities and businesses are open in the fourtiers (PDF)

                     .   Learn more about the Catifornia Health Equity Metric and the Targeted Equity lnvestment PLans from each
                         cou   nty

                     .   COVID-1     I   Health Equity Playbook for communities (PDF)

                     .   county TierAdjudication Request

                     .   Explore the complete data by county (Excel)

                     .   Find archived California Blueprint Data Charts

                     .   School Re-opening Framework (PDF)

                     .   Guidance for Smalt Cohorts/Groups of Children and Youth

                     .   www.covidl9.ca.gov

                     .   Proyecto para una economia m6s segura I For other languages, visit our Multilingual Documents page


https://www.cdph.ca.gov/Programs/ClD/DCDC/Pages/COVID-19/COVlD        l 9CountyMonitoringOverview.aspx                                         9/1 0



                                                                  RJN - Exhibit 3
                                                                   Page 9 of 10
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 26 of 137 Page ID #:75



1211412020                                                         Blueprint for a Safer Economy

                Case 2:20-cv-02153-JAM-CKD Document                         23-2      Filed   I2lL4l2O Page 92 of I54


                 Page Last Updated : December 13,2020




https://www.cdph.ca.gov/Programs/ClD/DCDC/Pages/COVID-1   9/COVlDl9CountyMonitoringOverview.aspx                        10/10


                                                              RJN - Exhibit 3
                                                               Page 10 of 10
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 27 of 137 Page ID #:76




                             Exhibit          4
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 28 of 137 Page ID #:77




                      Blueprint for a Safer Economy
                                      Activity and Business Tiers

                      Widespread
                         Tier   1


               Open                       Open                          Open                         Open
               with modifications        with modifications             with modifications           with modifications

               Outdoor gatherings only    lndoor gatherings strongly    lndoor gatherings strongly   I   ndoor gatherings strongly
               with modifications        discouraged,   a llowed with   discouraged, allowed with    discouraged, allowed with
               r                          modifications                 modifications                modifications
                   Max 3 households
                                         o   Max 3 households           r   Max 3 households         o      Max 3 households

               Open                      Open                           Open                         Open
               with modifications        with modifications             with modifications           with modifications

               Open                      Open                           Open                         Open
               with modifications        with modifications             with modifications           with modifications


                                         Open indoors                   Open indoors                 Open indoors
                                         with modifications             with modifications           with modifications




                                                                                                                                     1

                                                 RJN - Exhibit 4
                                                  Page 1 of6
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 29 of 137 Page ID #:78




                                                                                Open lndoors

                                                                                with modifications




                                                                                Open lndoors

                                                                                with modifications
                                                                                    Reduced capacityfood
                                                                                '
                                                                                    courts (see
                                                                                    restaurants)




              Open lndoors         Open indoors            Open indoors         Open indoors
              with modifications   with modifications      with modifications   with modifications

              Outdoor Only                                                      Open indoors
              with modifications                                                with modifications




                                                                                                           2

                                         RJN - Exhibit 4
                                          Page 2 of 6
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 30 of 137 Page ID #:79




               Outdoor Only                                       Open indoors
               with modifications
                                                                  with modifications
                                                                  .   Max 50% capacity




               Outdoor Only                                       Open indoors
               with modifications                                 with modifications
                                                                  o   Max 50% capacity




               Open                                               Open
               with modifications                                 with modifications
                                                                  .   +Fitness Centers (50%)
                                                                  o   +Spa facilities etc.



               Outdoor Only                                       Open indoors
              with modifications                                  with modifications
                                                                  r   +Saunas
                                                                  .   +Steam rooms
                                                                  o   Max 50% capacity




                                                                                               3

                                    RJN - Exhibit 4
                                     Page 3 of 6
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 31 of 137 Page ID #:80




               Outdoor Only                                       Open indoors
               with modifications                                 with modifications
                                                                  .   Max 50% capacity




               Outdoor Only           Outdoor Only                Open indoors
               with modifications     with modifications          with modifications
                                                                      Max 50% capacity or
                                                                      200 people indoors,
                                                                      whichever is fewer

               Closed                 Closed                      Open indoors
                                                                  with modifications
                                                                  r   Max 50% capacity




               Outdoor Only           Outdoor Only                Open indoors for activities
               with modifications     with modifications          with increased risk of
                                                                  proximity and mixing
               e.g.
                                                                  with modifications
               a      Kart Racing     o   Kart Racing
               a      Mini Golf       o   Mini Golf
                                                                  r   Max 50% capacity
               a      Batting Cages   a   Batting Cages
                                                                  o   Arcade Games
                                                                  o   lce and roller skating
                                                                  r   lndoor playgrounds


                                                                                                4

                                               RJN - Exhibit 4
                                                Page 4 of 6
   Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 32 of 137 Page ID #:81




SECIORS


                          Outdoor Only                 Outdoor Only                 Open indoors                   Open indoors
Cardrooms, Satellite
                          with modifications           with modifications           with rnodifications            with modifications
Wagering
                                                                                    r     Max 25% capacity         .   Max 50% capacity

                                                                                    Open indoors                   Open indoors
                          Remote                       Remote
                                                                                    with rnodifications            with modifications
Offices
                                                                                    r     Encou,rage   telework        Encourage telework


                          Open                         Open                         Open                           Open

Professional Sports       .   Without live audiences   o   Without live audiences   e     Without live audiences   o   Without live audiences
                          .   With modifications       o   With modifications       .     With modifications       o   With modifications

                          Closed                       Closed                                                      Outdoors Only
                                                                                                                   .   Max25%
                                                                                                                   .   Regional visitors (120
                                                                                                                       miles)
                                                                                                                   .   Advancedreservations
[ive Audience Sports***
                                                                                                                       only
                                                                                        o Assigned seating only    o   Assigned seating only
                                                                                        . ln-seat concesiions      .   ln-seat concessions
                                                                                          only (No concourse           only (No concourse
                                                                                          sales)                       sales)




                                                                                                                                                5

                                                                RJN - Exhibit 4
                                                                 Page 5 of 6
      Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 33 of 137 Page ID #:82




                                 Closed                        Closed                                      Larger Parks Open
                                                                                                           c   25% capacity
                                                                                                           .   Advanced reservations
                                                                                                               only




*Gatherings updated November t3, 2O2O
**Outdoor playgrounds and outdoor recreational facilities updated September 28, 2020
*r*Personal care services, live audience professional sports and amusement parks updated October 20,2O2O




                                                                                                                                       5

                                                                        RJN - Exhibit 4
                                                                         Page 6 of 6
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 34 of 137 Page ID #:83




                             Exhibit          5
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 35 of 137 Page ID #:84




                                                                          S"TA'TE OF   CAI   ORN/A



                                                                        g'AL
                  s CSPH
                       Califrr.],ir le!arlrnetrl Ol                            OTINOUSTNIAL
                       PublicHealth




covlD-19
INDUSTRY
GUIDANCE:
 Fitness Fqcililies




Oclober 20, 2 I                   I

This   guidonce   isdesigned fo oddress
sectors qnd activities opening sfofewide.
However, local health officers maY                                                                   CALIF#ftNIA
implement more stringent rules tailored
fo localepidem iological conditions, so                                                              MWW
                                                                                                      Your Aclions
 employers should olso confirm relevant                                                                Sove Lives
                                                                                                      cDV;d I   ?-cr.!JcY

lo cal o p e nin g policies.


                                                      RJN - Exhibit 5
                                                       Page 1 of 16
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 36 of 137 Page ID #:85




                                        OVERVIEW
 On Morch 19,2020, the Stote Public Heolth Officer ond Director of the Colifornio
 Deportment of Public Heolth issued on order requiring most Colifornions to stoy of home
 to disrupi the spreod of COVID-19 omong the populotion.
 The impoct of COVID-.l9 on the heolth of Colifornions is not yet fully known. Reported
 illness ronges from very mild (some people hove no symptoms) to severe illness thot moy
 result in deoth. Certoin groups, including people oged 65 or older ond those with serious
 underlying medicol conditions, such os heort or lung diseose or diobetes, ore of higher
 risk of hospitolizotion ond serious complicotions. Tronsmission is most likely when people
 ore in close contoct or in o poorly ventiloted oreo with on infected person, even if thot
 person does not hove ony symptoms or hos nof yet developed symptoms.
 Precise informotion obout the number ond rotes of COVID-I9 by industry or
 occupotionol groups, including omong criticol infrostructure workers, is not ovoilobleot
 this time. There hove been multiple outbreoks in o.ronge of workploces, indicoting thot
 workers ore of risk of ocquiring or tronsmitting COVID-,l9 infection. Exomples of these
 workploces include hospitols, long-term core focilities, prisons, food production,
 worehouses, meot processing plonts, restouronts, ond grocery stores.
 As stoy-ot-home orders ore modified, it is essentiol thot oll possible steps be token to
 ensure the sofety of workers ond the public.
  Key prevention proctices include:
      ./   physicol distoncing to the moximum extent possible,
      ,/   use of foce coverings by workers (where respirotory protection is not
           required) ond fitness focility poirons,
      ,/   frequent hondwoshing ond regulor cleoning ond disinfection,
      ,/   troining workers on these ond other elements of the COVID-]9 prevention
           plon.
 ln oddition, it will be criticol to hove in ploce oppropriote processes to identify new
 coses of illness in workploces ond, when they ore identified, to intervene quickly ond
 work with public heolth outhorities to holt the spreod of the virus.




                                                                                              2


                                          RJN - Exhibit 5
                                           Page 2 of 16
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 37 of 137 Page ID #:86




                                                   PU RPOSE
 Thisdocument provides guidonce for fitness focilities to support o sofe, cleon
 environment for workers, customers, ond the public. Businesses must identify ond
 monitor the County Risk Level for the county the business is operoting in ond moke
 required odjustments to their operotions:
       .    Purple   - Widespreod -    Tier   l:
                                          Only outdoor operotions ore permitted. Ouidoor
            operotions moy be conducted under o tent, conopy, or other sun shelter os long
            os no more thon one side is closed, ollowing sufficientoutdoor oir movement.
            Outdoor pools con open. Outdoor hot tubs con open only for use by household
            groups or in coses where six feet of distoncing con be mointoined. lndoor pools,
            hot tubs, sounos, ond steom rooms must remoin closed. Gyms ond fitness centers
            must follow this guidonce.
        .   Red   - Subslonliol-     lndoor operotions ore permitted but must be limited to
                                   Tier 2:
            1O% copocity. lndoor pools, hot tubs, sounos, ond steom rooms must remoin
            closed. Gyms ond fitness centers must follow this guidonce.
        .   Oronge - Moderote - Tier 3: lndoor operotions ore permitted but must be limited
            lo 25% copociiy. lndoor pools con open when physicol distoncing con be
            mointoined for non-household groups. lndoor pools do not include ony indoor
            woter porks or woter rides. lndoor hot tubs, sounos, ond steom rooms must
            remoin closed. Gyms ond fitness centers must follow this guidonce.
        .   Yellow   - Minimql - Tier 4: lndoor operotions ore permitted but musi be limited to
            50% copocity. lndoor pools, hof tubs, sounos, ond steom rooms con open but
            physicol distoncing must be mointoined for non-household groups. lndoor pools
            do not include ony indoor woter porks or woter rides. Gyms ond fitness centers
            must follow this guidonce.
 For the most updoted informotion on county stotus, visit Blueprint for o Sofer Economv.
 Pleose note thot locol heolth deportments con hove more restrictive criterio ond
 different closures. Find vour county's locol informotion.
                       moy hove o number of operotionol ospects ond service offerings
  NOTE: Fitness focilities
 ovoilqble in other guidonce on the lndustry Guidonce to Reduce Risk website.
 Operotors must review ond odhere to the modificotions in the guidonce. Such
 operotions include:
            .   Food service, snock or juice bors, ond concessions (Restouront guidonce)
            .   Gift shops ond retoil operotions (Retoil guidonce)
            .   Child core (Child Core guidonce)
            .   Non-professionol ond omoteur sports (Higher Educotion guidonce)
            .   Youth sports (Youth Sports guidonce)
            .   Outdoor recreotion (Compgrounds, RV Porks, ond Outdoor Recreotion
                guidonce)
                                                                                                  3


                                                   RJN - Exhibit 5
                                                    Page 3 of 16
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 38 of 137 Page ID #:87




      a   Jonitoriol or custodiol services (Limited Services guidonce)
      a   Outdoor ploygrounds (see CDPH Outdoor Ployqround guidonce)
 The guidonce is not intended to revoke or repeol ony worker rights, either stotutory,
 regulotory or collectively borgoined, ond is not exhoustive, os it does not include
 county heolth orders, nor is it o subsiitute for ony existing sofety ond heolth-reloted
 regulotory requirements such os ihose of Col/OSHA.lStoy current on chonges to public
 heolth guidonce ond stole/locol orders, os the COVID-19 situotion continues. Col/OSHA
 hos more sofety ond heolth guidonce on their Col/OSHA Guidon               on Reor.riremenis to
                        Coro                       CDC  hos  odditionol for businesses ond
 employers.


                    Required Use of Fqce Coverings
           .l8,
 On June        CDPH issued Guidonce on the Use of Foce Coverinqs, which broodly
 requires the use of foce coverings for both members of the public ond workers in oll
 public ond workploce settings where there is o high risk of exposure. Complete detoils,
 including oll requirements ond exemptions to these rules, con be found in the
 quidonce.

 The CDPH Foce Covering Guidonce is subject to odditionol updotes bosed on the
 current scientific understonding of tronsmission of the virus cousing COVID-.l9. Pleose
 check the CDPH website for ony revisions.




                                                                                                   4


                                          RJN - Exhibit 5
                                           Page 4 of 16
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 39 of 137 Page ID #:88




            Workplqce Specific Plqn
             a   Estoblish o written, workploce-specific COVID-19 prevention plon of every
                 focility, perform o comprehensive risk ossessment of ollwork oreos ond
                 work tosks, ond designote o person of eoch focility to implement the
                 plon.
                 lncorporote the CDPH Foce Coverinq Guidonce into the Workploce
                 Specific Plon ond include o policy for hondling exemptions.
             a   ldentify contoct informotion for the locol heolth deportment where the
                 focility is locoted for communicoting informotion obout COVID-,l9
                 outbreoks omong workers or potrons.
             a   Troin ond communicote with workers ond workerrepresentotives on lhe
                 plon ond moke the plon ovoiloble to workers ond their representotives.

                 Regulorly evoluote the workploce for complionce with the plon ond
                 document ond correct deficiencies identified.
             a   lnvestigote ony COVID-.l9 illness ond determine if ony work-reloted
                 foctors could hove contributed to risk of infection. Updote the plon os
                 needed to prevent further coses.
             a   lmplement the necessory processes ond protocols when o workploce hos
                 on outbreok, in occordonce with CDPH ouidelines ond orders or
                 guidonce from the locol heolth deportment.
             a   ldentify close contocts (within six feet for l5 minutes or more) of on
                 infected worker ond toke steps to isolote COVID-19 positive worker(s) ond
                 close contocts.
             a   Notify oll employees in writing, ond employers of subcontrocted
                 employees, who moy hove been exposed to COVID-.l9 ond report
                 workploce outbreoks to the locol heolth deportment. For odditionol
                 informotion on employer responsibiliiies under AB 685 (Chopter 84,
                 Stotutes of 2020), refer to the Enhonced Enforcement ond Employer
                 Reporting Requirements from Col/OSHA ond the Employer Questions
                 obout AB 685 from CDPH.
             a   For  ouldoor operotions: Estoblish on effective heot illness prevention plon
                 with written procedures. See the Co|/OSHA heot illness prevention poqe
                 for resources, including FAQs, o webinor, ond o somple wriiten plon.
                 Elements of o heot illness prevent plon include:

                 o     Access to woter

                 o     Access to shode

                 o     Cool down breoks
                                                                                                5


                                          RJN - Exhibit 5
                                           Page 5 of 16
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 40 of 137 Page ID #:89




               o   Emergency procedures for heot illness coses
               o   Monitoring of employees who ore occlimotizing during o heotwove
               o   Troining on heot illness prevention ond symptoms
           a   Adhere to the guidelines below. Foilure to do so could result in workploce
               illnesses thot moy couse operotions to be tempororily closed or limited.



          Topics for Worker Troining
           a   lnformotion on COVID-19, how to prevent it from spreoding, ond which
               people ore of higher risk for severe illness or deoth.
           a   Self-screening oi home, including temperoture ond/or symptom checks
               using CDC quidelines.
           a   The imporfonce of not coming to work:

               o   lf o worker hos symptoms of COVID-I9 os described by the CDC, such
                   os o fever or chills, cough, shortness of breoth or difficulty breothing,
                   fotigue, muscle or body oches, heodoche, new loss of ioste or smell,
                   sore throot, congesiion or runny nose, nouseo, vomiting, or diorrheo,
                   OR

               o   lf o worker wos diognosed with COVID-i9 ond hos not yet been
                   releosed from isolotion, OR

               o            the post l4 doys, o worker hos hod contoct with someone
                   lf, within
                   who hos been diognosed with COVID-19 ond is considered
                   potentiolly infectious (i.e. still on isolotion).
           a   To return to work ofter o worker receives o COVID-19 diognosis only ofter
               meeting CDPH Guidonce on Returninq to Work or School Followino
               COVID-,l9 Dioonosis.
           a   To seek medicol ottention if their symptoms become severe, including
               persistent poin or pressure in the chest, confusion, or bluish lips orfoce.
               Updotes ond further detoils ore ovoiloble on CDC's webpoqe.
           a   The imporfonce of frequent hondwoshing with soop ond woter, including
               scrubbing with soop for 20 seconds (or using hond sonitizer with of leost
               60% ethonol (prefened) or 70%isoproponol (if the product is inoccessible
               to unsupervised children) when workers connot get to o sink or
               hondwoshing stotion, per CDC quidelines). Never use hond sonitizers with
               methonol due to its high toxicity to both children ond odults.
           a   The importonce of physicol distoncing, both oi work ond off worktime
               (see Physicol Distoncing section below).

                                                                                               6


                                        RJN - Exhibit 5
                                         Page 6 of 16
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 41 of 137 Page ID #:90




           a   Proper use of foce coverings, including:

               o   Foce coverings ore notpersonol protective equipment (PPE).
               o   Foce coverings do not reploce the need for physicol distoncing ond
                   frequent hondwoshing.
               o   Foce coverings must cover the nose ond mouth.

               o   Workers should wosh or sonitize honds before ond ofter using or
                   odjusting foce coverings.
               o   Avoid touching eyes, nose, ond mouth.
               o   Foce coverings must not be shored ond should be woshed or
                   discorded ofter eoch shift.
           .   lnformotion contoined in the CDPH Guidonce for the Use of Foce
               Coverinqs, which mondotes the circumstonces in which foce coverings
               must be worn ond the exemptions, os well os ony policies, work rules, ond
               proctices the employer hos odopted to ensure the use of foce coverings.
               Troining should olso include the employer's policies on how people who
               ore exempted from weoring o foce covering will be hondled.
           .   Heot illness symptoms ond prevention following Col/OSHA requirements.
           .   Ensure independent controctors, temporory, or controct workers of the
               focility ore olso properly troined in COVID-19 prevention policies ond
               hove necessory supplies ond PPE. Discuss these responsibilities oheod of
               time with orgonizotions supplying temporory ond/or controct workers.
           .   lnformotion on poid leove benefits the worker moy be entitled to receive
               thot would moke it finonciolly eosier to stoy of home. See odditionol
               informotion on government proqroms supportino sick leove ond workers'
               compensotion for COVID-,l9, including workers' sick leove rights under
               the Fomilies First Coronovirus Response Act.




          lndividuql Control Meqsures qnd Screening
           a   Provide temperoture qnd/or symptom screenings for oll workers of the
               beginning of their shift ond ony vendors or controctors entering ihe
               focility. Moke sure the temperoture/symptom screener ovoids close
               contoct with workers to the extent possible.
           a   lf requiring self-screening of home, which is on oppropriote olternotive to
               providing it of the estoblishment, ensure thot screening wos performed
               prior to the worker leoving the home for their shift ond follows CDC
               ouidelines, os described in the Topics for Worker Troining section obove.
                                                                                             7


                                         RJN - Exhibit 5
                                          Page 7 of 16
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 42 of 137 Page ID #:91




               Encouroge workers who ore sick or exhibiting symptoms of COVID-19 io
               stoy home.
           a   Employers must provide ond ensure workers use oll required protective
               equipment, including eye protection ond gloves where necessory.
           a   Employers should consider where disposoble glove use moy be helpful to
               supplement frequent hondwoshing or use of hond sonitizer; exomples ore
               for workers who ore screening others for symptoms or hondling commonly
               touched items.
           a   Workers who consistently must be within six feet of poirons or co-workers
               must weor o secondory borrier (e.9., foce shield or sofety goggles) in
               oddition to o foce covering. All employees should minimize the omount
               of time speni within six feet of guesis.
           a   Workers should wosh honds on orrivol of work, ofter working with eoch
               fitness focility member, ofter touching their foce covering, ofter using the
               restroom, ond when leoving work.
           O   lf indoors, workers ond potrons must weor foce coverings of oll times
               except when showering or swimming where indoor pools ore ollowed to
               open. Showering of home is encouroged where possible.
           a   The CDPH guidonce exempts workers ond potrons from weoring foce
               coverings while engoged in exercise outdoors, os long os they ore oble
               to mointoin o distonce of of leost six feet from others.
           a   lf possible, implement o reservotion system for the focility. Utilize the
               reservotion system to contoct potrons with reservotions 24 hours before
               their scheduled orrivol to confirm their reservotion ond osk if they or
               someone in their household is exhibiting ony COVID-19 symptoms. lf the
               potron onswers in the offirmoiive the potron should be reminded thqt
               they should only utilize the fitness focility if they do not pose o heolthrisk to
               other potrons or fitness focility workers. Such communicotion con be
               done vio opp, emoil, or text, if possible. Consider limiting the durotion of
               use for potrons to occommodote more clients while mointoining
               co pocity restrictions.
           a   Remind potrons in odvonce to bring o foce covering, otherwise they
               should not be ollowed to enter the premises unless exempted per the
               CDPH Foce Covering Guidonce. Consider moking foce coverings
               ovoiloble for potrons who moy orrive without them.
           a   Potrons should be temperoture ond/or symptom screened upon orrivol
               ond osked to use hond sonitizer ond to weor foce coverings in
               occordonce with CDPH guidonce. Operotors hove the right to concel
               reservotions for individuols/porties with symptomotic potrons ond refuse
               entry.

                                                                                                   B


                                         RJN - Exhibit 5
                                          Page 8 of 16
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 43 of 137 Page ID #:92




           a                        toke reosonoble meosures, including posting
               Fitness focilities must
               signoge of oll entronces ond in strotegic ond highly-visible locotions, to
               remind workers ond the public obout ihe use of foce coverings ond the
               importonce of procticing physicol distoncing.


           Ventilotion, Cleqning, qnd Disinfecting
           Prolocols
           .   Where possible. instoll portoble high-efficiency oir cleoners, upgrode the
               building's oir filters to the highest efficiency possible, ond mokeother
               modificotions to increose the quontity of outside oir ond ventilotion in
               offices ond other spoces.
           .   Check the CDPH website periodicolly for updotes on indoor oir quolity
               ond ventilotion guidonce for oirborne diseoses in indoor settings.
           .   Evoluote the existing ventilotion, cleoning, ond disinfecting protocols for
               the fitness focility, including reception oreos, locker rooms, restrooms,
               chonging oreos, ond showers ond updote the protocols where
               necessory. Fitness focilities should be prepored to:

                o   Cleon HVAC intokes ond returns doily.
                o   Develop o detoiled schedule qnd odjust or modify operoting hours
                    to provide odequote time for regulor, thorough cleoning ond
                    disinfecting throughout the doy.
                o   Perform thorough cleoning throughout the doy in high troffic oreos,
                    such os reception ond lobby qreos, chonging rooms, locker rooms,
                    ond breok rooms ond oreos of ingress ond egress includingstoirwoys,
                    stoirwells, escolotors, hondroils, ond elevqtor controls.

                o   Frequently disinfect commonly used surfoces, including personol
                    exercise mochines ond equipment, countertops, vending mochines,
                    doorknobs, ond hond woshing focilities.
                o   Provide time for workers to implement cleoning proctices during their
                    shift. Cleoning ossignments should be ossigned during working hours
                    os port of the workers' job duties.

                o   Moke sure ollworkers hove been troined to use ond hove on
                    odequote supply of oll-purpose cleoners ond disinfectonts,when
                    needed. Follow the complete CDC quidelines for cleoninq ond
                    disinfeclion. Follow Col/OSHA re quirements ond monufocturer
                    instructions for sofe use ond required personol proteciive equipment
                    for cleoning products.

                o   Workers should hove enough ventilotion (oir flow) in oreos where
                                                                                             9


                                         RJN - Exhibit 5
                                          Page 9 of 16
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 44 of 137 Page ID #:93




                      they ore disinfecting. lf cleoning in o bothroom or other smollspoce,
                      moke sure the door ond windows ore propped open.
                o     Workers should be supplied wiih first oid supplies, including bondoges
                      or other items to cover ony cuis, scrotches, or open wounds on skin
                      ond hove sufficient supply to chonge the bondoges often.
                o      Potrons should be reminded to mointoin six feet of distonce from
                      jonitoriol or custodiol workers. lmplement o process to regulorly
                      check in with workers io ensure visitors ore following this protocol
                       Ensure workers ore oble to shore such informotion without feor of
                      reprisol or retoliotion.

                o     Procure options for third-porty cleoning componies to ossist with the
                      increosed cleoning demond, os needed.
           a   Equip entronces ond exits, exercise mochines, fitness rooms, chonging
               rooms ond locker rooms, ond other oreos with proper sonitotion products,
               including hond sonitizer ond sonitizing wipes, ond provide personol hond
               sonitizers to workers who regulody engoge with potrons (e.g.,reception
               workers).
           a   Require potrons to disinfect individuol exercise equipment, mots, ond
               mochines before ond ofter use with provided disinfecting wipes. Ensure
               thot lined, non-touch trosh receptocles ore ovoiloble throughout the
               fitness focility to dispose of used wipes.

           a   lf members ore unoble or unwilling to wipe/disinfect equipment ofter
               exercise, provide "reody to cleon" togs for members to ploce on
               equipment ofter use, to ensure equipment is disinfected before the next
               use.

               Consider implementing o check-out system for potrons to utilize ony smoll
               equipment ond occessories (i.e. exercise bonds, ropes, mots, foom rollers,
               etc.). Develop o process to cleon ond disinfect these items upon return.
               Follow CDC qu idelines to ensure thot ollwoter systems ore sofe to use
               ofter o prolonged focility shutd own to minimize the risk of Leoionnoires'
               diseose ond other diseqses ossocioted with woter.
           a   Wherever possible, instoll touchless, outomotic woter dispensers for use
               with personol, reusoble woter botiles or single-use, disposoblepoper
               cups. Disploy signoge reminding workers ond potrons thot ihe botile or
               cup should not touch the woter dispenser. lf o touchless woter dispenser
               is not feosible, remind workers ond potrons to wosh their honds or use
               proper hond sonitizer before ond ofter touching the woter releose button
               on drinking fountoins.
           a   Encouroge potrons to bring their own towels ond mots qnd consider
               disbonding the provision of ony focility-provided towels or personol


                                          RJN - Exhibit 5
                                           Page 10 of 16
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 45 of 137 Page ID #:94




               hygiene products.
           a   For ony towels, cloth wipes, or other loundered items thot ore used otthe
               focility, follow CDC guidelines for those items. Provide o closed contoiner
               where potrons con ploce used towels or other items. Ensure those items
               connot be used ogoin until properly loundered either by o commerciol
               loundering service or o loundering process which includes immersion in
               woter of of leost 160 degrees Fohrenheit for of leost 25 minutes. Store oll
               cleon linens in o cleon, covered ploce. Ensure workers who hondle dirty
               linens or loundry weor gloves.
           a   Workers ond potrons should ovoid shoking honds, bumping fists or elbows,
               ond should mointoin physicol distonce unless unovoidoble. Workers
               should olso ovoid shoring tools, phones, electronics, ond office supplies os
               much os possible ond, where feosible, ensure workers hove dedicoted
               workstotions for their personol use. Never shore PPE.
           a   When choosing disinfecting chemicols, use products opproved for use
               ogoinst COVID-19 on the Environmentol Protection AqencL(EPA)-
               opproved list ond follow product instructions. Use disinfectonis lobeled to
               be effective ogoinst emerging virol pothogens, diluted household bleoch
               solutions (5 toblespoons per gollon of woter), or olcohol solutions wiih ot
               leosI T0% olcohol thot ore oppropriote forthe surfoce. Provide workers
               troining on the chemicol hozords, monufocturer's directions, ventilotion
               requirements, ond Co|/OSHA requirements for sofe use. Workers using
               cleoners or disinfectonts must weor gloves ond oiher protective
               equipment os required by the product. Follow the osthmo-sofer cleoning
               methods recommended by the Colifornio Deportment of Public Heolth
               ond ensure proper ventilotion.
           a   Where possible, do not cleon floors by sweeping or other methods thot
               con disperse pothogens into the oir unless oll persons in the oreo hove
               oppropriote PPE. Use o vocuum with o HEPA filter wherever possible.
           a   Ploce signoge throughout the fitness focility emphosizing bosicinfection
               prevention meosures, including the imporionce of weoring foce
               coverings ond frequent hondwoshing.


          Physicol Disloncing Guidelines
           a   WARNING: physicol distoncing olone is insufficient to prevent tronsmission
               of COVID-,l9 ond physicol distonces greoter thon six feet ore
               recommended for high-exertion octivities.
           a   lmplement meosures to ensure physicol distoncing of oi leost six feet
               between ond omong workers ond potrons. This con include use of
               physicol portitions or visuol cues (e.9., floor morkings, colored tope, or
               signs to indicote to where workers ond/or potrons should stond during
                                                                                              il

                                        RJN - Exhibit 5
                                        Page 11 of 16
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 46 of 137 Page ID #:95




               check-in of reception oreos or when woiting to use equipment).
           a   Spoce equipment of leost six feet oport, with greoter distoncing for
               treodmills ond other high-exertion oerobic fitness equipment. Equipmeni
               con be orronged in on "X" pottern to provide greoter distoncing.
               Physicol borriers con olso be helpful to minimize exposure between
               potrons or segregote exercise oreos.
           a   Equip ihe front desk oreo with Plexiglos or other impermeoble boniers, if
               feosible, to minimize the interoction between reception workers ond
               potrons. lmplement virtuol, touchless check-in tools, if possible, so thot
               potrons do not hove to utilize the reception spoce.
           a   Consider implementing speciol hours designoted for high risk or
               medicolly-vulneroble populotions, including seniors with odmittonce by
               reservotion only.
           a   For outdoor operotions, estoblish on outdoor reception oreo where
               potrons con check in while still following physicol distoncing guidelines.
               Toke meosures of reception desks or other qreos where physicol
               distoncing connot be mointoined to minimize exposure between workers
               ond customers, such os Plexiglos or other borriers.
           a   Foroutdoor operotions, creote outdoor breok oreos with shode covers
               ond seoting thot ensures physicol distoncing, where possible.
           a    Consider the following modificotions to mointoin physicol distoncing:
               o     lmplemeniing on online reservotion-bosed system, os suggesied in
                     the lndividuol Control Meosures ond Screening section of this
                     document, to ovoid potrons queuing in the focility or outside ond
                     help mointoin occuponcy levels.
               o     Permitting only those potrons thot ore octuolly exercising inside the
                     focility. Potrons should not woit in the reception oreo.
               o     Using one-woy foot troffic potterns throughout the fitness focility wiih
                     visuol cues ond signs.

               o     Stoggering ovoiloble lockers in locker rooms to mointoin physicol
                     distoncing.
               o     Spocing oll equipment ond mochines of leost six feet oport or toking
                     some oui of service to ochieve physicol disioncing.
               o     Adjusting personol troining so thot the exercise instructor mointoins o
                     minimum of six feet of physicol distonce.

               o     Modifying group troining closses to limit the closs size to ensure o
                     minimum of six feet of physicol distonce between potrons ond/or
                     move the closses outdoors or to lorger spoces like full-sized bosketboll
                                                                                                12


                                          RJN - Exhibit 5
                                          Page 12 of 16
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 47 of 137 Page ID #:96




                   courts, if possible. Group exercise closses should only be offered if
                   distoncing requirements con be mointoined ond there is no person-
                   io-person physicol contoci.
           a   High contoct progroms thol require close contoct less thon six feet in
               distonce should be suspended. This would include octiviiies such os
               group sporting events, orgonized intermurol octiviiies, pick-up bosketboll,
               or orgonized roces.
           a   Adjust in-person meetings for workers, if they ore necessory, to ensure
               physicol distoncing ond use virtuol opiions or smoller meetings otfocilities
               to mointoin physicol distoncing guidelines.
           a   Consider offering workers who request modified duties options thot
               minimize their contoct with potrons ond other workers (e.9., monoging
               odministrotive needs through telework).
           a   Stogger worker breoks, in complionce with woge ond hour regulotions, to
               mointoin physicol distoncing protocols.
           a   Ensure workers con mointoin physicol distonce in breokrooms, using
               borriers, increosing distonce between tobles/choirs to seporote workers,
               etc. Where possible, creote outdoor breok oreos with shode coverings
               qnd seoting orrongements thot ensures physicol distoncing. Discouroge
               workers from congregoting during breoks ond ensure they ore not eoting
               or drinking without foce coverings within six feet of eoch other.



          Additionql Considerotions for Communol
          Restrooms qnd Shower Fqcililies
           a                                   stoffing ond other copocity ond resource
               Fitness focilities should consider
               needs to ensure thot locker rooms ond shower focilities con be cleoned
               ond disinfected regulorly throughout the doy.
               Shored restroom focilities ond locker rooms should be cleoned regulorly
               throughout the doy using EPA-registered disinfectonts. High-touch
               surfoces such os foucets, toilets, doorknobs, ond light switches must be
               frequently cleoned ond disinfected.
           a   Creote ond post o cleoning schedule for the restroom focilities ond
               locker rooms. Post the cleoning schedule on the front of the door so
               potrons know when they con/connot use the restroom ond/or locker
               room. Moke sure to close the restroom during the cleoning ond
               disinfecting process.
           a   Consider using o checklist or oudit system to trock how often cleoning   is
               conducted.

                                                                                              t3

                                         RJN - Exhibit 5
                                         Page 13 of 16
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 48 of 137 Page ID #:97




           a   Only ollow shower ond locker room use if portitions ore in ploce or signs
               hove been posted 1o specify physicol distoncing requirements. lf
               portitions or proper distoncing ore not possible, these focilities should
               remoin closed.
           a   Ensure thot sonitory focilities stoy operoiionol ond ore continuously
               stocked of oll times. Provide odditionol soop, poper towels, ond hond
               sonitizer when needed. lnstoll honds-free devices, if possible, including
               motion sensor sinks foucets, soop dispensers, sonitizer dispensers, ond
               poper towel dispensers.
           a   Consider modifying doors to multi-stoll restrooms to be oble to be opened
               ond closed without touching the hondles, using opening-devices, or
               powered door operotors with the hond, whenever possible. lf the door
               connot be opened without touching the hondle or door-operoior with
               ihe hond, ploce o trosh-receptocle by the door to ensure o poper towel
               con be reodily disposed of when operoting the door. The locotion ond
               positioning of woste receptocles should not interfere with egress,
               evocuotion, emergency equipment, or ony reosonoble
               occommodotions provided under the Americons with Disobilities Aci.
               Moke sure trosh cons ore emptied regulorly.
           a   Provide informotion on how to wosh honds properly, including honging
               signs in restrooms.


          Addilionol Considerotions for Swimming Pools
          / Aquolic Venues
           .                  with swimming pools, splosh pods, hot tubs, sounos, ond
               Fitness focilities
               steom rooms must tokeodditionolsteps to ensure those fociliiies ore
               properly cleoned ond disinfected for potron use, occording to CDC
               quidelines.

           .   Focilities with on openly occessible outdoor hot fub must ensure thot ot
               leost six feet of distoncing is mointoined of oll times between hot tub users
               not from the some household or limit its use to one household group of o
               time.

               o   Potrons should remove foce coverings while ihey ore in the hot tub,
                   due io the likelihood they will become wet, but must weor them os
                   required when outside of the hot tub.
               o   Focilities should provide o receptocle for collection of used towels for
                   loundry, ond cleon ond disinfect high touch surfoces regulorly.

               o   Post signoge regording distoncing ond    foce covering requirements.


                                                                                               l4

                                        RJN - Exhibit 5
                                        Page 14 of 16
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 49 of 137 Page ID #:98




               o     Focility stoff must monitor complionce with distoncing requirements
                     ond, if it is not possible to consistently moinioin distoncing, must
                     discontinue use of the hot tub.
           a   Hot tub operotions with individuol, privote ouidoor hot tubs for hire must
               limit their use to one household group of o time.

               o     Potrons should remove foce coverings while they ore in the hot tub,
                     due to the likelihood they will become wei, but must weor them os
                     required when outside of the hot tub.
               o     Post signoge regording   foce covering requirements.
               o     Between hot tub uses, operotors should collect ony used towels for
                     loundry. Cleon ond disinfect high touch surfoces.
               Forindoor pools, foce coverings must be worn when out of the woter_et
               shower oreos, unless exempt from the CDPH guidonce. Cloth fqce
               coverings con be difficult to breothe through when they ore wet. Foce
               coverings should be put owoy when not in use so they ore not
               occidentolly touched or picked up by others.
           a   For outdoor pools, foce coverings must be worn when out of the woier,
               unless exempt under the CDPH guidonce.

           a   Mointoin proper disinfectont levels       (1-1   0 ports per million free chlorine or
               3-8 ppm bromine) ond pH (7.2-8).
           a   Consult with the compony or engineer thot designed the oquotic venue
               to decide which List N disinfectonts opproved by ihe EPA ore best for the
               oquotic venue. Ensure the sofe ond correct use ond storoge of
               disinfectonts, including storing products securely owoy from children.
           a   Set up o system so thot furniture ond equipment (e.g., lounge choirs)thoi
               needs to be cleoned ond disinfected is kept seporote from furniture thot
               hos olreody been cleoned ond disinfected. Lobel contqiners for used
               equipment thot hos not yet been cleoned ond disinfected ond
               contoiners for cleoned ond disinfected equipment.
           a   Encouroge potrons to bring ond use their own towels wherever possible.lf
               the focility is providing them, lounder towels occording to the
               monufocturer's instructions. Use the wormest oppropriote woter
               temperoture ond dry items completely. Hondle towels with disposoble
               gloves ond minimol disturbonce, i.e., do not shoke them.
           a   Discouroge people from shoring items, porticulorly those ihot oredifficult
               to cleon ond disinfect or those thot ore meont to come in contoct with
               the foce (e.g.,goggles, nose clips, ond snorkels).
           a   Ensure thot the focility hos   odequote equipment for potrons, such os kick
                                                                                                       t5

                                         RJN - Exhibit 5
                                         Page 15 of 16
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 50 of 137 Page ID #:99




                 boords, pool noodles, ond other flototion devices, to minimize shoring
                 wherever possible. Cleon ond disinfect the items ofter eoch use.
             a   For indoor oquotic venues, introduce ond circulote outdoor oir os much
                 os possible by opening windows ond doors, using fons, or other methods
                 However, do not open windows ond doors if doing so poses o sofety risk
                 to workers, potrons, or swimmers.
             O   Chonge the deck loyout ond other oreos surrounding the pool to ensure
                 thot the stonding ond seoting oreos con support physicol distoncing
                 requirements. This could include removing lounge choirs or toping off
                 oreos to discouroge use.
             a   Provide physicol cues or guides (e.9., lone lines in the woter or choirs ond
                 tobles on the deck) ond visuol cues (e.9., lope on the decks, floors, or
                 sidewolks) ond signs to ensure thot workers, potrons, ond swimmers stoy
                 of leost six feet oport from one onother, both in ond out of the woter.
             a   Where feosible, instoll impermeoble physicol borriers such os Plexiglos
                 where workers ond potrons must interoct ond physicol disioncing is
                 difficult.
             a   Consider implemeniing reservotions for pool use or implementing other
                 mechonisms to support physicol distoncing. This could include reserving
                 full-lones for individuol lop swimming, mointoin swimmers in olternoting
                 lones, ond holf-lones for individuol household use.
             a   Ensure thot lifeguords who ore octively lifeguording ore not olso
                 expected to monitor hondwoshing, use of cloth foce coverings, or
                 physicol distoncing. Assign this monitoring responsibility to onotherworker
             a   Aquotic venues should ovoid octivities thot promote group gotherings
                 ond should be owore of stote ond locol policies on youth ond odult
                 sports ond gothering requirements to determine if oquotic fitness closses,
                 swim lessons, swim teom proctices, swim meets, or pool porties con be
                 held.
                 CDC's Model Aquotic Heolth Code hos more recommendotions to
                 prevent illness ond injuries of public pools in porks.


 rAdditionol requirements must be considered for vulneroble populotions. Fitness focilities must
 comply with oll Co|/OSHA stondords ond be prepored to odhere to its guidonce os wellos
 guidonce from the Centers for Diseose Controlond Prevention (CDC) ond the Colifornio
 Deportment of Public Heolth (CDPH). Addiiionolly, employers must be prepored to olter their
 operotions os those guidelines chonge.



covidlg.co.gov',:'''.''.:,.,
                                          "a-
                                          ,r $l,Fl
                                           RJN - Exhibit 5
                                           Page 16 of 16
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 51 of 137 Page ID #:100




                              Exhibit          6
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 52 of 137 Page ID #:101



                                     State of California-Health and Human Services Agency
  a        q&
                                    California Department of Public Health
 I CtrPH
 SANDRA SHEWRY, MPH,MSW                                                                             GAVIN NEWSOM
       Acting Director                                                                                Governor
  ERICA S. PAN, MD,MPH
  Acting State Heafth Oflicer




                                                   Regional Stay At Home Order
                                                            12t03r2020

           Upon assessment of the recent, unprecedented rise in the rate of increase in COVID-19
           cases, hospitalizations, and test positivity rates across California, the California
           Department of Public Health (CDPH) is taking immediate actions to prevent the spread
           of the virus.

           The State, like the nation, continues to record an unprecedented surge in the level of
           community spread of COVID-19. California implemented an accelerated application of
           the Blueprint Framework metrics on November 16 and a limited Stay at Home Order
           issued on November 19. However, in the interim, the number of new cases per day has
           increased by over 112o/o, (from 8,743 to 18,588) and the rate of rise of new cases per day
           continues to increase dramatically. The number of new hospital admissions has increased
           from777 on November 15, to 1,651 on December 2, and because of the lag between
           case identification and hospitalizations, we can only expect these numbers to increase.

           Current projections show that without additional intervention to slow the spread of COVID-
           19, the number of available adult lntensive Care Unit (lCU) beds in the State of California
           will be at capacity in mid-December. This is a sign that the rate of rise in cases, if it
           continues, is at risk of ovenrvhelming the ability of California hospitals to deliver healthcare
           to its residents suffering from COVID-19 and from other illnesses requiring hospital care.
           ICU beds are a critical resource for individuals who need the most advanced support and
           care and the ability to add additional ICU capacity is limited by the lack of available ICU
           nurses and physicians as a result of the nationwide surge in hospitalizations and ICU
           admissions.

           Because the rate of increases in new cases continues to escalate and threatens to
           ovenrvhelm the state's hospital system, further aggressive action is necessary to respond
           to the quickly evolving situation. While vaccines are promising future interventions, they
           are not available to address the immediate risks to healthcare delivery in the current
           surge. The immediate aggressive institution of additional non-pharmaceutical public
           health interventions is critical to avoid further ovenruhelming hospitals and to prevent the
           need to ration care.



                                CDPH, MS 500   o
                                               P.O. 9ox997377 o Sacramento, CA 95899-7377
                                                      (916) 558-1784
                                           Department Website (www.cdph.ca.gov)


                                                                                                RJN- Exhibit 6
                                                                                                  Page 'l of 4
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 53 of 137 Page ID #:102




     NOW, THEREFORE,                  l, as Acting State Public Health Officer of the State of
    California, order:
          1.   CDPH will evaluate public health based on Regions, responsive to hospital
               capacity for persons resident in those Regions.

          2.   CDPH will evaluate the adult ICU bed capacity for each Region and identify on
               covidlg.ca.qov any Regions forwhich that capacity is less than 15%. When that
               capacity is less than 15%, the following terms (the Terms of this Order) will apply

               a.   All gatherings with members of other households are prohibited in the Region
                    except as expressly permitted herein.

               b. All individuals living     in the Region shall stay home or at their place of
                    residence except as necessary to conduct activities associated with the
                    operation, maintenance, or usage of critical infrastructure,l as required by
                    law, or as specifically permitted in this order.

               c. Worship and political   expression are permitted outdoors, consistent with
                    existing guidance for those activities.

               d.   Critical infrastructure sectors may operate and must continue to modify
                    operations pursuant to the applicable sector quidance.

               e.   Guidance related to schools remain in effect and unchanged. Accordingly,
                    when this Order takes effect in a Region, schools that have previously
                    reopened for in-person instruction may remain open, and schools may
                    continue to bring students back for in-person instruction under the Elementarv
                    SchoolWaiver Process or Cohorting Guidance.

               f.   ln order to reduce congestion and the resulting increase in risk of
                    transmission of COVID-19 in critical infrastructure retailers, all retailers may
                    operate indoors at no more than 20o/o capacity and must follow the ouidance
                    for retailers. All access to retail must be strictly metered to ensure compliance
                    with the limit on capacity. The sale of food, beverages, and alcohol for in-
                    store consumption is prohibited.

               g.   To promote and protect the physical and mental well-being of people in
                    California, outdoor recreation facilities may continue to operate. Those
                    facilities may not sell food or drink for on-site consumption. Overnight stays at



    1   See https://covid19.ca.qov/essential-workforce/ for full list of California's Critical lnfrastructure workforce.




                                                                                                            RJN- Exhibit 6
                                                                                                              Page 2 of 4
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 54 of 137 Page ID #:103




                 campgrounds are not permitted

            h.   Nothing in this Order prevents any number of persons from the same
                 household from leaving their residence, lodging, or temporary
                 accommodation, as long as they do not engage in any interaction with (or
                 otherwise gather with) any number of persons from any other household,
                 except as specifically permitted herein.

            i.   Terms (a) and (b) of this section do not apply to persons experiencing
                 homelessness.

       3.   Except as othenrr,rise required by law, no hotel or lodging entity in California shall
            accept or honor out of state reservations for non-essential travel, unless the
            reservation is for at least the minimum time period required for quarantine and
            the persons identified in the reservation will quarantine in the hotel or lodging
            entity until after that time period has expired.

       4.   This order shall take effect on December 5,202Q at 1259pm PST.

       5.   For Regions where the adult ICU bed capacity falls below 15o/o after the effective
            date of this order, the Terms of this Order shall take effect 24 hours after that
            assessment.

       6.   The Terms of this Order shall remain in place for at least three weeks from the
            date the order takes effect in a Region and shall continue until CDPH's four-week
            projections of the Region's total available adult ICU bed capacity is greater than
            or equal to 15%. Four-week adult ICU bed capacity projections will be made
            approximately twice a week, unless CDPH determines that public health
            conditions merit an alternate projection schedule. lf after three weeks from the
            effective date of the Terms of this Order in a Region, CDPH's four-week
            projections of the Region's total available adult ICU bed capacity is greater than
            or equal lo 15o/o, the Terms of this Order shall no longer apply to the Region

       7.   After the termination of the Terms of this Order in a Region, each county within
            the Region will be assigned to a tier based on the Blueprint for a Safer Economv
            as set out in my August 28,2020 Order, and the County is subject to the
            restrictions of the Blueprint appropriate to that tier.

       8.   Iwill continue to monitor the epidemiological data and will modify this Regional
            Stay-at-Home Order as required by the evolving public health conditions. lf I
            determine that it is necessary to change the Terms of this Order, or othenrvise
            modify the Regional Stay-at-Home Order, these modifications will be posted at
            covid19.ca.gov.




                                                                                          RJN- Exhibit 6
                                                                                            Page 3 of 4
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 55 of 137 Page ID #:104




       9.   When operative in a Region, the Terms of this Order supersede any conflicting
            terms in other CDPH orders, directives, or guidance. Specifically, for those
            Regions with ICU bed capacity triggering this order, the Terms of this Order shall
            supersede the State's Blueprint for a Safer Economv and all guidance (other than
            guidance for critical infrastructure sectors) during the operative period. ln all
            Regions that are not subject to the restrictions in this order, the Blueprint for a
            Safer Economy and all guidance shall remain in effect.

       10. This  order is issued pursuant to Health and Safety Code sections 120125,
           1 201 30(c), 120135, 1201 40, 1201 45, 12017 5,120195 and 1 3 1 080; EO N-60-20,
            N-25-20, and other authority provided for under the Emergency Services Act; and
            other applicable law.




      4rearu
    Erica S. Pan, MD, MPH
    Acting State Public Health Officer
    California Department of Public Health




                                                                                     RJN- Exhibit 6
                                                                                       Page 4 of 4
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 56 of 137 Page ID #:105




                              Exhibit          7
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 57 of 137 Page ID #:106



 1211412020                                                            About COVID-19 restrictions - Coronavirus COVID-1   I   Response



      Language         v                                                                          $*arci':                                q
   cALli,(;)ttNlA
                         ,:
                                   i) "(:,,: l|\ "{\ :} tj;'\,/
                              :,,(:)',,,i i   i:t,",i   i

                         Your Actions Save Lives




                                  About COVI D-I9 restrictions
                                                             Last updated December 11,2020 at 3:20 PM




    All individuals living in the State of California are currently ordered to stay home or at their place of
    residence, except for permitted work, local shopping or other permitted errands, or as otherwise
     authorized (including in the-Questions and answers below).

     State orders in place:

        a   Stay l{ome-Qrclel
        a   Blueprint for a Safer                           Eco    y
        a   Limited Stav Home Order
        a   Reoional Stav Home Order                              - NEW

                                                              Stay Home Order
     On March 19,2020, an Executive Order (PDF) and Public Health Order (PDF). directed all Californians
    to stay home except to go to an essentialjob or to shop for essential needs. lt was modified on May                                                   i,
    2020.



                                Blueprint for a Safer Economy
     On August 28,2020,the State released the Blueprint for a Safer                                           Ec                to permit gradual reopening
     of certain businesses and activities.


                                              Limited Stay Home Order
 https://covidl 9.ca.gov/stay-home-except-for-essential-needs/#regional                                                                                        1n1


                                                                                  RJN - Exhibit 7
                                                                                     Pagel of2
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 58 of 137 Page ID #:107



 1211412020                                                 About COVID-19 restrictions - Coronavirus COVID-19 Response

       Ofdep?se 2'.2A-Iv-02I53-JAM-CKD Document 23-2 Filed L2l1.4l2A Page L09 of 154




       Who will be responsible for enforcing the Regional Stay
       Home Order?
                                                                                                                                  +



       Under what authority is the Regional Stay Home Order being
       done?
                                                                                                                                  +



       Where can I get resources or information to help encourage
       those in my commun:ity to adhere to this Regional Stay Home                                                                +
       Order?



       Are gyms required to close in regions where the Regional
       Stay Home Order is in effect?


         Gyms in counties in a region that is impacted by the order must stop indoor
         operations. Outdoor gyms meet the essential workforce deftnition of an outdoor
         recreational facility for the purpose of facilitating personal health through physically
         distanced outdoor exercise and may continue operations.


       Under the Regional Stay Home Order, retail operations are
       limited to 29"/o capacity (or 357" for standalone grocery                                                                  +
       stores). How is this calculated?



     Stay Home Order

       lAfJran .l^aa              *Jrar Q*arr Llrrnra                flyr{rry    aa i:l*rr    aljtE;a} o^tl       htr..t |tr^r.
 https://covid 1 9.ca.gov/stay-home-except-for-essential-needs/#regional                                                              6111



                                                                           RJN - Exhibit 7
                                                                            Page 2 of 2
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 59 of 137 Page ID #:108




                              Exhibit 8
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 60 of 137 Page ID #:109



                                                                                            1

    1                      ]N THE UNITED      STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORN]A
    z                      BBFORE THE HONORABLE JOHN A. MENDEZ

    3     BEST SUPPLEMENT GUIDE,
          LLC. I ET AL.
    4
                            Plaintiff,
    Jtr   VS                                     Sacramento,       Cal-   j-fornia
                                                 No. 2 : 20-CY-00955-JAM-CKD
    6                                            October 21, 2020
          GAVrN NEVilSOM, ET AL.                 1:56 p.m.
    '7

                            Defendant
    B


    9                                         --oOo--
   10                  REPORTERIS TRANSCRIPT        RE: MOTION TO DISMISS

   11                 (Hearing conducted via Zoom videoconference)
                                              _-OU(J-_
   I2
   13     APPEARANCES:

   I4     For the Plaintiffs:              Chavez-Ochoa Law Offices, Inc.
                                           Brian Ricardo Chavez-Ochoa
   15                                      4 Jean Street, Suite 4
                                           Valley Springs, CA 95252
   76
          For the Defendants:              MEYERS, NAVE, RIBACK, S]LVER & WILSON
   I1     City of Lodi,                    Deborah J. Fox
          County of San Joaquin            555 Capitol Mall, Suite 1200
   1B                                      Sacramento, Cal-ifornia 95814

   I9     For the Defendants:               Office of the Attorney General
          State Defendants                  John Wi]-liam Killeen
   20                                       Deputy Attorney General
                                            1300 I Street, Suite I25
   2I                                       Sacramento, CA 95814

   22     Official    Reporter:             Tiphanne G. Crowe
                                            CSR No. 10958
   z3                                       501 I Street
                                            Sacramento, CA 95814
   24                                       Tcrowe. csrGgmail . com

   25     Proceedings recorded by mechanicaf stenogtaphy.                      Transctipt
          produced by computer-aided transcription.


                                         TIPHANNE    G.    CROWE
                     oFFrcrAL couRT REPORTER/ USDC - (915) 143-0122
                                          RJN- Exhibit 8
                                           Page 1 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 61 of 137 Page ID #:110



                                                                                               2

    1    SACRAMENTO, CALIFORNIA/ WEDNESDAY/ OCTOBER                    27, 2020, 1:56 p.m.
    2                                                  oOo--

    3               Calling case 2O-CV-00965-JAM-CKD; Best Supplement
    4    Guide, LLC, et al. v. Newsomr et al-.
    5               THE COURT:            Starting with Plaintiffs'        counsel-, if you
    6    would state your appearances for the record , please.
    1               MR. CHAVEZ-OCHOA:             Good afternoon, Your Honor               Brian
    8    Chavez-Ochoa on behalf of the Pl-aintiff,                   Sean Covel-l, and

    9    Fitness Systems.
   10               THtr COURT: Good afternoon.

   11               Mr. Killeen.
   I2               MR. KILLEEN: Good afternoon, Your Honor. John
   13    Kill-een for the State Defendants.
   I4               MS. FOX: Good afternoon/ Your Honor. Deborah Fox of
   15    Meyers, Nave for the City of Lodi, and the County of                        San

   I6    Joaquin, Defendants.
   11               THE COURT:            Al1 right.      This is on this afternoon on
   18    the Defendants af1 the Defendants' motions to dismiss the
   I9    Pl-aintiffs'            Third Amended Complaint.
   20               Court's revj-ewed the briefing                 in its entirety     as well
   2L    as the Court's prior order that was issued in this case back in
   aa    May of 2020 r May 22nd, 2020, wi-th respect to the Plaintiffs'

   23    motion for          a    temporary restraining        order and/or preliminary
   24     inj unction.
   25                   So       Mr. Chavez-Ochoa, thatrs where T want to begrn.



                                            TIPHANNE G. CROWE
                   oFFrcrAL couRT           REPORTER, USDC -         (916) '743-0122
                                              RJN- Exhibit 8
                                               Page 2 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 62 of 137 Page ID #:111


    C
                                                                                           3

    1    Trm sure it's     no surprise to you, and it's            really cutting
    2    through everything, the point raj-sed in the reply briefs.
    3                 And that is I have reread my order, although it
    4    invol-ved not a motion to dismiss, but a motion for               a

    5    restraining     ordert er a preliminary in;unction.
    6                 It cl-earfy reached a conclusion that there was no
    '7   like]ihood     of success on the merits of the cfaims that had been
    8    raised at that point in this case.
    9                 Since that order. you filed            amended complaints to the

   10    point now where we are up to the Third Amended Complaint' yet
   11    you haventt focused the case at alf on what might be your
   12    cl-ientst most meritorious claims, and instead, continue to
   13    maintain what I would call a "kitchen sink" approach: Let's
   74    keep the nine cfaims in there and throw everything at the judge
   15    and see if something sticks.
   16                 And if    it didn't     stick the first     time, I'm not sure
   L7    it's   going to stick this time around, because when I saw this
   18    case again and read everything again, the first                question that
   I9    pops up is obviously what's changed since May of 2020 Lo                   make

   20    this situation        worse for these defendants -- or Pl-aintiffs,           Irm

   21    sorry/ such that their cl-aims might have some merit at this
   22    point?
   23                 Whatts changed at all?            If anything/ your cfients     now

   24    are al.lowed to have activities             indoors, albeit severely
   25    limited,     but at feast they're back indoors.             A number of



                                  TIPHANNE G. CROWE
                    oFFrcrAL couRT REPORTER, USDC - (915) 143-01,22
                                            RJN- Exhibit 8
                                             Page 3 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 63 of 137 Page ID #:112



                                                                                           4

    1     restrictions     have been lifted,       and the Court's underly-ing 1ega1
    2     rationale is stilf       appropriate.
    2                 And I know that your principle            argument really    focuses

    4     on Jacobson, and in effect,         that Jacobson shouldn't apply to             a

    Jtr   motion to dismiss.        But I think the reply briefs respond to
    6     that and undermined t,hat argument exactly in the manner that
    1     that the Court views it,        and that is, that's        the legal
    B     standard.      It's   not a procedural issue.
    9                 The Court has to determine at this point,            even at    a

   10     motion to dismiss point, whether there is any lega1 basis for
   11     these cl-aims.
   I2                 Obviously, we don't have a whole lot of cases prior to
   13     all of these lawsuits being brought all over the country
   14     challenging the orders of the Government shutting               down

   15     businesses and the like.
   76                 And admittedly,      afmost every court looked Lo Jacobson
   I1     as the standard, but that hasn't changed. Jacobson is the
   1B     lega1 standard in this area.
   I9                 And if    that's   the standard, and I know you put it in                a

   20     fooLnote, if that's       what the Court is, in effect,         doing, then
   2I     the Court needs to make that clear
   22                 I coul-dn' t be clearer .       I think I made it cfear in          my

   23     May order, and I'm making it          c.l-ear here today.     That's what I'm
   24     looking to as the standard thatts to             be   applied in these
   25     these very unique and unusuaf cases.



                                 TIPHANNE G. CROWE
                   oFFrcrAL couRT REPORTER, USDC - (915) 143-0122
                                          RJN- Exhibit 8
                                           Page 4 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 64 of 137 Page ID #:113


    c
                                                                                5

    1               And applyinq Jacobson, I just don't see any way that
    2     that there's been any change in circumstances since May that
    J    woufd allow any of these cfaims to go forward, and I'lI         go

    4     through each claim so that there's a record, and you understand
    tr
    J    my rational-e.
    6               But let me tefl   you just generally, when I look at
    1     your clients'   lawsuit, what strikes me in your clients'
    8     fawsuit -- and, again, it's     pointed out and argued in the
    9     briefs by the Defendants -- but what's missing here is any
   10     facts to support your clients'       claims that. these orders, the
   11     State orders, and the County orders, that these orders do not
   12     bear a real- and substantiaf rel-ation to public hea1th.
   13               And there simply is no fact that you have -- you've
   I4     had obviously months to try to come up with some facts that
   15     might support an allegation     that would at least give the Court
   I6     some pause    for thinking these orders dontt make any sense.
   1_1              There rea1ly isn't    any relationship   or substantial-
   18     rel-ationship to public health, and f don't think you can -- you
   I9     can make or raise any facts that woufd support that type of
   zt)    allegation.     If you coufd, you would have put it in your
   27     complaints.
   22               You've had three or four chances, and thatts the
   23     Achilles heel to your l-awsuit, if you want to break everything
   24     down, and, you know, wonder what's this judge thinking?
   25               There's no -- no scientifically-backed      opinion from    a




                                 TIPHANNE G. CROWE
                   oFFrcrAL couRT REPORTER, USDC - (916) 143-0122
                                      RJN- Exhibit 8
                                       Page 5 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 65 of 137 Page ID #:114


    C
                                                                                         6

    1    publ-ic health expert.        There's no one from the CDC. There's              no

    2    public health official        who stated that it's         safe to reopen     gyms

    3    the way your clients want to reopen them. That -- that these
    4    orders don't make any sense.
    5                 Obviously if you had that, You'd have a much better
    6    chance of moving forward and challenqing these orders, but
    1    thatts what strikes me. That's the glaring omission from this
    B    l-awsuit.     I've got defendants who have issued orders based on
    9    science.      Based on how dangerous this virus is.

   10                 This is a virus that kifls           people, and the only   way

   11    that we've been able to get some type of handle on the virus,
   t2    from a public health perspective, is to issue orders like the
   13    Governor and the county public health officials                have ordered.
   74                 I have yet to see, in any of these cases' some public
   I5    health official-,     some scientist         come forward and say this makes

   I6    no sense. It      makes    no sense at alf.         And I think if it was out
   71    there, I would have seen it in your complaint.
   1B                 There t s no doubt.     ftrs,       in effect -- as the
   I9    Defendants' argued -- itts          undisputed that the State and County
   20    orders do, in fact, bear        a   real- and substant,ial relation      to
   21    public health, and then the second part of the Jacobson test is
   22    whether these orders are, beyond all question, a plain and
   23    palpable invasion of Pl-aintiffs'             fundamental rights.
   24                 In my first    order, I have found that there really were
   25    no fundamentaf rights that were being impinged upon here.



                                   TIPHANNE G. CROWE
                     oFFrcrAL couRT REPORTER/ USDC - (915) 143-0722
                                         RJN- Exhibit 8
                                          Page 6 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 66 of 137 Page ID #:115


    C
                                                                                         1

    1    You've added allegations       to try to convince me that there are
    2     fundamental- rights that are being impinged.
    3                 I didn't   find the allegations,        the additional
    4    allegations,     to change my view of that, and then the other part
    5    that, beyond all question, this is a plain and palpable
    6     invasion.     Agaj-n, there's no scientific         basis.    No facts to

    1     support that type of allegati-on.
    8                 I know I threw a lot at you, but that basically was                my

    9     impression from the reply briefs,          and I want to give you an
   10     opportunity to respond to the reply briefs.
   11                 But I just don't see any basis, legal basis, for
   72     allowing this lawsuit to go forward in the district                court.
   13     Okay. Go ahead.
   I4                 MR. CHAVEZ-OCHOA: Thank you' Your Honor. I

   15    understand the Court's position.                I understood it from the very
   16    beginning.      I think at the time that we filed             this complaint    we

   I1    were in the very early stages of what wetve been experiencing,
   18    both locally,     and through the state and the courts countrywide.
   19                 Since that time, and as we've l-earned more and more
   20     about COVID/ I think some of the                 I think it has come out,
   2I     the world health orqanization, and has begged the countries not
   22     to shut down businesses, so there has been a chanqe of
   23     thinking.
   24                 For CDC, I mean, I would be the first             to admit   CDC

   atr    says one thing this week, and then something the next, and then



                                TIPHANNE G. CROWE
                  oFFrcrAL couRT REPORTER/ USDC - (915) 143-01,22
                                        RJN- Exhibit 8
                                         Page 7 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 67 of 137 Page ID #:116



                                                                                           8

    1    recuse what they sard in the prror weeks
    z                But there's been a change in the        CDC's      guidelines    as

    3    we1l, and what we have maintained all along             i-s   that you can
    4    open a qym, and still     maintain   CDC     guidelines for the health
    5    and safety of their clients.
    6                The fact that we're this far down the road now, I
    1    think gives us a fittfe     bit more insight       as   to whatrs
    B    happening.
    9                I think if the Court is going to apply Jacobson, and
   10    there's no doubt in my mind that it is' my only response to
   11    that would be is that even in Jacobson, the issue there                was

   72    mandated vaccines, and there's       really three options.
   13                You could get -- you could get the vaccine.              You could
   1A
   aa    pay the fine, or you coul-d leave the commonwealth.
   15                So there was some options there, which arentt
   !6    presented here.     Here, my client has had to abide by the
   r'7   mandates of both the state and the focal- and county health
   18    offices.
   I9                But even in Jacobson, the Court said that there might
   2n    be those circumstances in which the Court woul-d have to
   27    intervene, and I think -- and the reason we brought this suit,
   22    was we believed that this could be one of those circumstances
         where we believe the State, the County, and the City Defendants
   24    acted perhaps initially     in the best interest         of the cltizens of
   25    the state.



                                  TIPHANNE G. CROWE
                    oFFrcrAL couRT REPORTER/ USDC - (916) 143-0122
                                     RJN- Exhibit 8
                                      Page 8 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 68 of 137 Page ID #:117



                                                                                               9

    1                 But as it -- as    COVTD    went on, and as we saw the death
    2    rates plummet to befow -- to fess than one percent, and we                       saw

    3    now the recovery of those who have COVID, including our

    4    President.         I mean, he was diagnosed with it,        what was it,         four
    5    days later,        or five days later,     he was cleared to go back to
    6    work.
    1                 THE COURT:     You're really not going to go there and
    I    rely on that; are you?
    9                 MR. CHAVEZ-OCHOA: Oh, Do, oo. no.           Not at all,           sir.
   10     I just --
   11                 THE    COURT: I don't think if any of us got COVID. we'd
   I2    get the type of medical- treatment that the           Pre   s   ident of the
   13    United States 9ot, so. . .
   14                 MR.    CHAVEZ-OCHOA:    I concur.    I concur.         But what I'm
   15     saying is this:        I think we're seeing in just        a    -- take me for
   I6    example/ an average citizen,          and I'm 64 years of age/ and              my

   I1    doctors are pretty sure I had, you know, back in the very early
   18    beginnings of COVID/ and I was at risk.             I had five heart
   I9    attacks a year ago today, and had open-heart surgery/ and yet                             T


   20     recovered.
   2I                 So I'm not saying, necessaril-y/ that          it's        itts     not
   22     something that we have to be concerned with, but I think it's

   z5     something we have to look to , as far as where             we     are present
   24    d-y, as   Lo where we      were when we filed     the first        -- the fi-rst
   25     complaint.



                                 TIPHANNE G. CROWE
                   oFFrcrAL couRT REPORTER, USDC - (916) '743-0122
                                         RJN- Exhibit 8
                                          Page 9 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 69 of 137 Page ID #:118



                                                                                   10

    1                 The reason we ended up with the -- the Third/          was

    z     because this was fluid,     and   the facts were changing afmost on           a

    3     da-ily, if not weekly, basis.        So that's   where we are at today.

    4                 T understand that the Court          the Court's position,
    Jtr   and ltm not       I'm not going to tell       the Court anything that       we

     6    haven't a-Lready told you.
    1                 T think we put it in our opposition.           I think we put
    I     it in our complaint, and while I disagree that -- let me say
     9    this,   I don't think Jacobson was ever intended to be a wal-l- or
   10     an immunity bar from bringing any actions against government
   11     actors under extraordinary circumsLances. I certainly
   72     understand the Court's refiance on it.
   13                 THE COURT: Okay.

   I4                 Mr. Ki-11een, anything you want to      add?

   15                 MR. KILLEEN: Your Honor, the Court hit the nail- on
   T6     the head. The only thing that has changed here is that
   71     conditlons have gotten better for the Plaintiffs            since May. I
   1B     mean/ the Court is well aware having handled al-l- of these cases
   I9     in April and May, gyms were cfosed, churches were closed,
   20     schools were closed.      Everything was cl-osed.
   2I                 And now, for gyms, they are al-lowed to have outdoor
   22     operations with modifications,        but with no substantive
          restrictions.     In San Joaquin County, which is in a Tier          2

   24     county/ they are affowed to operate indoors with 10 percent
   2c,    capacity.



                                 TIPHANNE G. CROWE
                   oFFrcrAL couRT REPORTER/ USDC - (916) 143-0122
                                       RJN- Exhibit 8
                                       Page 10 of35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 70 of 137 Page ID #:119



                                                                                           11

    1                 The idea -- the idea behind the current regime is
    2    that -- that capacity fimits          i-ncreases as the County moves
    )
    J    through the tier       system. First it's        10 percent, and then it's
    4    20 percent, then -it's 50 percent, and then, You know,              God

    5    willing,     al-l- of this goes away, and it becomes 100 percent.
    6                 But I think the State's response has been
    1    welf-taifored       to respond to the advances we have made since
    8    April or     May.

    9                 We have made   strides in understanding the difference
   10    between indoor and outdoor transmission, and the Statets
   11     regulations responded to that accordingly, and they certainly
   I2    have not come anywhere cfose to being a constitutional-
   13    violation     under Jacobson.
   T4                 THE COURT:    I would note it's       interesting,   and

   15    obviously the Court can take judicial             notice of certain facts,
   76     and I have, but it was only really in a footnote that -- in the
   7'7    State's reply brief -- that the State pointed out that:
   18     Subsequent to the filing       of the motion to dismiss, the State
   79    modified its guidance and put into place the blueprint                  for   a

   20     safer economy. Last accessed on October 19th, 2020.
   21                 Currently, whether a fitness center may offer indoor
          classes and services depends on a county's tier             status.      San

   ZJ     Joaquin County is currently a T:-er 2 red substantiaf,             and under

   24     state guidance, fitness centers may open for indoor operations
   25     at 10 percent capacity.



                                   TIPHANNE G. CROWE
                     oFFrcrAL couRT REPORTER, USDC - (916) 143-0122
                                         RJN- Exhibit 8
                                         Page 11 of35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 71 of 137 Page ID #:120



                                                                                           I2
    1               So it     is, in effect,       better than when the lawsuit           was

    2    frrst   brought.
    3               Ms. E ox, anything you want to              add?

    4               MS.   FOX:        Your Honor, Trff be brief,        on behal-f of the

    5    City and the County. I have three main points that I wanted to
    6    make. I think the Court has covered them, at feast two of
    1    them, in your comments. One, therets simply no federally
    B    protected right here.
    9               Two, the rubric of Jacobson applies, and that is                  a

   10    differential       rubric,     and in this case there is no difference,
   11    and change of the law or any cj-rcumstances that woul-d warrant,
   L2    as a matter of law, this complaint movi-ng forward.
   13               And finally,         Your Honor, that there has not been any
   I4    allegations of officiaf           policy or practice as against the City
   15    of Lodi and the police Chief.
   I6               The mere appearance of two officers                 at the fitness
   r'7    center advising them and educating them about the public heafth
   1B     order, does not rise to a level- of official-                action under
   79    I4onel-f. There was no citation.               There was no arrest.       There

   20    was no City CounciJ- action.             There was no action by an official
   2I     decision-maker.
   22               I would just like to add for the record a couple of
   z3     items since the Court's well-reasoned decision of May 22nd.                       On

   24    May 29th, Your Honor, we had the decision from the United

   25     States Supreme Court in the South Bay United Pentecosta-7. case



                                          TIPHANNE     G.    CROWE
                   oFFrclAL      COURT REPORTER, USDC           - (915) 143-0122
                                            RJN- Exhibit 8
                                            Page 12 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 72 of 137 Page ID #:121



                                                                                        13

     1    versus Newsom. That was on the emergency application.                    There,

    2     again, the Court used and val-idated the rubric of Jacobson.
     3                T think that the discussion by Judge Roberts' Chief
     4    Justice, is worth offering thls afternoon.
     5                Jusi-ice Roberts wrltes:         Our Constitution principally
     6    entrusts the safety and the health of the people to the
     1    pubically accountable officiafs           of the state to guard and
     B    protect.
     9               While those officials         undertake to act in areas
   10     fraught with medical and scientific               uncertainties,    the latitude
   11     must be especially broad .         The federal- judiciary,         Chi-ef Justice

   72     Roberts goes on/ should not second-guess them. This is                   a

   13     health crisis     of a once in a century.
   74                 f know that it is certainly            that no one underestimates
   15     or wants to diminish the financiaf               and emotionaf tol-l that    we

   76     all suffer here.
   I7                 But the fact is that under the rubrics at p1ay, they
   18     have not met the Jacobson test,            and the orders are presumed
   79     constitutional-   .


   20                 They have no fundamental right.             There's    no

   2I     constitutional        right to work out indoors.         Therets    no

   22     constitutional-       right to associate and speak to your trainer,               or

   23     speak to your gym buddies.          That does not rise to a protected

   24     First Amendment right.         There's simply no support for that case
   )tr,   law.



                                       TIPHANNE G. CROWE
                     oFFrcrAL couRT    REPORTER, USDC -           (915) 143-0122
                                          RJN- Exhibit 8
                                          Page13of35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 73 of 137 Page ID #:122


    C
                                                                                    1,4

     1                 Your Honor, T had a lot more to say, but I think that

     2    you've spent so much time and read the papers        /    that we'l-L
     3    submit on the papers, unless the Court has         some    additional
     4    questions that you would like me to answer this afternoon.
     5                 THE COURT:   Mr. Chavez-Ochoa, I dj-d want to raise that
     6    with you just to give you an opportunity for purposes of making
     1    a record, that I did not see, in effect,        doY response to that

     8    argument with respect to the City.
     9                 I thought it was a meritorious argument, but I don't
   10     know if     you want to respond just for purposes of the record, or
   11     whether you are conceding that there really is no basis to keep
   12     the City in this fawsui-t?
   13                  MR. CHAVEZ-OCHOA: Well, your Honor, thank you for

   I4     asking.      As far as the City, it was more than just the two
   15     officers.      You know, it was at the direction     of the City itself
   I6     to send them out, and whether or not they were there for
   71     purposes of education, or otherwise, I mean, we raised it in
   1B     our al-legation, that's     something that woul-d have been ferreted
   19     out fater on in discovery.
   20                  So I can't answer beyond what I've put.         The only

   27     other thing that I would answer, Your Honor, or add to what
   22     T've already said, and what everybody efse has said, because
   23     it's   been very well--briefed,     is it would appear to be the        way

   24     that these orders have been enforced.
   ,)tr                I mean, wetre al-l- aware of the horrific,      and horrible



                                    TIPHANNE G. CROWE
                      oFFrcrAL couRT REPORTER, USDC - (915) 143-0722
                                        RJN- Exhibit 8
                                        Page 14 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 74 of 137 Page ID #:123


    c
                                                                                          15

     1    fates we've seen takj-ng place in the streets and in our City,
     2    not only here in this state, but across the country.
     3              And it woufd appear that there is no enforcement of
     4    some of the demonstrations, and probably well-placed

     5    demonstrations that shoufd have been al-lowed, and have been
     6    al-fowed to take p1ace. And not only the demonstrations, but
     1    some of the other acts that are absolutely horrific.

     B              But, nonetheless/ you know, I think thatts one of the
     9    things that goes along with what we've said in our opposition.
   10               But, Your Honor, as I said moments ago, f'm not goinq
   11     to chaflenge you.       I don't agree with you, Your Honor, that
   I2     Jacobson is blanket immunity, but I understand that was your
   13     position when you issued the denial- of the initj-al- request for
   l4     temporary restraining         order and preliminary injunction.            So

   15     r--I--
   I6               THE   COURT        The question more on the Cj-ty was simply,
   L7     normally when there j-snrt a response to an argument in               a

   18     motion, f take t.hat as a concessaon that the argument has
   79     merit, and I didn't      see/ again, any response -- specific
   20     response -- in your opposition brief                to the arguments raised by
   27     Ms. Fox on beha]f of the City.
   aa               This isn't     a MoneLl- c1aim, and there's really no basis
   23     for keeping the City in this          f   awsuit.     Should I take your
   24     fail-ure to respond     as    a concession?
   4tr,             MR. CHAVEZ-OCHOA: No, Your Honor.                 It was at l-east



                                 TIPHANNE G. CROWE
                   oFFrcrAL couRT REPORTER, USDC - (915) 143-0122
                                          RJN- Exhibit 8
                                          Page 15 of35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 75 of 137 Page ID #:124



                                                                                              I6
    1    our intention to incl-ude all of the Defendants, and not l-eave
    z    out the City, and if we did, it was by omission on our part.
    3                 THE COURT:

    4                 MS.     FOX        May I respond, Your Honor?
    tr
    J                 THE COURT:           I don't need any further argument. Itm
    6    not going to issue a written opinion.                     What I wifl   do at this
    1    point is     T   will      go   through in as much detail- as f think is
    8    necessary so therets,              in effect,     an order on the record in the
    9    event this is appealed.
   10                 The order, in effect,              will   be the transcript       from this
   11    hearing.         To give you, aqain, what I've al-ready explained very
   72    generally, this i-s my reason for finding that these motions are
   13    meritorious and should be qranted.
   74                 But l-et me go through these as quickly as I can,
   15    claim-by-c1aim, so everything is covered.
   76                 As the Court indicated, both the Count.y and the City
   I1    Defendants have moved to dismiss this enti-re action on the
   1B    grounds that the Plaintiffs                have failed to state a claim upon
   79    which rel-ief can be granted.
   20                 The Defendants' primary argument is that the
   2I    Plaintiffs        still-    have not identified         any protected
   22    constitutional             right to indoor gym operations.          Defendants

   23    further contend that even if Pl-aintiffs                   have afl-eged   a

   24    protected constitutional              right,     that they failed to allege that
   25    right has been violated under either of the deferentj-al



                                  TIPHANNE G. CROWE
                    oFFrcrAL couRT REPORTER, USDC - (915) 143-0122
                                               RJN- Exhibit 8
                                               Page 16 of35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 76 of 137 Page ID #:125



                                                                                             I1
        1     Jacobson framework, or the traditional-            constitutionaf    standards

        2     that apply during non-emergency times.
        3                Plaintiffs     respond that the Court should not apply
        4     Jacobson when deciding this motion to dismiss, and instead that
        Jtr   the Court shoufd apply traditional             constitutional-   standards.

        6                The Court finds that the Plaintiff            misunderstands what
        1     the application    of Jacobson entail-s/ and equates the
        B     application of Jacobson with the application of a higher
        9     pleading standard.
   10                    P.Laintiffs'   misunderstanding of Jacobson is
   11         encapsulated from the fol-lowing line in their oppositlon brief,
   I2         quote, "This Court should reject the State and local
   13         Defendants' invitation       to invent and to apply their proposed
   14         heightened Jacobson pleading standard. "
   15                    But Jacobson is not about pleading standards.
   15         Jacobson provides the substantive elements needed to state                 a

   II         constitutional-   claim during a public health emergency.
   18                    The elements under Jacobson aret one, whether the
   I9         Government action has a real or substantiaf              re]ation to the
   20         crisis,   and, two, whether the Government action is not beyond
   27         a1l question a plain, palpable invasion of rights secured by
   22         the fundamental- faw.
   23                    As indicated from my May decision, with respect to the
   24         preliminary injunction,       I have already decided the issue with
   25         respect to Pfaintiffs'       arguments that Jacobson shoufd not



                                          TIPHANNE G. CROWE
                        oFFrcrAL couRT    REPORTER/ USDC -          (916) 143-0722
                                            RJN- Exhibit 8
                                            Page 17 of35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 77 of 137 Page ID #:126



                                                                                          18

        1   app1v, and we've discussed that already.
    2                 And I did apply Jacobson in deciding the                TRO

    3       application,      and I appJ-ied Jacobson when deciding motions on
        4   pleadings and other legal challenges to State and County health
        5   orders, and other orders that I've issued incl-uding Givens v.
        6   l'/ewsom f rom May   8th, 2020, and    Cros    s   Cuf   ture Christian Center
    1       v,   Newsom   issued on May 5th, 2020.
        B             And until- or unfess the Ninth Clrcuit               or the   Supreme

        9   Court possibly revisits       Jacobson or provides a different
   10       standard for eval-uati-ng State action thatts taken to protect
   11       pubJ-ic health, the Court does find that Jacobson remains the
   I2       proper standard to be applied throughout this litigation.
   13                 Under Jacobson the Court must uphold the gym closures
   I4       required by the State and County stay-at-home orders, unless,
   15       again/ there's no real- or substantial- relation               to public
   I6       health, or the measures, beyond all question, a plain, palpable
   17       invasj-on of rights secured by the fundamental l-aw.
   18                 Taking up that first        factor,       the Court does find that
   79       this complaint, the Third Amended Complaint, does fail- to
   20       alleqe any facts that could support the contention that the
   21       public health orders l-ack a reaf or substantial relation to the
   22       pandemic. And as I've indicated, the Court is skeptical that
   23       the Pl-aintiffs     coul-d do so.
   .A                 As I've explained in my prior order, denying the                  TRO

            request, COVID-19 is extremely infectious.                  Easily spread



                                   TTPHANNE G. CROWE
                     oFFrcrAL couRT REPORTER, USDC - (916) 143-0122
                                          RJN- Exhibit 8
                                           Page 18 of35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 78 of 137 Page ID #:127



                                                                                            I9
    1    through droplets generated           when   an infected person coughs or
    2    sneezes or through droplets of saliva or discharge from the
    3    nose.

    4                  This undisputed information about COVID-19 and its
    5    transmission logically          explains    why the     State and County
    6    official-s     have found that temporary          gym   closures were and
    1    continue to be a critical            step in slowing the virus'      spread.

    8                  Workout faci.l-ities     often contain high-denslty groups'
    9    congregating and exercising in closed areas, at the same time
   10    breathing heavily and sharing gym equipment..
   11                  And in Lhe League of Independent FiLness Facifities
   I2    and Trainer,s case, that court addressed a similar legal
   13    challenge to pandemic-rel-ated gym cl-osures and also noted that
   I4    heavy breathing and sweating in an enclosed space containing
   15    many shared surfaces creates conditions likely                 to spread    t.he

   I6    virus, and fairly         supports the Governorrs treatment of indoor
   I1    fitness facilities.
   18                  While the Plaintiffs       have amended thei-r complaint
   79    three times sj-nce the denial of the request for a TRO, there
   20    has not been any factual allegations added that go to how the
   2I    Governorts orders, or the County orders lack a real- or
   22    substantial rel-ation to the pandemic.
   ZJ                  There are   new   factual- sections in the Third       Amended

   24    CompJ-aint that have to do with the social val-ue of gyms. The

   25    George Floyd protests.           June and JuIy changes to State and



                                    TIPHANNE G. CROWE
                      oFFrcrAL couRT REPORTER, USDC - (916) 143-0122
                                          RJN- Exhibit 8
                                          Page 19 of35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 79 of 137 Page ID #:128


    C
                                                                                         20

    1    County public health orders.
    2                  But there have not been any facts added that go to the

    3    issue of whether the orders l-ack a real- or substantial- relation
    4    to the pandemic.
    5                  Because the Third Amended Complaint fails             to al1ege
    6    sufficient      facts to support the claim that the orders -Lack a
    1    real or substantial- rel-ation to the pandemic, it does fal1,                   as

    B    a matter of law, on the first               prong on Jacobson.

    9                  The Third Amended Complaint also faifs             as a matter of
   10    the law to show that the challenged orders are, quote, beyond
   11    all question, a plain and palpable invasion of rights secured
   72    by fundamental      l-aw.

   13                  In my prror order I explained that this standard
   14    plainly      puts a thumb on the scafe in favor of upholding state
   15    and local- officials        emergency pubJ-ic heal-th responses.

   I6                  But as Irl-l go on to explain, this Court does not even
   I1    need to be a thumb on the scale, because Plaintiffs                  have failed
   1B    to show any rights secured by the fundamental law j-s at issue
   I9    in this case/ and fet al-one that such a right has been
   20    viofated.
   27                 And for this reason, the Court finds that the Third
   22    Amended Complaint fails         even when viewed under traditional-
   23    constitutional      standards   .


   24                  Starting with Count 1, the First Amendment claj-m, the
   25    Plaintiffs      argue that the standing county gym closures



                                 TTPHANNE G. CROWE
                   oFFrcrAL couRT REPORTER/ USDC - (915) 143-0122
                                             RJN- Exhibit 8
                                             Page 20 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 80 of 137 Page ID #:129



                                                                                    2I
    1    unlawful 1y infringe    upon their        freedom of speech assembly and
    2    expres s r-ve association.

    3              The First Amendment does protect individuafs            from undo
    4    j-nterference with their freedom of speech assembl-y and

    5    expressive associ-ation.
    6              The First Amendment's free speech clause only affords
    1    protection to symbolic or expressive conduct and actual speech.
    B              Again, going to my prior order from May, I did warn
    9    that:   Pl-aintiffs'   motion fails         to explain how the State and
   10    County gym closures prohibit           protected speech.
   11              The State and County gym closures plainly            restrict
   I2    non-expressive conduct operating gymsr and this Court lacks any
   13    authority for the proposition that operating a gym implicates
   I4    the First Amendment's free speech protections.
   15              That view remains, to this day, and as argued by the
   76    Defendants, this case that the gyms claim -- at feast this
   \1    cl-aim -- involves non-expressive conduct with an incidental-
   18    effect on speech. It doesntt involve speech or expressive
   79    conduct as you would expect in a claim of this type.
   20              The Third Amended Complaint fail-s to provide authority
   21    supporting the Pl-aintiffs'         position that operating a    gym

   22    implicates First Amendment freedoms of assernbly and of
   23    association protections      .


   24              The freedom of association and freedom of assembly
   .E
   .J    protections are largely viewed as one, and parties may only



                                TIPHANNE G. CROWE
                  oFFrcrAL couRT REPORTER, USDC - (916) 143-0122
                                          RJN- Exhibit 8
                                          Page 21 of35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 81 of 137 Page ID #:130



                                                                                             22

    1    bring an expressi-ve association claim under the First                       Amendment

    2    if they demonstrate they are asserting their right Lo associate
    3    for the purpose of engaging in those activities                      protected by
    4    the First Amendment, speech, assembly, petition                      for the redress
    5    of grievances, and the exercise of religion.
    6                 Whil-e Plaintiffs'       attempt to characterize the
    1    interactions      between gym staff         and customers as expressive
    8    association, the Plaintiffs             still-      have offered no 1ega1
    9    authority to support the idea that this type of non-expressive
   10    commercial interaction        is, in fact, protected.
   11                 In short, the Pl-aintiffs              have not identified      any

   I2    excessive conduct or speech that is protected by the First
   13    Amendment. The addition of new factual secti-ons in the Third
   74    Amended complaint, apparently intended to show the preference

   15    of one topical category of speech over another constituting
   76    content-based restrictions            is still        of no avail.
   I7                 The new amendments to the complaint do nothing to
   18    further Plaintiffs'        First    Amendment         arguments, because the
   79    Plaintiffs     stiff    have not shown that the First Amendment
   20    protections are triggered in the first                      instance for the
   2I    non-expressive conduct at issue, and, therefore,                      Count 1, the
   22    first    claim, fails     as a matter of law to state a cl-aim for
   23    relief   under the First Amendment.
   24                 And while the inquiry could end there, the Court does
   25    note that even if Plaintiffs             coufd       show   that the First



                                 TIPHANNE G. CROWE
                   oFFrcrAL couRT REPORTER, USDC - (916) 143-0122
                                            RJN- Exhibit 8
                                            Page 22 ol 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 82 of 137 Page ID #:131


    C
                                                                                     23

    1    Amendment free-speech protections          were somehow triggered,       the

    2    orders would stilf     be constitutiona.L, because they are content
    3    neutral,     narrowly tailored   to serve a significant        qovernmental-

    4    j-nterest, and they leave open ample alternative             means of

    5    communication.
    6                 Indeed, the only thing the orders have even prohibit.ed
    '7   Pfaintiffs     from, in terms of speech, are conversations inside
    8    the gym due to the danger of the spread of the COVID-19 virus.
    9    Plaintiffs     have always been permitted to communication and
   10    associate with their clients t-hrough virtual             gatherings, and
   11    through things such as      Zoom.

   T2                 And since July, Plaintiffs          have been free to conduct
   t_3   outdoor gatherings with their cfients,              although the Court
   74    understands that this gym in particul-ar has pointed out that
   15    they aren't al.l-owed to engage in outdoor activities.
   L6                 Likewise/ even if Pfaintiffs          coufd show that the First
   r'l   Amendment free association assembly protections were triggered

   18    here, the orders would stiff        be constitutionaf,       because they

   I9    serve a compelling state interest              unrelated to the suppression
   20    of ideas, namely responding to a public health emergency that
   2I    cannot be achieved through means less restrictive              of
   22    associational freedom.
   z3                 Turning to the takings cfaims in Count 2 and Count             9,

   24    under both Federal and State l-aw. In those claims, the
   atr   Plaintiffs     al1ege that these orders constitute a regulatory



                                     TIPHANNE G. CROWE
                    oFFrcrAL couRT   REPORTER, USDC -          (916) 143-0122
                                       RJN- Exhibit 8
                                       Page 23 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 83 of 137 Page ID #:132


    C
                                                                                    24

    1     taking by the County and City Defendants in vio-Lation of the
    2     Fifth Amendment.
    3                  The Defendants respond, first,       that a takings claim
    4     cannot operate as a substitute           for a challenge to the
    Jtr   substantive validi-ty of a law, citing           Lo LingJe v. Chevron
    6     U, S. A.

    1                  The Defendants argue the Plaintiffs'        takings cl-aim
    I     must fail     here, because they really are actually challenqes to
    9     the substantive validity         of the publi-c health orders.
   10                  The Plaintiffs     attempt to distinguish    LingLe by simply
   11     arguing that the procedural posture of Lingle was a            sunrmary

   L2     ;udgment motion, not a motion to dismiss, and, therefore,
   13     according to the Plaintiffs,          all they need to do at this stage
   I4     is a1lege facts and estabtish a taking without compensation.
   1tr
   IJ                  The Court does not find merit in that argument/ but
   76     even if the Court were to accept the proceduraf argument,
   7'7    Plaintiff     still-   -- the Court finds -- have fail-ed to
   1B     estabfish a regulatory taking.
   I9                  The case of Tahoe-Sierra Pres. CounciL v, Tahoe
   20     RegionaL PJanning Agency is instructlve.             In that case the
   2I     Supreme Court hel-d that even a complete but Lemporary

   22     restriction      on property use, like the 32-month moratorium on
   23     the devel-opment at Lake Tahoe, which was at issue, did not in
   24     and of itself,         constitute a regulatory taking.
   25                  Indeed, if the Supreme Court did not find a 32-month



                                    T]PHANNE G. CROWE
                      oFFrcrAL couRT REPORTER, USDC - (916) '743-0122
                                          RJN- Exhibit 8
                                          Page24 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 84 of 137 Page ID #:133



                                                                                        25

     1    moratorium to constitute       a regulatory taking, Pfaintiffs'
    2     allegations of a few months of gym closures, and now capacity
     3    restrictions      on re-opening, are clearly insufficient         to
     4    establish a regulatory taklng, and, therefore,             Pl-aintiffs'
     5    takings claim under the Fifth Amendment faifs             as a matter of
     5    law.
    1                  As with the federal cIaim, Plaintiffs'         takings claim
     I    under the California       Constitution in Count 9 al-so fails.
     9    Plaintiffs     argue that Cal-ifornia Takings Clause differs           greatly
   10     from the Federal Takings Clause, but the California              Supreme

   11     Court has held that the California             Constitution Takings Clause
   I2     should be construed congruently with the Federal Takings
   13     Cl-ause. That's the       ,San Remo   Hotef v. City and County of         San

   74     Francisco case.
   15                  Further under Cal-ifornia law, the chaflenged orders
   76     would survive as lawfu.l- and temporary economic restrictions
   I'l    supported by inherent police power/ First English EvanqelicaJ
   1B     Lutheran Church v. County of Los AngeJes, a 1989 Court of
   79     Appeals case, where the Court held that a temporary prohibition
   20     did not amount to a compensabl-e taking.
   2I                  This analysis applies, and Plaintiffs'         state Iaw
   22     takings claim al-so fails      as a matter of law.
   ,?                  Plaintiff   rai-ses in Count 3 an allegation and a           cl-aj-m

   24     that the order violated their right to travel- under the
   atr
   ZJ     Fourteenth Amendment Privileges or Immunities Clause. This



                                      TIPHANNE G. CROWE
                   oFFrcrAL couRT     REPORTER, USDC -         (916) 143-0122
                                        RJN- Exhibit 8
                                        Page 25 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 85 of 137 Page ID #:134


    C
                                                                                             zo
    1    right embraces at least three different                    components.

    2                 One, the right of a citj-zen of one state to enLer and
    3    l-eave another state.          Two, the right to be treated as             a

    4    wefcomed visitor       when temporarily present in another state.

    5                 And, Three, the right for travefers to el-ect Lo                    become

    6    residents to be treated like other residents of that state.
    1    Neither the Supreme Court, nor the Ninth Circuj-t has recognized
    I    a constitutional          right to intrastate        travel.
    9                 Pfaintiffs      acknowledge that no such right has been
   10    recognized by the Ninth Circuit              or the Supreme Court, but
   11    Plaintiffs     ask, or argue, that they have well-pled facts
   I2    alleging injury to the right to travel for which they seek
   13    vindication     here

   I4                 But because the constitutional                right to intrastate
   15    travel- does not exist,         it is not relevant what facts Pl-aintiffs
   76    have p1ed.
   71                 This Court declines Pfaintiffst                invitation.    This is
   18    not the court to create a constitutional                    right,   that neither
   I9    the Ninth Circuit,          nor the Supreme Court have found exists.
   20                 The Court decl-ines that invi-tation,               therefore, and
   27    dismisses the Count 3 claim that is based upon that theory and
   22    those allegations.
   23                 Interesting      claim.    Creative.       But I'l-I     let the Ninth
   24    Circuit or Supreme CourL teff me if it really exists.                          That's
   z5    not my place.



                                        TIPHANNE      G.    CROWE
                  OFF]CIAL      COURT REPORTER, USDC            - (916) '143-0122
                                           RJN- Exhibit 8
                                           Page 26 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 86 of 137 Page ID #:135



                                                                                               27
    1                  In Count 4 there are three separate viofations                     of the
    2    Fourteenth Amendment Due Process Clause that are raised.
    3                  A procedural due process claim, a substantive                     due

    4    process claim, and a vagueness c-Laim. I addressed af I of those
    5    in the May order.         My view of the cl-aims, the due process

    6    cfaims back then, has not changed. Very simply and quickly,
    1    there is no legal requi-rement that notice be provided before
    8    the orders were issued.
    9                  Therets no law that supports that type of procedural-
   10    due process c1aim, and, therefore,                   that cl-aim fails    as a matter
   11    of   l-aw.

   72                  The substantive due process cl-aim al-so faif s.                   In
   13    order to state a        c.l-aim    for substantive due process, the
   I4    Pfaintiff      has to   show      that the state action challenge neither
   15    shocks the conscience, or arbitrarily                   deprives the Plaintiff         of
   16    a fundamentaf right.
   71                  Ana
                       vrre t
                              rhere are no fundamental rights that have been

   18    identified      in this case, and, therefore, that cf aim fai-Ls.
   19    This al-so is the case that invo]ves a state action that shocks
   20    the conscious.
   21                  In terms of the vagueness portion of the due process
   aa    claim, the Plaintiffs             argue that the orders are
         unconstitutionally        vague because they fail             to provide a person
   24    of ordinary intelligence             fair notice of what is prohibited,               or
   25    are so standardless that it authorizes or encourages seriously



                                           TIPHANNE     G.    CROWE
                      OFFICIAL COURT REPORTER, USDC - (916)                1   43_0122
                                             RJN- Exhibit 8
                                             Page27 of35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 87 of 137 Page ID #:136



                                                                                             28

    1    discriminatory     enforcement.
    2                Understandably, PlainLiffs             are frustrated     that the
    )
    J    orders continue to be changed or modified with l-ittle                   or   no

    4    advanced notice,         and according to the Plaintiffs,            embody the

    5    whims of the Defendants.
    6                Obviously that's       a sentiment that. many other business
    7    owners, many other individuals,             share that sentiment, but that
    8    doesntt mean that the grievance rises to the level of
    9    unconstitutionaf         vagueness, at least not as pled.
   10                Pl-aintiffs     needed to plead more than a conclusory
   11    allegation that the public health orders are vague. Again,
   I2    under Ashcroft v. IqbaJ, mere conclusory statements do not
   13    suf f ice in complaj-nts.

   I4                Plaintiffs      have faifed to explain alleged facts that
   15    show how the orders are vague as to what is permitted and what

   16    is not, such that a person of ordinary intelligence                    would not
   L1    have fair    notice of what is prohibited.
   1B                Indeed, through their allegations in the Third                 Amended

   19    Complaint, Plaintiffs         themsel-ves have acknowl-edged that they

   20    actually understand the public health orders and what they                         do

   2I    and do not permit.
   22                As pled, the vagueness cfaim also faifs                 as a matter of
   23    law.
   24                Count 5 is a Fourteenth Amendment Equal Protection
   25    CIause c.l-aim. Count 8 is the State counterpart, Cal-ifornj-a



                                        TIPHANNE     G.    CROWE
                 oFFTcIAL COURT REPORTER/ USDC - (916) 143-0122
                                          RJN- Exhibit 8
                                          Page 28 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 88 of 137 Page ID #:137



                                                                                                   29
     1   Constitutional- Equal Protection Cl-ause cl-aim. The same
    Z    claim   was          the federal- claim was part of the motion for                a

         restraining         order.
     4                 In t,he prlor order this Court explained that the Equal
     5   Protection Clause prohibits             the Government from drawing
     6   arbitrary         distinctions   between -individuals based solely on
    1    dj-fferences that are irrelevant              to a legitimate         governmental

     8   obj ective    .


     9                 Equal Protection claims only garner strict                  scrutiny
   10    when a law dj-sadvantages a suspect class, or i-mpinges upon                          a

   11    fundamental right.
   I2                  In the May order, the Court explained that rationaf
   13    basis review applies to the challenged orders, do not impinge
   I4    upon Plaintiffs'           fundamental rights,         nor do they discriminate
   15    based on any suspect cl-assification.
   76                  Pl-aintiffs     do raise an argument with respect to the
   r'7   George Floyd protests.            Plaintiff         contends that the decisions
   18    of the State and County to accommodat,e, encourage and endorse
   I9    those demonstrations, protests,               et cetera, embody a preference
   20    for those messages over the messages of the PJ-aintiffs,                        and

   2I    that a preference for one message embodies a cfassic viol-ation
   22    of the Equal Protection Cl-ause.
                       Plaintiffs      then insist     that strict     scrutiny applies
   24    because of this preferential             and favorable treatment given to
   25    the George Floyd protestors.



                                TIPHANNE G. CROWE
                  oFFrcrAL couRT REpoRTER, USDC - (976)                   'l   43-0122
                                            RJN- Exhibit 8
                                            Page 29 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 89 of 137 Page ID #:138


    C
                                                                                     30

    1                   The Court disagrees as explained with respect to the
    2    First Amendment cl-aim. Plaintiffs               have fail-ed to alleqe that
    3    t-he   First    Amendment   protections attach in the first        instance,
    4    and because none       of their other cfaims survived the Courtts
    t
    J    analysis, there is no fundamental right upon which the orders
     6   have imp-inged, and, therefore,          no fundamentaf right upon which
    1    strict     scrutiny coul-d be triggered.
    8                   The Courtts conclusion does remain the same/ that
    9    rational       basis applies, and as explained in the May order, the
   10    Governor's orders, and the County Public Heafth officiaf                orders
   11    clearly pass muster under a rational basis review.
   72                   In my TRO order I explai-ned that the decision to
   13    include gyms within the general prohibition               on large indoor
   I4    gatherinqs was rational,         given the fact that gyms are
   15    particularly       high-risk   environments for the transmission of
   16    COVID_19.

   r'1                  The newest restrictions      on gyms reopening, including
   18    capacity restrictions,         likewise, passes rational- basis review,
   79    because they are rationall-y         related to slowing the spread of
   20    COVID-19/ because the challenged orders easi-ly survive rational

   2I    basis review, Pfaintiffs'         Fourteenth Amendment Equal Protection
   22    claim faifs.
                        In Count B, Plaintiffs      allege the orders viol-ate the
   24    Equal Protection Clause of the California               Constitution.
   25    Parties do agree that equal protection claims under the



                                  TIPHANNE G. CROWE
                    oFFrcrAL couRT REPORTER/ USDC - (916) 143-0122
                                         RJN- Exhibit 8
                                         Page 30 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 90 of 137 Page ID #:139



                                                                                         31
     1     California     Constitut-ion are general.Ly analyzed the same as
     2     equal protection clai-ms under the Unit.ed States Constitution,
     Ja    and, therefore,       given the fact that the claim fails          under the
     4     U.S. Constitution,        rt fail-s as welf as a matter of law under
     Jtr   Cal-ifornia Constitution.
     6                  Count 6 is a Contracts Clause cl-aim. Court finds the
     '7    Plaintiffs     have not alleged any facts showing that the orders
     I     that are being challenged fack a significant                and legitimate
     9     public purpose.
   10                   Rather than a1lege facts, Plaintiffs            merefy repeat    a

   11      conclusory statement thatr euote, "There is no significant                   or
   I2      legitimate public purpose underlying the orders complained of
   1)
   f,J     in the opposition brief."
   74                   And that's   from their Third Amended Complaint at
   15      paragraph 350. This concfusory statement does not suffice to
   76      state a cfaim without any contrary showing.
   r'7                  This Court concfudes the obvious, that the orders
   18      being challenged do, in fact, have a significant                and legitimate
   79      publi-c purpose to curb the spread of COVID-19.
   20                   Plaintiffs   have also not alleqed any fact showing that
   2I      the contractural- impairments resulting               from the orders are not
   22      reasonabfe and necessary to fulfil-1               a public purpose.
   23                   Again, Plaintiffs'        argument is simply to repeat the
   24      same conclusory statement that Fitness Systems has alleged,

   25      which is that the orders complained of are neither reasonable



                                  TIPHANNE G. CROWE
                    OFFICTAL COURT REPORTER, USDC - (916) 743-0122
                                             RJN- Exhibit 8
                                             Page 31 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 91 of 137 Page ID #:140


    C
                                                                                                    32

     1   or necessary to the service of the al.l^eged government interest.
     z                 As this Court has noted, the orders, while exacting,
     ?   are temporaryt rooted in science, and proportionaf to the
     4   threat that      COVID-19 poses.

     5                 Pfaintiffs'    conclusory arguments and allegations do
     6   not provide the Court with any reason to change its analysis,
     1   and the Pfaintiffs'         c]aim under the Cont.racts C]ause fails                    as       a

     8   matter of law.
     9                 And then finally      the last count, Count. 7, alleges                  a

   10    violation      of the Cal-ifornia Constitutionrs               Llbert.y Clause.
   11    This Court has already determined that neither the County
   72    order, generally/ nor its qym cl-osures, specifically,                        amount to
   13    virtual     imprisonment such that it violates                 Plaintiffs'     right to
   I4    liberty     under the cases the Plaintiffs             cite.
   Ttr
   ]J                  That was the Court's view back in May. It's                     stil-1 the
   I6    Court's view and analysj-s.           The chal-lenged public heal-th orders
   11    simply do not operate as a quarantine on Pl-aintiffs,                        let alone
   1B    amount to a virtual         imprisonment.
   19                  Indeed, Pfaintiffs'      best supplemental- is a corporate
   20    entity.       It cannot be either infected or quarantined, and
   2I    Pl-aintiff,     Sean Covell, is not, and has never been restrained

   ZZ    from leaving his home, therefore,                 this cfaim plainly         fail-s.
   23                  In short, Pl-aintiffs      have fail-ed to show that any
   24    right secured by the fundamental- l-aw is at issue here, 1et
   25    al-one that there has been a plain and palpable invasion of such



                                       TIPHANNE G. CROWE
                   oFFrcrAL couRT      REPORTER/ USDC -           (916) 143-0122
                                          RJN- Exhibit 8
                                          Page 32 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 92 of 137 Page ID #:141



                                                                                     33
     1   a right.
     z               No constitutionally       protected right attaches to indoor
     3   gym activities,        and whife the Court has expressed its
     4   understanding and concern not only for Pl-ainti-ffsr economic
     5   plight,    but the plight     of all- businesses that have been
     6   affected due to this pandemic.
     1               The Court has also recognized that these orders pfay
     8   an important rol-e in preventing what is a serious -- a deathly
     9   challenge to the public health.
   10                And the courts, as I indicated in my order in May, t.he
   11    courts appreciate -- and I want to read this again:
   T2                This Court finds that the State and County orders,              as

   13    is, and is currently applied, are a constitutional-           response to
   74    an unprecedented pandemic.
   1tr
   ]J                Plaintiffs     continued compl-iance with these orders are
   I6    essentiaf to the wefl-being of the general public.             The

   L1    continued performance of this critical-          civic duty will     help
   t_u   prevent the spread of COVID-19 and save lives,            and for this,
   I9    the Plaintiffs,        and all gyrn owners similarly    situated,    are to
   ZU    be   commended.

   2t                Finally,     wj-th respect to the City Defendants, I       do

   22    agree with Ms. Fox's argument, that in addition to the reasons
   23    for dismissaf that I just discussed, there's al-so a separate
   z4    and independent reason for dismissi-ng the claj-ms against. the
   ?^    City Defendants, and that is the Pl-aintiffs           have not all-eged      a




                                       TIPHANNE G. CROWE
                    oFFrcrAL couRT      REPORTER, USDC -    (976) 1 43-0122
                                         RJN- Exhibit 8
                                         Page 33 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 93 of 137 Page ID #:142



                                                                                                34

    1    single City policy or custom to support that                       c.l-aj-m   against the
    2    City Defendants, and in order to establish municipal liability
    3    under Section 1983. the Plaintiff                  must show that the policy or
    4    custom l-ed to Plaintiffs'injury.
    5                  Absent an explicit       policy,       a Plaintiff       may satisfy     the
     6   requirement by showing there's a custom that deprives the
    7    Pfaintiff      of his or her constitutj-onal- rights,                but random acts
    B    or isol-ated events are insufficient                 to establish custom.
    9                  Plaintiffs     only alleged one contact with the City
   10    Defendants when the Lodi police officers                   came out to

   11    Plaintiffs'      gym to educate them about health orders, and

   72    potential      consequences of vioi-ating the orders by reopening

   13    the   gym.

   T4                  One isofated incident        is insufficient           to estabfish      a

   15    custom or policy,          and for this additional- reason, the
   I6    Pl-aintiffs'     claims against the City Defendants fail- as a matter
   7'7   of law.
   1B                  And then finally,      with respect to leave to amend, the
   I9    l-eave   to amend is denied.         The Court does dismiss al-f of these
   20    claims with prejudice.
   2I                  At this point, Plaintiffs             have had ample opportunity
   22    to try to state claims that woufd survive dismissal.                            This is
   23    the Third Amended Complaint, as I have indj-cated, and any
   24    further amendment the Court finds woul-d be futile.
   25                  For those reasons, the Court grants the County and



                                    TIPHANNE G. CROWE
                      oFFrcrAL couRT REPORTER, USDC - (915) 143-0122
                                           RJN- Exhibit 8
                                           Page 34 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 94 of 137 Page ID #:143



                                                                                   ?q

    I     City Defendants' motion to dlsmiss.            The Court grants the State
    2     Defendantsr motj-on to dismiss, and Pfaintiffst            request for
    3     feave to amend is deni-ed.
    4                 Okay. Thank you all.        The transcript,     as I said, will-
    5     serve as the Court's order, and hopefully creates a sufficient
     6    record if this goes up on appeal.             Okay. Thank you.
    1                 MR. FOX: Thank you, your Honor.
    I                 MR. CHAVEZ-OCHOA: Thank you, your Honor.
    9                 MR. KILLEEN: Thank you, your Honor.
   10                 (The proceedings adjourned aL 2:51 p.m.         )



   11                                          oOo--

   I2     I certify    that the foregoing is a correct transcript          from the
   13     record of proceedings in the above-entitl-ed matter.
   74                                  /s/ Tiphanne G.       Crowe

   15                                  TIPHANNE G. CROWE
                                       CSR No. 10958
   T6

   77

   18

   79

   20

   2r


   23

   24

   25




                                    TIPHANNE G. CROWE
                  oFFrcfAL couRT    REPORTER/ USDC -         (916) 143-0122
                                       RJN- Exhibit 8
                                       Page 35 of 35
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 95 of 137 Page ID #:144




                              Exhibit          9
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 96 of 137 Page ID #:145



                                      Article 4. Health Officer
Sec. 2-1.401. Appointment.

  The County Health Officer appointed by the Board of Supervisors of the County shall serve as the
Health Officer for the City concurrently with the City's Code Enforcement Officers who may also
discharge all or a portion of the functions and duties of the Health Officer.
($ 1, Ord.889-NS, eff. May28, 1985, asamended byS 12,Ord.907-NS, eff. February 11,1986)
Sec.2-1.402. Duties.

  It shall be the duty of the Health Officer to enforce all the laws of the City pertaining to causes of
sickness, nuisances, and sources of filth within the City, all orders, quarantine regulations, and rules
prescribed by the Board of Health of the State, and all statutes of the State relating to vital statistics.
The Health Officer shall generally supervise all matters pertaining to the health and sanitary conditions
of the City.
($ 1, Ord. 889-NS, eff. May 28, 1985)




                                            RJN - Exhibit 9
                                             Page 1 of 1
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 97 of 137 Page ID #:146




      1 MICHAEL G. WALKER. State Bar No. 150554
        County Counsel,County of Ventura
      2 JACLYN SMITH,State Bar No. 274311                                       VENTURA
                                                                             SUPERIOR COURT
        Assistant ounty Counsel                                                 FILED
      3  HRI TINE REN HAW,State Bar No.249618
        Assistant County Counsel                                            JAN 2 7 2021
      4 BRETT B. McMURDO,State Bar No. 293050
        Assistanl County Counsel                                          MICHAEL D. PLANET
      5 800 outh Victoria Avenue,L/C #1830                          BY;
                                                                          Executive Officer and Clerk
                                                                                                  ,Deputy
        Ventura, California 93009
      6 T lephone: (805) 654-2773                                     JEANETTE FIMBRES
        facs.imil : (805) 654-2185
      7 E-mai I: jacJyn. mith ventura.org
      8 Attornevs for Plaintiffs Countv of Ventura
        and Robert Levin. M.D .. in His Capacity as
      9 Health Officer for Ventura County                            (EXEMPT FROM FILING
                                                                      FEES [Gov. Code, § 6103].)
     10
     11               SUPERIOR COURT OF CALIFORNIA, COUNTY OF VENTURA
     12
     13 COUNTY OF VENTURA and ROBERT                  No. 56-2021-00549550-CU-MC-VTA
        L VIN. M.D.. in his caoacity as Health
     14 Officer for Ventura County,                   Reservation No. 2548913
     15                 Plaintiffs,                   NOTICE OF AND EX PARTE
                                                      APPLICATION FOR TEMPORARY
     16         vs.                                   RESTRAINING ORDER AND ORDER TO
                                                      SHOW CAUSE RE ISSUANCE OF
     17 WESTLAKE FITNESS LLC; ART                     PRELIMINARY INJUNCTION;
        GILFUS; and DOES 1-1000,inclusive,            MEMORANDUM OF POINTS
     18                                               AND AUTHORITIES; DECLARATIONS
                   Defendants.                        OF ROBERT LEVIN,M.D.,SEAN JONES,
     19                                               ANNE GUEVARRA,and CHRISTINE
                                                      RENSHAW
     20
                                                      [Request for Judicial Notice filed
     21                                               concurrently herewith]
     22                                               Date:         January 28,2021
                                                      Time:         8:30 a.m.
     23                                               Courtroom:    40
                                                      Judge:        Hon. Mark Borrell
     24
                                                      Verified Complaint Filed: January 19,2021
     25
     26
     27
     28


              NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
                AND ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 98 of 137 Page ID #:147




       1                                        TABLE OF CONTENTS
      2                                                                                             Page
      a
      J    NOTICE OF HEARING.               .                                                            V

      4    MEMORANDUM OF POINTS AND AUTHORITIES                        .                                 1


      5    I       INTRODUCTION.                                                                         1


      6    II      BACKGROTIND AND FACTS                                                                 2

      1    M       DEFENDANTS' FAILURE AND REFUSAL TO COMPLY WITH THE
      8            HEALTH ORDERS.                                                                        5

      9    IV      NOTICE OF APPLICATION                                                                 6

     10    V       ARGUMENT...          .                                                                6

     11            A.   Legal Standard for Injunctive Relief                                             6

     I2            B. Plaintiffs are Likely to Prevail on the Merits                                     l
     13                 1. Defendants' Operation of Indoor Gym During the Peak of the
     t4    Pandemic in Ventura County Violates the Health Orders, the Closure Orders and

     15    California Law    .                                                                           7

     l6                 2. The Health   Orders Impose Constitutional Measures to Address a Public

     t7    Health Emergency                                                                              9

     18            C. Unless Defendants Are Enjoined from Violating the Health Orders,
     I9    the General Public, Including A1l Residents of Ventura County, Will Suffer Irreparable

     20    Harm                                                                                         T2

     2I            D.   The Balance of the Equities Weighs Overwhelmingly in Plaintiffs'

     22    Favor                                                                             .   ....   12

     23    VI CONCLUSION.                                                                    .....14
     24

     25

     26

     27

     28

                                                          1l

                NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                       ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 99 of 137 Page ID #:148




       1                                      TABLE OF AUTHORITIES
       2                                                                                    Page

       3                                         FEDERAL CASES
       4   Best Suoolement Guide. LLC v. Newsom (Mav 22.2020\
                  2020 wL 2615022                                                        2, lo,   lr
       5
           Jacobsen v. Massachusetts (1905)
       6          197 U.S. 11 . . .                                                          9,10

       7   Kansas v. Hendricks (1991)
                 s21 U.S.346                                                                      10
       8
           League of Independent Fitness Facilities   & Trainers
       9         814 Fed.Appx. 125                                                         10,11

      10   Marshall v. United States (1974)
                        414U.S.417....                                                            10
      11
           Roman Catholic Diocese of Brooklyn v. Cuomo (Nov. 25,2020)
      I2        2020wL 69483s4                                                                    10

      13   South Bav United Pentecostal Church v. Newsom (2020)
                  r4o s.ct. 1613.                                                            2,10
      t4
           Xponential Fitness v. Arizona (July 14,2020)
      15
            '    2020 wL 3971908 . . .'. . .                                                      11

      t6                                          STATE CASES
      t7   Common Cause v. Board of Supervisors (1989)
                49 Cal.3d 432 . .                                                                  6
      18
           Dodge, I4/arren & Peters Ins. Servs., Inc. v. Riley (2003)
      t9      - 105 Cal.App.4th 1414.                                                             t2
           IT Corpv. County of Imperial (1983)
      20
                        'zsCal3dl6t .....                                                          6
      2l
           Lev in v.     Adalberto (2007)
      22                156 Cal.App.4th 288                                                        9

      23   People ex rel. Gow v. Mitchell Brothers ' Santa Ana Theater
                    -                                                    (   1   98 1)
                 118 Cal.App.3d 863                                                               l2
      24
           Rieht Site Coalition v. Los Angeles Unified School Dist. (2008)
      25        - 160 Cal.App .4th 336                                                             6

      26   Whrte v. Davis (2003)
                        30 Cal.4th 528                                                             6
      27
           Windv. Herbert (1960)
      28         186 Cal.App.2 d276                                                               t2

                                                        lll
                    NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                           ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 100 of 137 Page ID #:149




       1                                                   STATE STATUTES
       2                                                                          Page

       3   Code of Civil Procedure

       4         $   521   .                                                       V 7
                 $   527, subd. (a)                                                    6
       5
           California Code of Regulations
       6
                 tit.          25   00..                                               8
       7         tit.          25 00, subd.   (i). . .                                 8
                 tit.          25                                                      9
       I         tit.          25                                                      8
                 tit.          25                                                      8
       9

      10   Government Code

      11         $ 8634                                                          7,8,9
      t2
           Health & Safety Code
      13
                     101040                                                        J, 9
      I4             101040, subd. (a)                                             8, 9
                     120220.                                                           9
      15             120295                                                            9
                     13 1082                                                           9
      t6
                                                         RULES OF COURT
      I7
           California Rules of Court
      18
                 3.1 150                                                               v
      t9         3.1 200       .                                                       v
      20

      2I
      22

      23

      24

      25

      26

      27

      28

                                                               lv
              NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 101 of 137 Page ID #:150




       1                                    NOTICE OF HEARING
       2   TO DEFENDANTS:
       3          Pursuant to Code of Civil Procedure section 527 and California Rules of Coutl,

       4   rules 3.1150 and 3.1200 et seq., plaintiffs County of Ventura and Robert Levin, M.D., in

       5   his capacity as Health Officer for Ventura County ("County Health Officer"), hereby

       6   apply for a temporary restraining order and order to show cause re issuance of a

       7   preliminary injunction enjoining and prohibiting defendants Westlake Fitness LLC which

       8   operates a gym andlot fitness center under the name "Anytime Fitness" (hereafter

       9   "Anytime Fitness - Westlake") which is located at 101 North Westlake Boulevard, #100,
      10   Westlake Village, Ventura County, California (Westlake Village is part of the City      of
      11   Thousand Oaks); owner Art Gilfus and Does 1-1,000, and each of them, and their agents,

      I2   employees, representatives, members, and volunteers, and all persons acting under, in

      13   concert with or for them, from operating indoor gyms andlor fitness centers in violation        of
      t4   state public health orders.

      15          This application is made on the grounds that the California Department of Public
      I6   Health, State Public Health Officer's ("State Public Health Officer") orders as they apply

      17   to indoor gyms and fitness centers are necessary to protect the health of the general

      18   public, including all Ventura County residents, and immediate and irreparable injury will

      t9 result unless defendants    are immediately restraining from disobeying such orders pending

      20   hearing on an order to show cause re issuance of a preliminary injunction.

      2l          The application will be based on this application, the attached Memorandum        of
      22   Points and Authorities, the accompanying Request for Judicial Notice, Declarations of

      23   Robert Levin, M.D., Sean Jones, Anne Guevarra, Christine Renshaw, the Verified

      24   Complaint on file herein, and such other and further evidence as may be presented to the
      25   court at the time of hearing.

      26          On January 25, 2021, at approxim ately 4:25 p.m, counsel for plaintiffs provided

      27   notice to Art Gilfus by telephone. Counsel for plaintiffs left a voicemail for Gilfus

      28   informing him that plaintiffs were filing this notice of plaintiffs' ex parte application for   a

                                                          V

              NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 102 of 137 Page ID #:151




       1   temporary restraining order, notifying him of the date, time and place of the hearing on

       2   the application and explaining the basis for the application and relief sought. Counsel for

       3   plaintiffs explained that the hearing was with respect to Westlake Fitness LLC and Art
       4   Gilfus.   (See Declaration of Christine Renshaw ("Renshaw Decl."), fl 2.)

       5          On January 25,2021, at approximalely 4:29 p.m, counsel for plaintiffs provided

       6   notice to Matt Stoller, the agent for service of process for defendants by telephone.

       7   Counsel for plaintiffs spoke with Mr. Stoller and informed him that plaintiffs were filing

       8   this notice of plaintiffs' ex pafte application for a temporary restraining order, notifying

       9   him of the date, time and place of the hearing on the application and explaining the basis
      10   for the application and relief sought. Counsel for plaintiffs explained that the hearing was
      11   with respect to Westlake Fitness LLC and Art Gilfus. (See Declaration of Christine
      t2   Renshaw ("Renshaw Decl."), fl 3.)

      t3          On January 25,202I, counsel for plaintiffs additionally e-mailed Mr. Stoller again

      l4 listing the date, time and place of the hearing on the application   and explaining the basis

      15   for the application and relief sought. Mr. Stoller responded to the email confirming
      l6 receipt.    (Renshaw Decl., tf 4.)

      t1                                              MICHAEL G. WALKER
                                                      County Counsel, County of Ventura
      18
                                                                                      PDF signature
      t9
           Dated: Iarnary 27,2021                     B        &";**-      ,€Qr/z/La;r,
      20
                                                               Assistant County Counsel
      2l
                                                               s for Plaintiffs County of V entura and
      22                                              Robert         M.D., in His Capacity as Health
                                                      Officer for V entura County
      23

      24

      25

      26

      27

      28

                                                          v1

              NOTICE OF AND EX PARTE APPLICATION FORTEMPORARY RESTRAINING ORDERAND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 103 of 137 Page ID #:152




       1                        MEMORANDUM OF POINTS AIID AUTHORITIES
       2            Plaintiffs submit the following memorandum of points and authorities in support of
       3   their ex parte application for temporary restraining order and order to show cause re
       4   issuance of a preliminary injunction.

       5                                                    I
       6                                          INTRODUCTION
       1            Ventura County, like the rest of California and the nation, is still urgently

       8   combating a public health emergency caused by the highly contagious and fatal

       9   coronavirus disease 2019 ("COVID-I9"). While promising vaccines are being produced,

      10   it will be months before vaccines ne available to everyone. In the meantime, the virus is
      11   raging in Ventura County and across California, which is setting new records for cases

      l2   and hospitalizations every day.

      13            Recognizing the extensive and deadly risks of this novel disease     - and especially
      t4   its ability to overwhelm intensive care unit ("ICU") capacity    -   the State of California at

      15   the outset of the pandemic issued emergency public health orders requiring that non-

      I6   essential businesses close and that Californians generally stay home except for essential

      ll   needs. Since then, the State has revised its orders and guidance several times to reflect

      18   the most current information regarding the disease's spread throughout California.

      19            Defendants are operating a gym under the name "Anytime Fitness" at 101 North

      20   Westlake Boulevard, #100, Westlake Village. Despite state health orders mandating the

      2T   closure of indoor gyms, defendants have continuously operated indoor gyms andlor

      22   fitness centers since at leastNovember 16,2020. The County Health Officer issued

      23   closure orders to this business because it was not operating in compliance with state

      24   health orders ("Closure Orders"). (Declaration of Robert Levin, M.D. ["Levin Decl."],

      25   ti   12 and   Exh. 1.) Despite such Closure Orders, defendants continue to defiantly operate
      26   their indoor gym and have shown no indication that they intend to come into compliance
      27   with state health mandates. To protect the health and safety of the general public,
      28   including all residents of Ventura County, and to avoid fuither strain on its already

                                                            1


                 NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                        ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 104 of 137 Page ID #:153




       1   overwhelmed health care system, the court must issue a temporary restraining order

       2   enjoining this dangerous and irresponsible conduct by defendants.
       1
       J                                                 il
       4                                   BACKGROUND FACTS
       5          COVID-I9 is a novel severe acute respiratory illness that to date has killed a total
       6   of 29,70Ipeople in California. ("Tracking COVID-19 in California" (Jan. 10,2021)
       7   <https://covid19.ca.gov/state-dashboard/> fas of Jan. 12,2021].) More than2,670,962

       8   people in California have been infected with the virus that causes COVID-19. (Id.) The

       9   virus is easily transmissible and spreads through respiratory droplets that remain in the
      10   air, andmay be transmitted unwittingly by individuals who exhibit no symptoms. (See

      11   South Bay United Pentecostal Church v. Newsom (2020) 140 S.Ct. 1613,1613 ("South

      t2 Bay") (Roberts, C.J., concurring).) There is no cure    and no   widely effective treatment.
      13   (1d.) Measures that limit physical contact, such as closure of places where people gather

      t4   and physical distancing, have been "the most effective way to stop    COVID-19's spread."
      15   (Best Supplement Guide, LLC v. Newsom (May 22,2020,No. 2:20-cv-00965-JAM-CKD)

      t6   _U.S._        12020   WL 2615022 at*61("Best Supplement Guide").)
      I7   The virus continues to spread at arapid pace, as demonstrated by the continuous rise in

      18   the number of persons infected by the disease both locally and nationally. (Levin Decl.,

      t9 fl 3.)
      20          On March 4,2020, the Governor of the State of California declared a state      of
      2l   emergency in Califomia due to the threat of COVID-l9. (Complaint, fl 8.) The
      22   declaration of state of emergency remains in effect. (Ibid.) On March 12,2020, the

      23   Governor issued Executive Order N-25-20 ordering all state residents to heed any orders

      24   and guidance of state and local public health officials   with respect to COVID-l9.
      25   (Request for Judicial Notice ["R^1"], Exh. 1.)

      26          On March 12,2020, the County Health Officer declared that a local health

      27   emergency existed in Ventura County. (Complaint, fl       9.) On March 17,2020, the County
      28   Board of Supervisors adopted a resolution proclaiming that a local emergency and a local

                                                         2

              NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 105 of 137 Page ID #:154




       1   health emergency exist in Ventura County due to the COVID-l9 pandemic and ratifying

       2   the declaration of local health emergency by the County Health Officer. Qbid.) The

       J   proclamation of local emergency and declaration of local health emergency remain in

       4   effect. (Ibid.) On March 19,2020, the Governor issued Executive Order N-33-20 again
       5   ordering all residents to immediately heed the current state public health directives.

       6   (RIN, Exh. 2.)
       7           Over the course of the pandemic, the State has promulgated several further orders

       8   tailored to address current information and data regarding the disease's spread throughout

       9   California. On August 28,2020, the State implemented the currently operative
      10   "Blueprint for a Safer Economy" which       sets   forth   a   tiered system based upon how

      11   prevalent COVID-19 is in each county and the extent of community spread. (RIN, Exhs.

      I2   4   and 5; "Governor Newsom Unveils Blueprint          for a Safer Economy, a Statewide,
      13   Stringent and Slow Plan for Living with COVID-l9" (August 28,2020)

      I4   <https://www.gov.ca.gov 12020108128/governor-newsom-unveils-blueprint-for-a-safer-eco

      15   nomy-a-statewide-stringent-and-slow-plan-for-living-with-covid- 19D [as of January 8,
      T6   20211.) The "Blueprint for a Safer Economy" restricts when sectors and activities may

      t7   operate indoors and limits how many people may participate based on transmission risk.

      18   (Id.) The tiered system consists of four categories: purple (widespread), red (substantial),
      t9   orange (moderate) and yellow (minimal). (1d.) Since November 16,2020, the County

      20   has been classified in the purple   tier. (Levin Decl., fl 9.)
      2I           Despite these efforts, cases of the virus surged again in November and the

      22   acceleration of cases threatened to overwhelm California's hospital system. (RIN, Exh. 6

      23   fRegional Stay-At-Home Order].) In an effort to address the surge, the State Public
      24   Health Officer issued   a   Regional Stay-At-Home Order ("Regional Order")r/ on

      25   December 3,2020. Under the Regional Order, in regions with less than 15 percent ICU

      26   availability, private gatherings of any size are prohibited and certain sector operations,
      27

      28           r/ Hereinafter, the Blueprint and the Regional Order shall be refemed to
           collectively as the "Health Orders."           a
                                                              J


                NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                       ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 106 of 137 Page ID #:155




       1   including gyms, are restricted. However, gyms and fitness centers may continue to
       2   operate outdoors:

       3                   "Gyms in counties in       a   region that is impacted by the order

       4                   must stop indoor operations. Outdoor gyms meet the essential

       5                   workforce definition of an outdoor recreational facility for the
       6                   purpose of facilitating personal health through physically

       7                   distanced outdoor exercise and may continue operations."

       8                   (RJN, Exh.7.)

       9            Under the Regional Order, Ventura County falls within the Southern California

      10   Region which has been under the order since December 6, 2020. (Levin Decl., fl 9.)

      11   Under both the Regional Order and while the Ventura County is classified in the purple

      I2 tier under the Blueprint for a Safer Economy, gyms               and fitness centers in Ventura County

      13   -   including defendants' facilities   -   may conduct outdoor operations, with appropriate

      I4   modifications, but may not conduct indoor operations. (Levin Decl., fl 9; see also RJN,
      15   Exh.7.)
      16            Presently, ICU capacity in Ventura County is stretched thin. (Levin Decl., fl 16.)

      I1   Individuals who would otherwise be transferred to the ICU may be treated in the
      18   emergency room due to lack of ICU capacity.               (Id.) ICU capacity in the Southern
      l9 California Region remains at zero percent. (Levin Decl., fl 1 1.) Given this strain on the
      20   healthcare system, decision are having to be made regarding how to best ration medical

      2I   care and supplies. (Levin Decl., fl 16.) COVID-19 continues to present an imminent and

      22   proximate threat to the residents of Ventura County. (Levin Decl., fl 13.) At this stage          of
      23   the local health emergency, it is essential to control the spread of COVID- 19 as much as

      24   possible and prevent Ventura County's already overwhelmed health care system from

      25   reaching a point of collapse   . (Ibid.)
      26

      27

      28

                                                                 4

                NOTICE OF AND f,X PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                       ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 107 of 137 Page ID #:156




       1                                                ilI
       2                        DEFENDANTS' FAILURE AND REFUSAL
       3        TO COMPLY WITH THE HEALTH ORDERS AND CLOSURE ORDER
       4          Defendants have failed to comply with state health orders issued during the

       5   COVID-19 pandemic since the outset and continue to violate such orders to date. On
       6   July 17, 2020,2tthe County Health Officer issued a closure order to Anytime Fitness -
       7   Westlake for operating out of compliance with state health orders (Levin Decl., fl 12.)

       8   The closure order had no effect on defendants' business operations which they continued

       9   to conduct in violation of state health orders and the County Health Officer's closure

      10   orders. (Declaration of Sean Jones f"Jones Decl."], fln2-a; Declalation of Anne Guevarra
      11   ['oGuevarra Decl."], flfl 4-6.) The City of Thousand Oaks, Code Compliance Division
      I2   ("TO Code Compliance") has received ongoing complaints regarding the operation of         an

      13   indoor gym at Anytime Fitness - Westlake both before and after the July 17,2020,

      t4   closure order was issued. (Guevarra Decl., fln2-6; Jones Decl., fln2-4.) Since Ventura

      15   County was reclassified into the purple tier on November 16,2020, and then subject to

      16   the Regional Order on December 6,2020, both of which prohibit any indoor operation        of
      t7   gyms and fitness facilities, TO Code Compliance has continued to receive ongoing citizen

      18   complaints that defendants are operating indoor gym and fitness facilities at Anytime

      19   Fitness - Westlake. (Jones Decl., fln2-a; Guevara Decl., flfl 4-6.) In light of those

      20   complaints, TO Code Compliance has conducted in person investigations at Anytime

      2t   Fitness - Westlake on December 8 and 16,2020, and January 12 and 13,2021, and

      22   observed that the business continues to operate indoor fitness facilities in contravention   of
      23   the Blueprint and later the Regional Order. (Jones Decl., n2-4; Guevarra Decl., flfl 4-6.)

      24

      25

      26

      27

      28          2/ Indoor fitness operations were also prohibited under the State's COVID-I9
           health orders preceding the Blueprint.
                                                         5

              NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 108 of 137 Page ID #:157




       1                                                     IV
       2                                    NOTICE OF APPLICATION
       3          Pursuant to Rules of Court, rule 3.I204(b)(3), notice of this ex pafte application

       4   was provided to defendants on January         25,202I. (Renshaw Decl., flfl 2-3.)
       5                                                         v
       6                                               ARGUMENT
       1   A.     Legal Standard for Injunctive Relief
       8          A preliminary injunction, including        a   temporary restraining order, "may be

       9   granted at any time before judgment upon a verified complaint, or upon affidavits if the

      10   complaint in the one case, or the affidavits in the other, show satisfactorily that sufficient
      i1   grounds exist therefor." (Code Civ. Proc., S 527, subd. (a).)

      l2           The standard for issuing a temporary restraining order or a preliminary injunction

      13   involves the weighing of two interrelated factors: (1) the likelihood that the moving party

      I4 will prevail on the merits      and (2) the   relative interim harm to the parties from the issuance

      15   or non-issuance of the injunction. (White v. Davis (2003) 30 Cal.4th 528,554.) "[T]he

      I6   more likely it is that plaintiffs will ultimately prevail, the less severe must be the harm

      t1 that they allege will occur if the injunction       does not    issue." (Right Site Coalition v. Los
      18   Angeles Unffied School Dist. (2008) 160 Cal.App.4th336,338-339; see also Common

      T9   Cause v. Board of Supervisors (1989) 49 Cal.3d 432, 447 [where party seeking injunction

      20   makes "sufficiently strong" showing of likelihood of success, court "has discretion to

      2t   issue the injunction notwithstanding that party's          inability to show that the balance of
      22   harms tips in his favor"].)

      23          Moreover, "[w]here a government entity seeking to enjoin the alleged violation of
      24   an ordinance which specifically provides for injunctive relief established that it is

      25   reasonably probable it   will prevail on the merits, a rebuttable presumption        arises that the

      26   potential harm to the public outweighs the potential harm to the defendant." (IT Corp              v.

      2l Countyoflmperial(1983)35CaI.3d63,72.)                       Onlyifdefendantsshowthattheywould
      28

                                                                 6

                NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                       ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 109 of 137 Page ID #:158




       I   suffer grave or irreparable harm from the issuance of the preliminary injunction, must the

       2   court then examine the relative actual harms to the parties. (Ibid.)
       a
       J          This application is made pursuant to Code of Civil Procedure section 521 on the
       4   grounds that: (i) Plaintiffs are likely to succeed on the merits of their claim seeking

       5   compliance with the Health Orders and Closure Orders; (ii) unless a temporary restraining

       6   order is issued, Ventura County residents   will suffer   and continue to suffer irreparable

       7   injury from defendants' continued willful disobedience of the Health Orders and Closure
       8   Orders; and (iii) the balance of hardships weighs overwhelmingly in plaintiffs' favor.

       9   B.     Plaintiffs are Likely to Prevail on the Merits
      10          1. Defendants' Operation of Indoor Gym During the Peak of the Pandemic in
      11   Ventura Countv Violates the Health Orders. the Closure Orders and California Law
      T2          Plaintiffs are likely to prevail on the merits of their claim that defendants have
      13   failed and refuse to comply with the Health Orders and Closure Orders in violation of
      t4   California law and are entitled to injunctive relief.
      15          The County Health Officer is appointed by the County Board of Supervisors

      t6 pursuant to Health and Safety Code section 101000. The County Health Officer is also
      t7 the appointed health officer for all cities in Ventura County, including the City of
      18   Thousand Oaks, where his duties include the enforcement of "all the laws of the City

      t9 pertainingto    causes of sickness, nuisances,. . . [and] all orders, quarantineregulations,

      20   and rules prescribed by the Board of Health of the      State." (RJN, Exh. 9,   $S 2-1.401,

      2I   2-1.402; see also Levin Decl., fl 1.)

      22          The County Health Officer is responsible for issuing and enforcing public health

      23   orders imposing measures he deems necessary to protect the Ventura County public

      24   health from infectious diseases and other health threats during declared state and local

      25   emergencies pursuant to Government Code section 8634, Health and Safety Code

      26   sections 101040 and I20I75, and related state regulations, the relevant portions of which

      27   are set forth below:

      28

                                                          l
              NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 110 of 137 Page ID #:159




       1   .      Government Code section 8634:
                  ooDuring                                                          political subdivision, or
       2                     a   local emergency the governing body of          a

       J          officials designated thereby, may promulgate orders and regulations
       4          necessary to provide for the protection of life and property. . . ."

       5   .      Health and Safety Code section 101040, subdivisions (a) and (b):

       6          "The local health officer may take any preventive measure that may be
       7          necessary to protect and preserve the public health from any public health

       8          hazard during any 'state of war emergency,' 'state of emergency,' or 'local

       9          emergency,' as defined by Section 8558 of the Government Code, within

      10          his or her jurisdiction. [!f] . .   .   'Preventative measure' means abatement,

      11          correction, removal or any other protective step thatmay be taken against

      l2          any public health hazard that is caused by a disaster and affects the public

      13          health."

      t4   .      Health and Safety Code section L20175
      15          "Each health officer knowing or having reason to believe that any case                of
      I6          the diseases made reportable by regulation of the department, or any other

      I7          contagious, infectious or communicable disease exists, or has recently

      18          existed, within the territory under his or her jurisdiction, shall take measures

      t9          as may be necessary to prevent the spread          of the disease or occuffence of
      20          additional cases."
      2I   .      Title 17, California Code of Regulations, section250l, subdivision (a):
                  ooUpon
      22                   receiving   a   report made pursuant to Section 2500 or 2505 [of title 17 of the

      23          California Code of Regulations], the local health officer shall take whatever steps
      24          deemed necessary for the investigation and control of the disease, condition or

      25          outbreak reported." (See Cal Code Regs           .,tit.   17, S 2500, subd.   O [requiring
      26         reports to local health officer of "[n]ovel coronavirus infections"].)

      27         The COVID-19 virus has led to the declaration of state and local emergencies

      28   pursuant to Govemment Code section 8558 and Health and Safety Code section 101080.

                                                               8

               NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                      ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 111 of 137 Page ID #:160




       1   The County Health Officer may therefore promulgate orders as necessary to protect and

       2   preserve the public health. (Gov. Code, $ 863a; Health       & Saf. Code, $ 101040.) This
       3   includes enforcement measures as may be necessary to prevent the spread of disease or

       4   the occurrence of additional cases. (Health     &   Saf. Code, $ $ I 01 040, 12017 5; Cal. Code

       5   Regs., tit. I7 , $ 2501.)

       6          Compliance with the Health Orders and Closure Orders is mandatory. (Health &

       7   Saf. Code, S 120220.) Noncompliance constitutes a violation of state law punishable as a

       8   misdemeanor. (Health & Saf. Code, $$ 120295, 131082.) And the County Health
       9   Officer may use civil enforcement as a mechanism to require compliance with public
      10   health orders. (See, e.g., Levin v. Adalberto (2007) 156 Cal.App.4th288 faffirming

      11   enforcement of civil order of detention issued by County Health Officer against

      I2 tuberculosis patientl;    see also Health   & Saf. Code, S$ 101040, subd. (a) & 120175.)
      13          The Health Orders expressly prohibit the operation of indoor gyms and fitness

      t4   centers at this stage of the pandemic because of the increased risk that such indoor

      15   gatherings pose to the transmission of COVID-19. (Levin Decl., fl 16.) Despite the clear

      t6   directive of the Health Orders and despite having received Closure Orders from the
      I7   County Health Officer due to repeated violation of such Health Orders, defendants have

      18   repeatedly and continuously operated indoor gym and/or fitness facilities in violation of

      19   such orders. (Jones Decl., fln2-a; Guevarra Decl., fln2-6.) It is clear that defendants are

      20   operating in violation of the Health Orders and Closure Orders and, thus, are in violation

      2l   of state law mandating compliance with such orders.
      22          2. The Health Orders Impose Constitutional Measures to Address a Public
      23   Health Emergency
      24          It is expected that defendants will   argue that the Health Orders violate their

      25   constitutional rights, but such arguments are without merit.

      26          Ths Supreme Court has long recognized that"a community has the right to protect

      27   itself against an epidemic of disease which threatens the safety of its members."
      28   (Jacobsenv. Massachusetts (1905) 197 U.S. 11,27 [25 S.Ct. 358f ("Jacobsen"); see also

                                                           9

              NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 112 of 137 Page ID #:161




       1   Kansas v. Hendricks (1997) 521 U.S. 346,356 [1 17 S.Ct. 2072] [recognizing the

       2   continuing validity of Jacobsonl, and South Bay, supra, 140 S.Ct. atp. 1613 (Roberts,

       J   C.J., concurring).) The Supreme Court has permitted states to enact "quarantine laws and

       4   health laws of every description   ." (Jacobsen) supra, 197 U.S. aI p. 27 , internal quotations
       5   omitted.) Although the Constitution is not suspended during a public health emergency,
       6   the Supreme Court has held that state governments are entitled to deference, both

       7   generally in the management of their state's public health (Jacobson, supra,197 U.S. at

       8   p. 38)," and specifically in making decisions in areas of scientific uncertainty. (Marshall
       9   v. United States (1974) 414 U.S. 417,421 [94 S.Ct. 700].)
      10          Numerous courts have already rejected constitutional challenges to health orders

      1l   requiring the closure of gyms andlor fitness centers during the COVID- I 9 pandemic.
      l2 (RIN, Ex. 8 fBest Supplement Guide order granting motion to dismiss)l;         Best Supplement

      13   Guide, supra, 2020 WL 2615022 [order denying request by gym for temporary

      t4   restraining order]; League of Independent Fitness Facilities    & Trainers, Inc. v. Whitmer
      15   (6th Cir. 2020) 814 Fed.Appx. 125 ("League of Independent Fitness Facilities &

      16   Trainers") fstaying district court order that enjoined State's closure of indoor fitness
      l1 facilitiesl; World Gym, Inc. v. Baker (Jdy 24,2020, No. 20-cv-11238-DJC)           _U.S._
      18   IWL 42725571 [denying injunctive relief to gyms challenging Governor's executive
      19

      20

      2t
      1)

      23

      24

      25

      26

      27

      28



              NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 113 of 137 Page ID #:162




       1   orderl; Xponential Fitness v. Arizona (July 14, 2020,No. CV-20-0131O-PHX-DJH)

       2   _U.S._           IWL 39719081 [same].)
       J          Even under traditional constitutional review, the Health Orders pass constitutional

       4   muster. The Health Orders as applied to gyms and fitness centers do not implicate any
       5   suspect classification or fundamental right and therefore they are subject to rational basis

       6   scrutiny. (RIN, Ex. 8, alp.27 fapplying rational basis review and rejecting constitutional
       7   claim to California's health orders as applied to gyms]; Best Supplement Guide, supre,

       8   2020 WL 2615022,        aI*6.)   The Health Orders are temporary restrictions based on an

       9   objective, science and data-based analysis of the risk of transmission posed by those

      10   activities, which are entitled to deference and easily survive rational basis review. The

      11   Health Orders are rationally related to a legitimate and compelling government interest        -
      t2   namely, protecting the public from a deadly disease. Gyms operating indoors are

      13   particularly risky environments for the transmission of COVID-I9. (Levin Decl., fl 14;
      t4   see RJN,   Ex. 8, at 5-6, 19,30; League of Independent Fitness Facilities & Trainers,
      15   supra,814 Fed.Appx. at p. 129 ["The idea that heavy breathing and sweating in an
      I6   enclosed space containing many shared surfaces creates conditions likely to spread the

      t7   virus is a paradigmatic example of 'rational speculation' that fairly supports the
      18   Governor's treatment of indoor fitness facilities"]; World Gym, supra,2020 WL 4214557 ,

      l9   at *3-4 [upholding closure of gyms under rational basis reviewl; Xponential Fitness,

      20   supra,2020 WL 3971908 at*6-7 [same].) In Ventura County alone, at least one gym has
      2I   been the source of a COVID-l9 outbreak and at least 127 cases of COVID-I9 have been

      22   traced back to a gym. (Levin Decl., fl 14.)

      23          Critically, the Health Orders do not preclude the operation of defendants'
      24   businesses   -   even under the most restrictive tier in the Blueprint or under the Regional

      25   Order, gyms are permitted to operate outdoors. Defendants cannot show that the Health

      26   Orders violate any constitutional right.

      27

      28

                                                           11

              NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 114 of 137 Page ID #:163
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 115 of 137 Page ID #:164




       1   however they are still permitted to operate outdoors even while the most restrictive rules

       2   are   in effect.
       3            On the other side of the balance of equities, Ventura County is experiencing an

       4   unprecedented surge in the number of COVID-19 cases and deaths. The Ventura County

       5   healthcare system is presently under extreme strain at the present moment. ("'Like a war

       6   zone': ICU beds expanded, body bags in play              as Oxnard hospital faces surge       ."' (Ian. 9,
       7   2020)

       8   <https://www.vcstar.com/story/newsllocall202ll0ll09lcovid-19-surge-strains-oxnard-hos

       9   pital-bringing-pleas-slow-spread-coronavirus-california/4           1   05 12000   1/> fas of Jan.    11,


      10   20211["Every bed in the ICU at St. John's Regional Medical Center is full most of the
      11   time as the COVID-19 surge rages forward. If a bed is open, nurses said, it often means                      a

      t2   patient died"].) The Health Orders are a critic al part of the state and local effort to

      13   prevent the further spread of a deadly disease, to protect the health and safety of residents

      T4   from exposure, illness and possibly death, and to avoid further overwhelming the
      15   healthcare system at a time of increasing rates of infection. Health officials have

      I6   determined that indoor gatherings, such as those facilitated by defendants' indoor gym

      I7   operations, where people come together from a multitude of different households and

      18   remain in close proximity for extended periods of time, while engaging in activities such

      t9   as exercising,     lifting weights, running, breathing heavily, sweating and touching
      20   numerous shared surfaces, and where ventilation is limited, pose a particularly high risk

      2l   of disease transmission. (Levin Decl., fl 14.)
      22            Comparing the harm to defendants if injunctive relief is granted             -   they must
      23   conduct their business outdoors     -   to the harm to the general public, including all Ventura

      24   County residents, if relief is not granted     -   including the risk of maxing out the ICU
      25   capacity in Ventura County and precluding the availability of lifesaving treatments to

      26   patients who need such level of care      -   the balance of the equities weighs heavily in

      27   plaintiffs' favor.
      28

                                                               13

                 NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                        ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 116 of 137 Page ID #:165




       1                                                VI
       2                                        CONCLUSION
       a
       J          Based on the foregoing, plaintiffs respectfully request that the court grant the

       4   requested injunctive relief.

       5                                              MICHAEL G. WALKER
                                                      County Counsel, County of Ventura
       6
                                                         ./iz        A ,        PDFsisnature
       1   Dated:    January 27 .2021                 By L2Ult{utz./e)//drLaa)'
                                                           CHRISTINE RENSHAW
       8                                                     Assistant County Counsel

       9                                              Attomevs for Plaintiffs Countv of Ventura
                                                      and Ro6ert Levin, M.D., in His Capacity as
      10                                              Health Officer for Ventura County

      11

      I2
      13

      I4
      15

      t6
      l7
      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28

                                                        t4
              NOTICE OF AND EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER AND
                     ORDER TO SHOW CAUSE RE ISSUANCE OF PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 117 of 137 Page ID #:166




       1   MICHAEL G. WALKER.           State Bar No. 150554
           County Counsel, County of Ventura                                   VENTURA
                                                                           SUPERIOR COURT
       2   JACLYN SMITH, State Bar No. 274311
           Assistant County Counsel                                           FII-ED
       3   CHRISTINE RENSIIAW, State Bar No. 249618
           Assistant County Counsel                                      JAN     r,?    2021
       4   BRETT B. McMURDO, State Bar No. 293050                      MIC}IAEL D. PI-A-NEJ
           Assistant County Counsel                                                    ('lefi
                                                                        Exccutive Officer und
       5   800 South Victoria Avenue, L/C #1830                                                 Deputy

           Ventura, California 93009
       6   Telenhone:    (80s) 6s4-2s80                               JEANETTE FIMBHE$
           Facsimile:    (80s) 6s4-2r8s
       7   E-mail:      j aclyn. sm ith@ventura. org

       8   Attorneys for Plaintiffs CounW of Ventura
           and RoSert Levin, M.D., in His Capacity as
       9   Health Officer for Ventura County                                 (EXEMPT FROM FILING
                                                                              FEES [Gov. Code, $ 61031.)
      10

      11              SUPERIOR COURT OF CALIFORNIA, COUNTY OF VENTURA

      l2
      13   COTINTY OF VENTURA and                       No. 56-202 1 -00549550-CU-MC-VTA
           LEVIN, M.D., in his capacity as Health
      t4   Officer for Ventura County,                  Reservation No. 2548913

      15                       Plaintiffs,              DECLARATION OF ANNE
                                                        GUEVARRA IN SUPPORT OF EX
      t6         VS                                     PARTE APPLICATION FOR
                                                        TEMPORARY RESTRAINING ORDER
      T7   WESTLAKE FITNESS LLC; ART                    AND ORDER TO SHOW CAUSE RE
           GILFUS; and DOES 1-1000, inclusive,          ISSUANCE OF PRELIMINARY
      18                                                INJUNCTION
                               Defendants.
      T9                                                Date:        January 28,2021
                                                        Time:        8:30 a.m.
      20                                                Ctrm:        40

      2t                                                Judge: Hon. Judge Mark Bomell
                                                        Complaint filed: ll19l202l
      22

      23         I, Anne Guevarra, state as follows:
      24          1. I am employed with the City of Thousand Oaks ("City")      as a Code Compliance

      25   Officer since May 2019. My duties in that assignment include, but are not limited to,
      26   working with the Ventura County Office of Emergency Services ("OES") to monitor and
      27   enforce compliance with state and local health orders issued during the COVID-l9

      28
                                                        1


               DECLARATION OF ANNE GUEVARRA ISO EX PARTE APPLICATION FOR TEMPORARY
               RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 118 of 137 Page ID #:167




        1   pandemic. I have personal knowledge of the facts stated herein and, if called as a

       2    witness, I could and would competently testifu thereto.
       t
       J            2. In response to multiple complaints of continued indoor gym operations at
       4    Anytime Fitness located at 101 North Westlake Boulevard, #100, Westlake Village,
       5    California ("Gym"), on July 17,2020,I went to this location to advise the Gym that it
       6    was in violation of current health orders which prohibit indoor operation of gyms and

       7    fitness facilities. I spoke with the Gym's Executive Director, Dulcy Sturtevant

       I    ("Sfurtevant"), who advised me that she and the owner, Art Gilfus ("Giifus"), are aware

       9    of the purrent health orders prohibiting indoor operation of gyms and fitness facilities.

      10    Sturtevant also advised me that Gilfus decided that the Gym       will continue operating with
      11    no intentions of,shutting down.

      1,2           3. On July 17, 2020, the Health Officer for Ventura County issued a
      13    closure order to Gym. The closure order requires Gym to immsdiately cease all business

      14    activities at its location.

      15            4. In response to ongoing complaints of continued indoor gym operations       at the

      16    Gyrn, on December 8,2A20,I conductsd a compliance observation at the Gym. I

      t7    observsd several patrons dressed in gym attire enter and exit the gym facilities during rny

      18    observation. I also left a copy of the current health orders under the front door of the
      19    Gym because the door was locked.

      2A            5. Due to ongoing complaints of indoor gym services continuing        at the Gym,

      2t    on January   12,202I,I conducted   a site inspection at the   Gym, I again spoke with
      22    Sturtevant and informed her that we had received complaints about ongoing indoor gym

      23    operations at this looation. I asked Sfurtevant for permission to enter the Gym.

      24    Sturtevant stated that she would need to speak with Gilfus     first. I waited for
      25    approximately five minutes before Gilfus came outside to speak with me. Gilfus was

      26    visibly upset with my presenoe. However, Gilfus allowed me inside the Gym for an
      27    inspection. Upon entering the Gym, I noticed three individuals sitting in the front lobby.
      28    t//
                                                          2

                  DECLARATION OT"ANNE GUEVARRA ISO EX PARTE APPLICATION F'OR TEMPORARY
                  RESTRAINING ORDER AND ORDER TO SHOW CAUSE RD PRELIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 119 of 137 Page ID #:168




       I    Gilfus told me that the three individuals wers trainers. I did not observe any other
       2    persons inside the Gym at this time.

       J           6. On January 73,2021,,I conducted    a   follow up compliance inspection at the
       4    Gym with Sean Jones ("Jones'o). During this inspeetion, I observed patrons at ths front

       5    entrance to the Gym while Jones observed patrons at the roar entrance to the Gym.      I
       6    observed a total of eleven people dressed in gym attire enter and exit the gym facilities

       7    during my observation.

       I           I declare under penalty of perjury under the laws of the State of Califomia that the
       9    foregoing is true and correct.

      10

      ll Dated: I        et 20Ll
      12

      13

      14

      15

      16

      T7

      18

      l9
      2A

      2t
      22

      23

      2;4

      25

      26

      27

      28
                                                         3

                 DECI,ARATTON OF ANNE GUEVARRA ISO EXPARTE APPLICATION FOR TEMPORARY
                 RESTRAINING ORDER AND ORDER TO SI{OW CAUS$ RE PRALIMINARY INJUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 120 of 137 Page ID #:169




       1   MICHAEL G. WALKER.        State BarNo. 150554
           County Counsel, County of Ventura                                 ",Fi-HB"'
       2   JACLYN SMITH, State Bar No. 274311
           Assistant County Counsel
       3   CHRISTINE RENSHAW, State Bar No. 249618
                                                                            JAN Z   7   zoZt
           Assistant Countv Counsel
       4   BRETT B. McMURDO, State Bar No. 293050                        %1"""f,+"u&o?"ftttf"
           Assistant County Counsel                                                            Dqpury
       5   800 South Victoria Avenue, L/C #1830
           Ventura, California 93009                                  JEANETTE FIfilBHES
       6   Telephone: (805)654-2580
           Facslmile: (805) 654-2185
       1   E-mail:      jaclyn.smith@ventura.org

       8   Attornevs for Plaintiffs Countv of Ventura
           and Ro6ert Levin, M.D., in His Capacity as
       9   Health Officer for Ventura County                                  (EXEMPT FROM FILING
                                                                               FEES [Gov. Code, $ 6103].)
      10

      11                SUPERIOR COURT OF CALIFORNIA, COUNTY OF VENTURA

      I2
      13   COUNTY OF VENTURA and ROBER                    No. 56-202 1 -005495 50-CU-MC-VTA
           LEVIN, M.D., in his capacity as Health
      I4   Officer for Ventura County,                    Reservation No. 2548913

      15                           Plaintiffs,            DECLARATION OF SEAN JONES IN
                                                          SUPPORT OF EX PARTE
      I6          vs.                                     APPLICATION FOR TEMPORARY
                                                          RESTRAINING ORDER AND ORDER
      t7 WESTLAKE FITNESS LLC; ART                        TO SHOW CAUSE RE ISSUANCE OF
           GILFUS; and DOES 1-1000, inclusive,            PRELIMINARY INJUN CTION
      18
                                   Defendants.            Date:        Januarv 28.2021
      t9                                                  Time:        8:30 a.'m.
                                                          Ctrm:        40
      20
                                                          Judge: Hon. Mark Borrell
      2I                                                  Complaint fi led: | 11912021

      22

      23          I,   Sean Jones, state as follows:

      24          1. I am employed with the City of Thousand Oaks ("City"). In August 2020,I
      25   was reassigned to the City's Code Compliance Division for assistance with the City's

      26   COVID-19 oversight and enforcement work. My duties in that assignment include, but
      27   are not limited to, working    with the Ventura County Office of Emergency Services
      28   ("OES") to monitor and enforce compliance with state and local health orders issued
                                                          1



                  DECLARATION OF SEAN JONES ISO EX PARTE APPLICATION FOR TEMPORARY
                RESTRAINING ORDER AND ORDER TO SHOW CAUSE RE PRELIMINARY IN.IUNCTION
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 121 of 137 Page ID #:170




        I   during the COVID- l9 pandemic. I have personal knowledge of the facts stated herein

        2   and,   if called   as a witncss,   I could   and would competently testify thereto.

        3            2. In response to multiple complaints of continued indoor gym operations at
        4   Anytime Fitness located at 101 North Westlake Boulevard, #100, Westlake Village,

        5   Califomia ('oGym"), on December 16, 2020,I conducted                  a compliance observation at the

        6   Gym. I observed        a total of eight patrons dressed in gym attire enter and exit the gym

            facilities during the approximately forty minutes of my observation.

        I            3. Due to ongoing complaints of indoor gym            services continuing at the Gym,

        9   on January 72,2021,I csnducted a site inspection at the              Gym. I observed several patrons
       l0   dressed in gym attire enter and exit the gym fasilities during my observation.

       11            4. On January 73,2021,I conducted a follow up compliance inspection                at the

       12   Gym with fellow Compliance Officer Anne Guevarra ('oGuevarra"). During this

       13   inspection, I observed patrons at the rear entrance to the Gym while Guevarra observed

       t4 patrons at the fiont entrance to the Gym. I observed             a   total of eleven people dressed in

       15   gym attire enter and exit the gym facilities during my observation. I observed multiple

       l6   patrons dressed in gym attire enter and exit the gym facilities lrom the rear entrance

       T7   during my inspcction.

       18            I deolare under penalty of perjury        under the laws of the Slate of California that the

       19   foregoing is true and correct.
       2A

       2I   Dated:    ollztlu- r          .



       22

       23

       24

       2s

       26

       27

       28
                                                                   2

                     DtsCLARATION OF SEAN JONES ISO EX PARTE APPLICATION F'OR TEMPORARY
                   RESTRAINING ORDER AND ORDER TO SHOW CAUSI] RE PRDLIMINARY INJUNCTTON
Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 122 of 137 Page ID #:171




                 ATTACHMENT 2
 Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 123 of 137 Page ID #:172



 1   Ronda N. Baldwin-Kennedy, Esq., SBN: 302813
     Law Office of Ronda Baldwin-Kennedy
 2
     5627 Kanan Rd, Suite 614
 3   Agoura Hills, CA 91301-3358
     Telephone: 951-268-8977 / Fax: 702-974-0147
 4

 5   Attorney for Defendants, WESTLAKE FITNESS LLC and ART GILFUS
 6
                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
 7
                                  IN THE COUNTY OF VENTURA
 8

 9
     COUNTY OF VENTURA and ROBERT    )                  CASE NO.: 56-2021-00549550-CU-MC-VTA
10                                   )
     LEVIN, M.D., in his capacity as Health
                                     )                  OPPOSITION TO EX PARTE
11   Officer for Ventura County,     )                  APPLICATIN FOR TEMPORARY
                                     )
12                       Plaintiffs, )
                                                        RESTRAINING ORDER AND ORDER TO
                                     )                  SHOW CASUSE RE ISSUANCE OF
13         vs.                       )                  PRELIMINARY INJUCTION;
                                     )                  MEMORANDUM OF POINTS AND
14   WESTLAKE FITNESS LLC;ART GILFUS )                  AUTHORITIES; DECLARATIONS OF
     and DOES 1-1000, inclusive,     )                  RONDA N. BALDWIN-KENNEDY IN
15                                   )                  SUPPORT OF OPPOSITION THISEOF.
                         Defendants. )
16                                   )
                                     )
17                                   )
                                     )
18                                   )
19
                                     )

20

21          TO PLAINTIFFS COUNTY OF VENTURA and ROBERT LEVIN, M.D., in his

22   capacity as Health Officer for Ventura County (“Plaintiffs”) and its ATTORNEY OF
23   RECORD:
24
            WESTLAKE FITNESS LLC and ART GILFUS (“Defendants”) herein submits its
25
     Opposition to Plaintiffs Ex Parte Application for Temporary
26

27   Restraining Order and Order to Show Cause Re Issuance of Preliminary Injunction.

28          The Opposition shall be based on this Opposition, the attached Memorandum of Points




                                                    1
      OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CASUSE RE
     ISSUANCE OF PRELIMINARY INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF RONDA
                            N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION THEREOF
 Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 124 of 137 Page ID #:173



 1   and Authorities, the Declaration of Ronda Baldwin-Kennedy, concurrently filed and served, on
 2
     the complete files and records of this action and on such to her oral and/or documentary evidence
 3
     as may be presented at the hearing on the Motion.
 4

 5

 6          Date: January 27, 2021                       Law Office of Ronda Baldwin-Kennedy

 7                                                       By: Ronda Baldwin-Kennedy Esq.
 8                                                          Ronda Baldwin-Kennedy
                                                           Attorneys for Plaintiff.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     2
      OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CASUSE RE
     ISSUANCE OF PRELIMINARY INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF RONDA
                            N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION THEREOF
 Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 125 of 137 Page ID #:174



 1                                        I.
                          MEMORANDUM OF POINTS AND AUTHORITIES
 2
                                  STATEMENT OF FACTS
 3

 4           1. The COVID-19 pandemic and its initial spread in the United States and California
 5
     represented an extraordinary challenge for the citizens of California and its elected
 6
     representatives. Initial projections based on some models projected widespread infection of the
 7

 8   population that would overwhelm our hospitals and healthcare systems, resulting in a massive

 9   number of deaths. One model from the CDC projected between 160 to 214 million infections and
10   between 200,000 to 1.7 million deaths nationwide.
11

12           2. No one disputes that, in March 2020, faced with these devastating projections, this was

13   a need that called for swift executive action within the bounds of controlling constitutions and
14
     established law.
15

16           3. Many decisions made in immediate response to protect against the COVID-19 threat

17   and the dire, potential public health crisis resulted in severe restrictions on the rights and liberties
18
     of both private individuals and businesses. California was no exception.
19

20           4. Since early March 2020, California Governor Gavin Newsom (“Newsom”) has taken

21   unprecedented, unilateral executive actions in an effort to address the spread of the virus that
22
     causes COVID-19—declaring a state of emergency in the State of California and justifying his
23
     restriction on rights and liberties based on the very important goal to “flatten the curve” and
24

25   avoid overwhelming California’s healthcare system and hospitals.

26
             5. During a press conference, Governor Newsom acknowledged that the curve has
27
     flattened some.
28




                                                        3
      OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CASUSE RE
     ISSUANCE OF PRELIMINARY INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF RONDA
                            N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION THEREOF
 Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 126 of 137 Page ID #:175



 1          6. Despite the flattening of the curve and businesses’ extraordinary efforts to reopen
 2
     safely, the Governor has continued to use sweeping, unilateral power to implement severe
 3
     restrictions that have not been vetted through the usual legislative and administrative processes
 4
     or subjected to the checks and balances that characterize our order of government.
 5

 6
            7. Executive Order was issued by Governor Newsom and went into effect immediately.
 7
     Governor has continued to use sweeping, unilateral power to implement severe restrictions that
 8

 9
     have not been vetted through the usual legislative and administrative processes or subjected to

10   the checks and balances that characterize our order of government. Paired with Executive Order
11   imposes extensive requirements upon “all businesses across the state” of California , primarily
12
     requiring substantial modifications of workplace environments and protocols with the goal of
13
     minimizing the transmission of COVID-19 in the workplace and businesses.
14

15          8. Importantly, Executive Order asserts that the rules unilaterally issued by Governor
16
     Newsom in Executive Order “have the force and effect” of a regulation that has gone through the
17
     formal notice-and-comment procedure mandated by the Administrative Procedures Act; that they
18

19   “are fully enforceable” by the agencies “with responsibility for overseeing compliance with

20   workplace health-and-safety standards;” and that a violation of Executive Order is a per se
21
     violation of the
22

23          9. In Executive Directive, the Governor stated his intent that “businesses must do their
24   part to guarantee that the resumption of activities does not contribute to the virus’s spread . . .”
25
     While Defendants fully support the implementation of reasonable safety measures to ensure the
26
     health and well-being of their employees and customers, in issuing Executive Orders the
27

28   Governor effectively circumvented the proper legislative and administrative procedures.




                                                        4
      OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CASUSE RE
     ISSUANCE OF PRELIMINARY INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF RONDA
                            N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION THEREOF
 Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 127 of 137 Page ID #:176



 1            10. The Governor’s overreach will not be cabined any time soon without the Court’s
 2
     intervention. In the Governor’s view, California will not emerge from the shut-down and related
 3
     restrictions in the near future. From the Governor’s perspective, California enters the sixth “Post-
 4
     pandemic” phase only once the state has achieved “sufficient community immunity” and these
 5

 6   are “high uptake of an effective therapy or vaccine.” The mumps vaccine holds the record for the

 7   fastest ever approved vaccine—with development and approval in 4 years.
 8

 9
              11. Newsom’s MI Safe Start Plan also warns that at any time, “it is also possible to move

10   backwards” and reenter earlier phases of the emergency “if risk increases and if we stop adhering
11   to safe practices.” This is a real possibility that Governor Newsom continues for many months, if
12
     not years, to enact measures that burden the rights and liberties of individuals and businesses
13
     without legislative or administrative input. California is under an unlawfully re-declared state of
14

15   emergency, with the Executive Branch. California is under an unlawfully re-declared state of

16   emergency, with the Executive Branch dictating the law, and there is no end in sight. Therefore
17
     business are going out of business and this Taking by the Governor Newsom enact measures that
18
     burden the rights and liberties of individuals and businesses without legislative or administrative
19

20   input.

21
                                                       II.
22
                                           LEGAL ARGUMENT
23

24                                              Legal Standard

25            12. Parties seeking a temporary restraining order must establish (1) they are likely to
26
     succeed on the merits; (2) they are likely to suffer irreparable harm absent preliminary relief; (3)
27
     the balance of equities tips in their favor, and (4) an injunction is in the public interest. Winter v.
28




                                                        5
      OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CASUSE RE
     ISSUANCE OF PRELIMINARY INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF RONDA
                            N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION THEREOF
 Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 128 of 137 Page ID #:177



 1   Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008); see also
 2
     Stuhlbarg Intern Sales Co., Inc. v. John D. Brush and Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir.
 3
     2001).
 4
              13. In the Ninth Circuit, courts may also issue temporary restraining orders when there
 5

 6   are “serious questions going to the merits” and a “balance of hardships that tips sharply towards

 7   the defendant” so long as the remaining two Winter factors are present. Alliance for Wild
 8
     Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011). When applying either test, courts
 9
     operate with the understanding that a temporary restraining order, much like a preliminary
10

11   injunction, is an “extraordinary and drastic remedy.” Cf. Munaf v. Geren, 553 U.S. 674, 690,

12   128 S.Ct. 2207, 171 L.Ed.2d 1 (2008). “The propriety of a temporary restraining order, in
13
     particular, hinges on a significant threat of irreparable injury [ ] that must be imminent in
14
     nature.” Gish, No. EDCV 20-755-JGB( ), 2020 WL 1979970, at *3 (April 23, 2020) (citing
15

16
     Simula, Inc. v. Autoliv, Inc., 175 F.3d. 716, 725 (9th Cir. 1999); Caribbean Marine Serv. Co. v.

17   Baldridge, 844 F.2d 668, 674 (9th Cir. 1988).
18            14. The Court first must finds that the State and County gym closures bear a real and
19
     substantial relation to public health. In reaching a conclusion, the Court can disagree with
20
     Plaintiffs’ contention that the State and County orders are simply too far reaching to bear a
21

22   substantial relation to public health.

23            15. Plaintiffs wholly fail to grapple with the possibility that the health of their neighbors
24
     is a symptom of the stay at home orders, rather than evidence that the restrictions aren’t needed.
25
     Just like the current restrictions on in-person church services and in-person protests, the gym
26

27   closures required by the State and County orders plainly bear a real and substantial relation to

28   public health. See Givens, 2020 WL 2307224, at *4; Cross Culture Christian Ctr., 2020 WL




                                                         6
      OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CASUSE RE
     ISSUANCE OF PRELIMINARY INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF RONDA
                            N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION THEREOF
 Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 129 of 137 Page ID #:178



 1   2121111, at *4.Roberts v. U.S. Jaycees, 468 U.S. 609, 618, 104 S.Ct. 3244, 82 L.Ed.2d 462
 2
     (1984). Parties may only bring an expressive-association claim under the First Amendment if
 3
     they demonstrate that they are asserting their right to associate “for the purpose of engaging in
 4
     those activities protected by the First Amendment—speech, assembly, petition for the redress of
 5

 6   grievances, and the exercise of religion.” Id. Plaintiffs contend that “[w]hen Fitness System and

 7   Defendant’s staff and customers interact, they engage in expressive association and the
 8
     advancement of shared beliefs.” They do not, however, cite any cases to support the idea that the
 9
     freedom to associate is designed to protect this type of non-expressive, commercial interaction.
10

11   Just like the freedom of speech, the rights conferred by the freedoms of assembly and association

12   do not guard against the grievances Defendants opposition.
13
                                                     II.
14
                                THE FIRST AMENDMENT PROTECTS
15

16
                        Freedom of Speech, Assembly, and Expressive Association

17          16. The First Amendment protects individuals from undue interference with their
18   freedom of speech, assembly, and expressive association. U.S. CONST., amend. I; De Jonge v.
19
     Oregon, 299 U.S. 353, 364, 57 S.Ct. 255, 81 L.Ed. 278 (1937). Plaintiffs argue the State and
20
     County gym closures unlawfully infringe upon each of these freedoms. TRO at 14-15. The Court
21

22   disagrees.

23          17. The First Amendment’s free speech clause “affords protection to symbolic or
24
     expressive conduct [and] actual speech.” Virginia v. Black, 538 U.S. 343, 358, 123 S.Ct. 1536,
25
     155 L.Ed.2d 535 (2003). As Defendants argue, the State and County gym closures plainly
26

27   restrict non-expressive conduct: operating gyms. The Court lacks any authority for the

28   proposition that operating a gym implicates the First Amendment’s free speech protections. State




                                                      7
      OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CASUSE RE
     ISSUANCE OF PRELIMINARY INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF RONDA
                            N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION THEREOF
 Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 130 of 137 Page ID #:179



 1   Opp’n at 12; Local Opp’n at 12; see also United State v. O’Brien, 391 U.S. 367, 376, 88 S.Ct.
 2
     1673, 20 L.Ed.2d 672 (1968) (“We cannot accept the view that an apparently limitless variety of
 3
     conduct can be labeled ‘speech whenever the person engaging in the conduct intends thereby to
 4
     express an idea.”).
 5

 6          18. Plaintiffs are therefore unlikely to succeed on the merits of this claim. They also fail

 7   to raise serious questions going to the claim’s merits. Defendant is likely to succeed on the
 8
     merits of the freedom of assembly or freedom of association claims. Today, the freedom of
 9
     association and freedom of assembly are largely viewed as one. See Roberts v. U.S. Jaycees,
10

11   468 U.S. 609, 618, 104 S.Ct. 3244, 82 L.Ed.2d 462 (1984) the proceedings.

12          19. To obtain the preliminary relief under the Jacobson framework, Defendants must
13
     either show (1) they are likely to succeed on the merits of their claim that the State and County
14
     gym closures are beyond all question an invasion of their fundamental rights, or (2) there are
15

16
     serious question going to the merits of whether the State and County gym closures are beyond all

17   question an invasion of their fundamental rights. This Court not find that the State and County
18   orders violate “beyond all question” a right that is not yet known to exist. Plaintiffs are unlikely
19
     to succeed on this claim and have failed to raise serious questions going to its merits.
20
                                                      III.
21

22                                   FOURTEENTH AMENDMENT

23                                               Due Process
24
            20. The Due Process Clause contained in the Fourteenth Amendment contains both a
25
     procedural and substantive component. Washington v. Glucksberg, 521 U.S. 702, 720-21
26

27   (1997). “Procedural due process imposes constraints on governmental decisions which deprive

28   individuals of ‘liberty’ or ‘property interests within the meaning of the Due Process clause.”




                                                       8
      OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CASUSE RE
     ISSUANCE OF PRELIMINARY INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF RONDA
                            N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION THEREOF
 Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 131 of 137 Page ID #:180



 1    Mathews v. Eldridge, 424 U.S. 319, 332, 96 S.Ct. 893, 47 L.Ed.2d 18 (1976). “A liberty interest
 2
      may arise from the Constitution itself ... or it may arise from an expectation or interest created
 3
      by state laws or policies. Wilkinson v. Austin, 545 U.S. 209, 222, 125 S.Ct. 2384, 162 L.Ed.2d
 4
      174 (2005) (citing Wolff v. McDonnell, 418 U.S. 539, 556-558, 94 S.Ct. 2963, 41 L.Ed.2d 935
 5

 6    (1974)). Substantive due process, on the other hand, “forbids the government from depriving a

 7    person of life, liberty, or property in such a way that ... interferes with rights implicit in the
 8
      concept of ordered liberty”—regardless of what type of process is first given. Engquist v.
 9
      Oregon Dept. of Agric., 478 F.3d 985, 996 (9th Cir 2007).
10

11           21. Defendants argue that State and County officials should have afforded them some sort

12   of legal process prior to enacting and threatening to enforce their stay at home orders.
13
                                                       IV.
14
                                      CALIFORNIA CONSTITUTION
15

16
                                                 Right to Liberty

17           22. Finally, Defendants contend that the State and County stay at home orders violate
18   their right to liberty under Article I, Section 1 of the California Constitution. As an initial matter,
19
     Defendants’ state constitutional claim against state officials in their official capacity is barred by
20
     the Eleventh Amendment. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106, 104
21

22   S.Ct. 900, 79 L.Ed.2d 67 (1984) (finding the Ex parte Young, 209 U.S. 123, 28 S.Ct. 441, 52

23   L.Ed. 714 (1908) and Edelman v. Jordan, 415 U.S. 651, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974)
24
     exceptions to Eleventh Amendment immunity inapplicable in a suit against state officials on the
25
     basis of state law).
26

27           23. Defendants argue they are nonetheless likely to succeed on their Article 1, Section 1

28   claim against the Plaintiffs because public health officials may not exercise their quarantine




                                                         9
      OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CASUSE RE
     ISSUANCE OF PRELIMINARY INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF RONDA
                            N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION THEREOF
 Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 132 of 137 Page ID #:181



 1   powers absent “reasonable grounds [ ] to support the belief that the person so held is infected.”
 2
     TRO at 22 (quoting Ex Parte Martin, 83 Cal. App. 2d 164, 167, 188 P.2d 287 (1948)).
 3
     Defendants also cite Jew Ho v. Williamson, 103 F. 10 (C.C.N.D. Cal. 1900), where the
 4
     California court found that sealing off an entire section of San Francisco to prevent the spread of
 5

 6   the bubonic plague was “unreasonable, unjust, and oppressive.” Id. at 26. Both cases

 7   Defendants rely upon are easily distinguishable and of little precedential value to this Court. Ex
 8
     Parte Martin involved the quarantine of two individuals in jail after passing through a place of
 9
     prostitution, and Jew Ho involved a racially-motivated and scientifically-unfounded quarantine
10

11   of San Francisco’s Chinatown. See Ex Parte Martin, 83 Cal. App. 2d at 166, 188 P.2d 287 are

12   exacting. But they are also temporary, rooted in science, and proportional to the threat COVID-
13
     19 poses. It bears repeating: these restrictions are temporary. Governor Newsom and County
14
     officials have made it clear gyms and other similarly-situated venues will reopen as soon as it is
15

16
     safe. Relying upon scientifically-backed opinions of their public health experts, these officials

17   have concluded it is not safe to reopen yet. This conclusion reflects these elected officials’ best
18   efforts to balance the interests in promoting public health with those in ensuring economic
19
     stability is unlawful.
20
                                                      V.
21

22                                             CONCLUSION

23           Based on the foregoing, Defendants respectfully requests that this Court deny Plaintiffs
24
     Ex Parte Application for Temporary Restraining Order and Order to Show Cause Re Issuance of
25
     Preliminary Injunction.
26

27   ////

28   ////




                                                      10
      OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CASUSE RE
     ISSUANCE OF PRELIMINARY INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF RONDA
                            N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION THEREOF
 Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 133 of 137 Page ID #:182



 1

 2
           Date: January 27, 2021                       Law Office of Ronda Baldwin-Kennedy
 3
                                                        By: Ronda Baldwin-Kennedy Esq.
 4                                                         Ronda Baldwin-Kennedy
 5                                                        Attorneys for Defendants.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                   11
      OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CASUSE RE
     ISSUANCE OF PRELIMINARY INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF RONDA
                            N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION THEREOF
 Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 134 of 137 Page ID #:183



 1
             I, RONDA N. BALDWIN-KENNEDY, do hereby declare that all of the following is
 2

 3   true and correct to the best of my personal knowledge and if called upon as a witness I could and

 4   would competently testify to the truthfulness of all of the below statements.
 5
             24. The COVID-19 pandemic and its initial spread in the United States and California
 6
     represented an extraordinary challenge for the citizens of California and its elected
 7

 8   representatives. Initial projections based on some models projected widespread infection of the

 9   population that would overwhelm our hospitals and healthcare systems, resulting in a massive
10   number of deaths. One model from the CDC projected between 160 to 214 million infections and
11
     between 200,000 to 1.7 million deaths nationwide.
12
             25. No one disputes that, in March 2020, faced with these devastating projections, this
13

14   was a need that called for swift executive action within the bounds of controlling constitutions

15   and established law.
16
             26. Many decisions made in immediate response to protect against the COVID-19 threat
17
     and the dire, potential public health crisis resulted in severe restrictions on the rights and liberties
18

19   of both private individuals and businesses. California was no exception. Since early March 2020,

20   California Governor Gavin Newsom (“Newsom”) has taken unprecedented, unilateral executive
21
     actions in an effort to address the spread of the virus that causes COVID-19—declaring a state of
22
     emergency in the State of California and justifying his restriction on rights and liberties based on
23
     the very important goal to “flatten the curve” and avoid overwhelming California’s healthcare
24

25   system and hospitals. During a press conference, Governor Newsom acknowledged that the
26   curve has flattened some.
27
             27. Despite the flattening of the curve and businesses’ extraordinary efforts to reopen
28
     safely, the Governor has continued to use sweeping, unilateral power to implement severe



                                                        12
      OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CASUSE RE
     ISSUANCE OF PRELIMINARY INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF RONDA
                            N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION THEREOF
 Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 135 of 137 Page ID #:184



 1   restrictions that have not been vetted through the usual legislative and administrative processes
 2
     or subjected to the checks and balances that characterize the order of government.
 3
            28. Executive Order was issued by Governor Newsom and went into effect immediately.
 4
     Governor has continued to use sweeping, unilateral power to implement severe restrictions that
 5

 6   have not been vetted through the usual legislative and administrative processes or subjected to

 7   the checks and balances that characterize our order of government. Paired with Executive Order
 8
     imposes extensive requirements upon “all businesses across the state” of California , primarily
 9
     requiring substantial modifications of workplace environments and protocols with the goal of
10

11   minimizing the transmission of COVID-19 in the workplace and businesses.

12          29. Importantly, Executive Order asserts that the rules unilaterally issued by Governor
13
     Newsom in Executive Order “have the force and effect” of a regulation that has gone through the
14
     formal notice-and-comment procedure mandated by the Administrative Procedures Act; that they
15

16
     “are fully enforceable” by the agencies “with responsibility for overseeing compliance with

17   workplace health-and-safety standards;” and that a violation of Executive Order is a per se
18   violation of the
19
            30. In Executive Directive, the Governor stated his intent that “businesses must do their
20
     part to guarantee that the resumption of activities does not contribute to the virus’s spread . . .”
21

22   While the Defendants fully support the implementation of reasonable safety measures to ensure

23   the health and well-being of their employees and customers, in issuing Executive Orders the
24
     Governor effectively circumvented the proper legislative and administrative procedures.
25
            31. The Governor’s overreach will not be cabined any time soon without the Court’s
26

27   intervention. In the Governor’s view, California will not emerge from the shut-down and related

28   restrictions in the near future. From the Governor’s perspective, California enters the sixth “Post-




                                                       13
      OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CASUSE RE
     ISSUANCE OF PRELIMINARY INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF RONDA
                            N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION THEREOF
 Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 136 of 137 Page ID #:185



 1   pandemic” phase only once the state has achieved “sufficient community immunity” and these
 2
     are “high uptake of an effective therapy or vaccine.” The mumps vaccine holds the record for the
 3
     fastest ever approved vaccine—with development and approval in 4 years.
 4
            32. Governor Newsom’s MI Safe Start Plan also warns that at any time, “it is also
 5

 6   possible to move backwards”—and reenter earlier phases of the emergency—“if risk increases

 7   and if we stop adhering to safe practices.” This is a real possibility that Governor Newsom
 8
     continues for many months, if not years, to enact measures that burden the rights and liberties of
 9
     individuals and businesses without legislative or administrative input. California is under an
10

11   unlawfully re-declared state of emergency, with the Executive Branch. California is under an

12   unlawfully declared state of emergency, with the Executive Branch dictating the law, and there is
13
     no end in sight. Therefore, businesses are going out of business and this Taking by the Governor
14
     Newsom enacts measures that burden the rights and liberties of individuals and businesses
15

16
     without legislative or administrative input.

17          I certify under penalty of perjury that the foregoing is true and correct to the best of my
18   knowledge.
19

20          Date: January 27, 2021                         Law Office of Ronda Baldwin-Kennedy
21

22                                                         By: Ronda Baldwin-Kennedy Esq.
23                                                             Ronda Baldwin-Kennedy Esq.
                                                               Attorneys for Defendants.
24

25

26

27

28




                                                      14
      OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CASUSE RE
     ISSUANCE OF PRELIMINARY INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF RONDA
                            N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION THEREOF
 Case 2:21-cv-00770-CBM-E Document 6-1 Filed 01/28/21 Page 137 of 137 Page ID #:186



 1                                    CERTIFICATE OF SERVICE
 2           I, the undersigned whose address appears below, certify:
 3           That I am, and at all times hereinafter mentioned, more than 18 years of age; my
 4   business address is located in the County of Riverside, State of California, and am not a party
 5   within the proceeding;
 6

 7          That on the 27th day of January 2021, I served a true copy of the within:
 8      OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY RESTRAINING
 9       ORDER AND ORDER TO SHOW CASUSE RE ISSUANCE OF PRELIMINARY
      INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS
10      OF RONDA N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION THISEOF.
11
            By E-Mail jaclyn.smith@ventura.org and Facsimile: (805) 654-2 I 85 addressed to the
12
     following person:
13
     MICHAEL G. WALKER, Attorney for Plaintiffs
14
     County Counsel. County of Ventura
15   JACLYN SMITI
16   Assistant County Counsel
     CHRISTINE RENSHAW,
17
     Assistant County Counsel
18   BRETT B. McMURDO,
19   Assistant County Counsel
     800 South Victoria Avenue, LIC#1830
20
     Ventura, California 93009
21

22                 I certify under penalty of perjury that the foregoing is true and correct.
23

24
        Dated: January 27, 2021           Brenda Mason
25                                        Brenda Mason
26

27

28




                                                      15
      OPPOSITION TO EX PARTE APPLICATIN FOR TEMPORARY RESTRAINING ORDER AND ORDER TO SHOW CASUSE RE
     ISSUANCE OF PRELIMINARY INJUCTION; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATIONS OF RONDA
                            N. BALDWIN-KENNEDY IN SUPPORT OF OPPOSITION THEREOF
